Exhibit 10.2

FINAL

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

BETWEEN

LAKE BURDEN/OVERSTREET I, LLC

A FLORIDA LIMITED LIABILITY COMPANY

MAGUIRE SHOPPES, LLC

A FLORIDA LIMITED LIABILITY COMPANY

MAGUIRE SHOPPES II, LLC

A FLORIDA LIMITED LIABILITY COMPANY

COLLECTIVELY,

“SELLER”

AND

EXCEL TRUST, L.P.,

A DELAWARE LIMITED PARTNERSHIP

“BUYER”

May 31, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 CERTAIN DEFINITIONS

     1   

ARTICLE 2 PURCHASE, PURCHASE PRICE AND PAYMENT

     11   

ARTICLE 3 ESCROW

     14   

ARTICLE 4 INVESTIGATION PERIOD; VOLUNTARY TERMINATION; TITLE

     14   

ARTICLE 5 PRE-CLOSING OBLIGATIONS OF SELLER and BUYER

     21   

ARTICLE 6 SELLER’S DELIVERIES

     27   

ARTICLE 7 BUYER’S DELIVERIES

     29   

ARTICLE 8 CONDITIONS TO CLOSING; CLOSING; AND TERMINATION UPON DEFAULT

     30   

ARTICLE 9 REPRESENTATIONS AND WARRANTIES OF SELLER

     35   

ARTICLE 10 REPRESENTATIONS AND WARRANTIES OF BUYER

     40   

ARTICLE 11 COSTS, EXPENSES AND PRORATIONS

     41   

ARTICLE 12 ACTIONS TO BE TAKEN AT THE CLOSING

     44   

ARTICLE 13 BROKERS

     45   

ARTICLE 14 MASTER LEASE; PURCHASE PRICE REDUCTION

     46   

ARTICLE 15 OFFER TO PURCHASE MAGUIRE LOAN

     47   

ARTICLE 16 INDEMNIFICATION

     47   

ARTICLE 17 MISCELLANEOUS

     49   

EXHIBIT “A” vacant space

     5   



--------------------------------------------------------------------------------

EXHIBITS A   Legal Description of Parcels (A-1 through A-3) B   Seller’s Deed C
  Bill of Sale D   Certificate of Non-Foreign Status E   Assignment and
Assumption of Leases and Security Deposits F   Assignment and Assumption of
Contracts G   Assignment of Permits, Entitlements and Intangible Property H  
General Provisions of Escrow I   Form of Tenant’s Estoppel Certificate J   Form
of Landlord Estoppel Certificate K   SEC Requirements L   Audit Letter M   Put
Option Agreement N-1   Master Lease N-2   Escrow Holdback Agreement SCHEDULES
1.0   List of Seller’s Deliveries 2.0   Property List 3.0   List of Major
Tenants 4.0   Received Seller’s Deliveries

 



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (“Agreement”) is
made and entered into and effective as of the 31st day of May, 2012, by and
between MAGUIRE SHOPPES LLC, a Florida limited liability company (“Maguire”),
MAGUIRE SHOPPES II, LLC, a Florida limited liability company (“Maguire II”), and
LAKE BURDEN/OVERSTREET 1, a Florida limited liability company, LLC (“Lake
Burden”), (Maguire, Maguire II, and Lake Burden are hereinafter sometimes
individually or collectively, as the context may require, referred to as the
“Seller”), and EXCEL TRUST, L.P., a Delaware limited partnership, or its
permitted assignee (“Buyer”), each of whom shall sometimes separately be
referred to herein as a “Party” and all of whom shall sometimes collectively
referred to herein as the “Parties,” and constitutes: (a) a binding purchase and
sale agreement between Seller and Buyer; and (b) joint escrow instructions to
Escrow Agent whose consent appears at the end of this Agreement.

FOR GOOD AND VALUABLE CONSIDERATION RECEIVED, the Parties mutually agree as
follows:

ARTICLE 1

CERTAIN DEFINITIONS

In addition to those terms defined elsewhere in this Agreement, the following
terms have the meanings set forth below:

“Act” shall mean the Securities Act of 1933, as the same may be amended from
time to time.

“Agreement” shall mean this Purchase and Sale Agreement and Joint Escrow
Instructions dated as of the 31st day of May, 2012, by and between Seller and
Buyer, together with all Exhibits and Schedules attached hereto.

“ALTA” shall mean American Land Title Association.

“Asserted Liability” shall have the meaning given to such term in Section 16.3
hereof.

“Assignment and Assumption of Contracts” shall mean the Assignment and
Assumption of Contracts, in the form of Exhibit “F,” attached hereto and
incorporated herein by reference.

“Assignment and Assumption of Leases and Security Deposits” shall mean the
Assignment and Assumption of Leases and Security Deposits, in the form of
Exhibit “E,” attached hereto and incorporated herein by reference.

“Assignment of Permits, Entitlements and Intangible Property” shall mean the
Assignment of Permits, Entitlements and Intangible Property, in the form of
Exhibit “G,” attached and incorporated herein by reference.



--------------------------------------------------------------------------------

“Assumed Contracts” shall have the meaning given to such term in Section 2.1(e)
hereof.

“Bill of Sale” shall mean the Bill of Sale, in the form of Exhibit “C,” attached
hereto and incorporated herein by reference.

“Books and Records” shall have the meaning given to such term in Section 2.1(g)
hereof.

“Business Day” shall mean a Calendar Day, other than a Saturday, Sunday or a day
observed as a legal holiday by the United States federal government or the State
of California.

“Buyer” shall mean Excel Trust, L.P., a Delaware limited partnership, its
permitted successors and assigns.

“Buyer Disapproved Improved Parcel” and “Buyer Disapproved Improved Parcels”
shall have the meanings given to such terms in Section 4.1(f) hereof.

“Buyer’s Disapproved Improved Parcels Notice” shall have the meanings given to
such terms in Section 4.1(f) hereof.

“Buyer’s Election Not to Terminate” shall have the meaning given to such term in
Section 4.3 hereof.

“Buyer’s Election to Terminate” shall have the meaning given to such term in
Section 4.2 hereof.

“Buyer’s Exchange” shall have the meaning given to such term in Section 17.15
hereof.

“Buyer Indemnitees” shall have the meaning given to such term in Section 16.1
hereof.

“Buyer’s Termination Notice” shall have the meaning given to such term in
Section 4.1(f)(i) hereof.

“Buyer’s Termination Notice Deadline” shall have the meaning given to such term
in Section 4.1(f)(i) hereof.

“Calendar Day” shall mean any day of the week including a Business Day.

“Cash” shall mean legal tender of the United States of America represented by
either: (a) currency; (b) a cashier’s or certified check or checks currently
dated, payable to Escrow Agent or order, and honored upon presentation for
payment; or (c) funds wire transferred or otherwise deposited into Escrow
Agent’s account at Escrow Agent’s direction.

“Certificate of Non-Foreign Status” shall mean that certain Certificate of
Non-Foreign Status, in the form of Exhibit “D,” attached hereto and incorporated
herein by reference.

“Claims Notice” shall have the meaning given to such term in Section 16.3
hereof.

“Closing” shall have the meaning given to such term in Section 8.4 hereof.

 

2



--------------------------------------------------------------------------------

“Closing Date” shall have the meaning given to such term in Section 8.4 hereof.

“Closing Deposit” shall have the meaning given to such term in Section 2.2(d)
hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended, or
corresponding provisions of subsequent federal revenues laws.

“Condemnation Proceeding” shall have the meaning given to such term in
Section 8.3(a) hereof.

“Contracts” shall mean all written or oral: (a) insurance, management, leasing,
security, janitorial, cleaning, pest control, waste disposal, landscaping,
advertising, service, maintenance, operating, repair, collective bargaining,
employment, employee benefit, severance, franchise, licensing, supply, purchase,
consulting, professional service, advertising, promotion, public relations and
other contracts and commitments in any way relating to the Property or any part
thereof, together with all supplements, amendments and modifications thereto;
(b) equipment leases and all rights and options of Seller thereunder, together
with all supplements, amendments and modifications thereto; and (c) the
Management Agreement The term “Contracts” shall specifically exclude the Leases.

“Cure Deadline” shall have the meaning given to such term in Section 4.1(e)(iii)
hereof.

“Cure Election Deadline” shall have the meaning given to such term in
Section 4.1(e)(ii) hereof.

“Cure Election Notice” shall have the meaning given to such term in
Section 4.1(e)(ii) hereof.

“Delinquent Revenues” shall have the meaning given to such term in
Section 11.2(a)(i) hereof.

“Deposit” shall mean the Initial Deposit, the Second Deposit, as applicable, and
the Extension Deposit, as applicable, together with all interest accrued
thereon, if any, while in Escrow Agent’s possession or control.

“Effective Date” shall mean the later of the date this Agreement is executed by
Buyer or the date this Agreement is executed by Seller, as such dates appear
after each Party’s signature herein below.

“Environmental Laws” shall mean all present and future federal, state or local
laws, ordinances, codes, statutes, regulations, administrative rules, policies
and orders, and other authorities, which relate to the environment and/or which
classify, regulate, impose liability, obligations, restrictions on ownership,
occupancy, transferability or use of the Real Property, and/or list or define
hazardous substances, materials, wastes, contaminants, pollutants and/or the
Hazardous Materials including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601, et seq., as now or hereafter amended (“CERCLA”), the Resources
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., as now or
hereafter amended, the Hazardous Materials Transportation Act, 49 U.S.C.

 

3



--------------------------------------------------------------------------------

Section 1801, et seq., as now or hereafter amended, the Clean Water Act, 33
U.S.C. Section 1251, et seq., as now or hereafter amended, the Clear Air Act, 42
U.S.C. Section 7901, et seq., as now or hereafter amended, the Toxic Substance
Control Act, 15 U.S.C. Sections 2601 through 2629, as now or hereafter amended,
the Public Health Service Act, 42 U.S.C. Sections 300f through 300j, as now or
hereafter amended, the Safe Drinking Water Act, 42 U.S.C. Sections 300f through
300j, as now or hereafter amended, the Occupational Safety and Health Act, 29
U.S.C. Section 651, et seq., as not or hereafter amended, the Oil Pollution Act,
33 U.S.C. Section 2701, et seq., as now or hereafter amended, the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. Section 4321, et seq., as
now or hereafter amended, the Federal Insecticide, Fungicide and Rodenticide
Act, 15 U.S.C. Section 136, et seq., as now or hereafter amended, the Medical
Waste Tracking Act, 42 U.S.C. Section 6992, as now or hereafter amended, the
Atomic Energy Act of 1985, 42 U.S.C. Section 3011, et seq., as now or hereafter
amended, and any similar federal, state or local laws and ordinances and the
regulations now or hereafter adopted, published and/or promulgated pursuant
thereto and other state and federal laws relating to industrial hygiene,
environmental protection or the use, analysis, generation, manufacture, storage,
disposal or transportation of any Hazardous Materials.

“Escrow” shall have the meaning given to such term in Article 3 hereof.

“Escrow Agent” shall mean First American Title Insurance Company, located at 135
Main Street, 12th Floor, San Francisco, California 94105; Attn: Heather Kucala,
Direct: (415) 837-2295; FAX: (415) 398-1750; E-mail: hkucala@firstam.com.

“Escrow Holdback Agreement” shall have the meaning given to such term in
Section 14.2 hereof.

“Estoppel Certificate” shall mean any Landlord Estoppel Certificate or any
Tenant Estoppel Certificate.

“Estoppel Cure Notice” shall have the meaning given to such term in
Section 5.1(h)(ii) hereof.

“Estoppel Delivery Deadline” shall mean ten (10) Business Days prior to the
Closing Date.

“Estoppel Objection Matter” shall have the meaning given to such term in
Section 5.1(h)(ii) hereof.

“Estoppel Objection Notice” shall have the meaning given to such term in
Section 5.1(h)(ii) hereof.

“Existing Survey” and “Existing Surveys” shall have the meanings given to such
terms in Section 4.1(b) hereof.

“Extended Closing Date” shall have the meaning given to such term in Section 8.4
hereof.

“Extension Deposit” shall have the meaning given to such term in Section 8.4
hereof.

 

4



--------------------------------------------------------------------------------

“Extension Notice” shall have the meaning given to such term in Section 8.4
hereof.

“Extension Option” shall have the meaning given to such term in Section 8.4
hereof.

“General Provisions” shall have the meaning given to such term in Article 3
hereof.

“Hazardous Materials” shall mean all hazardous wastes, toxic substances,
pollutants, contaminants, radioactive materials, flammable explosives, other
such materials, including, without limitation, substances defined as “hazardous
substances,” ”hazardous wastes,” “hazardous materials,” “toxic substances,”
“toxic pollutants,” “petroleum substances,” or “infectious waste” in any
applicable laws or regulations including, without limitation, the Environmental
Laws, and any material present on the Real Property that has been shown to have
significant adverse effects on human health including, without limitation,
radon, pesticides, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum products (including any products or by-products
therefrom), lead-based paints, and any material containing or constituting any
of the foregoing, and any such other substances, materials and wastes which are
or become regulated by reason of actual or threatened risk of toxicity causing
injury or illness, under any Environmental Laws or other applicable federal,
state or local law, statute, ordinance or regulation, or which are classified as
hazardous or toxic under current or future federal, state or local laws or
regulations.

“Holdback Account” shall have the meaning given to such term in Section 14.2
hereof.

“Holdback Funds” shall be defined by the Parties during the Investigation
Period.

“Improved Parcels” shall mean the Parcels, together with all Improvements
thereon and all other Property related thereto. Reference to an “Improved
Parcel” shall mean any one of the Parcels, as the context requires.

“Improvements” shall mean all buildings, structures, fixtures, trade fixtures,
systems, facilities, machinery, equipment and conduits that provide fire
protection, security, heat, exhaust, ventilation, air conditioning, electrical
power, light, plumbing, refrigeration, gas, sewer and water thereto (including
all replacements or additions thereto) and other improvements now or hereafter
located on the Parcels, including, but not limited to the Shopping Centers,
together with all water control systems, utility lines and related fixtures and
improvements, drainage facilities, landscaping improvements, fencing, roadways
and walkways, and all privileges, rights, easements, hereditaments and
appurtenances thereto belonging.

“Indemnifying Party” shall have the meaning given to such term in
Section 16.3(a) hereof.

“Indemnitees” shall mean the Buyer Indemnitees and the Seller Indemnitees, as
applicable.

“Initial Deposit” shall have the meaning given to such term in Section 2.2(a)
hereof.

“Intangible Property” shall have the meaning given to such term in
Section 2.1(c) hereof.

 

5



--------------------------------------------------------------------------------

“Investigation Period” shall have the meaning given to such term in Section 4.1
hereof.

“Joiner” shall have the meaning given to such term in Section 17.16 hereof.

“Lake Burden” shall have the meaning given to such term in the Preamble of this
Agreement.

“Landlord Estoppel Certificate” shall have the meaning given to such term in
Section 5.1(h) hereof.

“Lease” or “Leases” shall have the meanings given to such terms in
Section 2.1(d) hereof.

“Leasing Commissions” shall mean any and all commissions, finder’s fees or
similar payments in connection with any Lease, including any options to extend,
expand or renew.

“Lender” shall mean TD Bank.

“Loan” shall mean that certain loan evidenced by a Consolidated Renewal Mortgage
Note, dated April 28, 2011, executed by Maguire in favor of Lender, in the
original principal amount of $11,601,072.00, which loan is secured by, among
other things, that certain Mortgage and Security Agreement recorded in Official
Records Book 8566, Page 4478 and that certain Mortgage and Security Agreement
recorded in Official Records Book 8566, Page 4523 in the Public Records of
Orange County, Florida.

“Losses” shall have the meaning given to such term in Section 16.1 hereof.

“Maguire” shall have the meaning given to such term in the Preamble of this
Agreement.

“Maguire II” shall have the meaning given to such term in the Preamble of this
Agreement.

“Maguire Parcel” shall have the meaning given to such term in Section 14.1
hereof.

“Maguire Purchase Price Reduction Amount” shall be defined by the Parties during
the Investigation Period.

“Major Tenant” shall mean any Tenant that rents or occupies more than ten
thousand (10,000) square feet of space in a Shopping Center pursuant to a Lease,
including, without limitation, the Tenants listed on Schedule “3.0,” attached
hereto and incorporated herein by reference.

“Management Agreement” shall mean the existing management agreement between
Seller and Cambridge Management Services, Inc.

“Master Lease” shall have the meaning given to such term in Section 14.2 hereof.

 

6



--------------------------------------------------------------------------------

“Material Loss” shall mean any damage, loss or destruction to any portion of the
Real Property, the loss of which is equal to or greater than Five Hundred
Thousand and No/100 Dollars ($500,000.00) (measured by the cost of repair or
replacement).

“Minimum Tenant Square Footage Requirement” shall mean, with respect to each
Shopping Center, those Tenants that have entered into Leases covering not less
than eighty percent (80%) of the net rentable square footage in each Shopping
Center.

“Monetary Obligations” shall mean any and all liens, liabilities and
encumbrances placed, or caused to be placed, of record against the Real Property
evidencing a monetary obligation which can be removed by the payment of money,
including, without limitation, delinquent real property taxes and assessments,
deeds of trust, mortgages, mechanic’s liens, attachment liens, execution liens,
tax liens and judgment liens. Notwithstanding the foregoing, the term “Monetary
Obligations” shall not include and shall specifically exclude the liens,
liabilities and encumbrances relating to the Permitted Title Exceptions and any
matters caused by any act or omission of Buyer, or its agents or
representatives.

“Monthly Disbursement” shall be defined by the Parties during the Investigation
Period.

“New Lease” or “New Leases” shall have the meanings given to such terms in
Section 5.1(c) hereof.

“New Matter” and “New Matters” shall have the meanings given to such terms in
Section 5.1(j)(i) hereof.

“New Matters Cure Notice” shall have the meaning given to such term in
Section 5.1(j)(iii) hereof.

“New Matters Notice” shall have the meaning given to such term in
Section 5.1(j)(i) hereof.

“New Matters Objection” and “New Matters Objections” shall have the meanings
given to such terms in Section 5.1(j)(ii) hereof.

“New Matters Objection Notice” shall have the meaning given to such term in
Section 5.1(j)(ii) hereof.

“Non-Material Loss” shall mean damage, loss or destruction to any portion of the
Real Property, the loss of which is less than Five Hundred Thousand Dollars
($500,000.00) (measured by the cost of repair or replacement).

“Notice” shall have the meaning given to such term in Section 17.2 hereof.

“Notice of Loss” shall have the meaning given to such term in Section 16.3(c)
hereof.

“Objection Matter” or “Objection Matters” shall have the meanings given to such
terms in Section 4.1(e) hereof.

 

7



--------------------------------------------------------------------------------

“Objection Notice” or “Objection Notices” shall have the meanings given to such
terms in Section 4.1(e) hereof.

“OFAC” shall have the meaning given to such term in Section 9.18 hereof.

“Operating Expenses” shall have the meaning given to such term in
Section 11.2(a)(ii) hereof.

“Other Agreement” and “Other Agreements” shall have the meanings given to such
terms in Section 4.1(f) hereof.

“Parcels” shall collectively refer to those parcels of real property identified
on the Property List and more particularly described on the corresponding legal
descriptions set forth on Exhibits “A-1” through “A-3,” inclusive attached
hereto and incorporated herein by reference. Reference to a “Parcel” shall mean
any one of the Parcels, as the context requires.

“Party” or “Parties” shall have the meanings given to such terms in the Preamble
of this Agreement.

“Permits and Entitlements” shall have the meaning given to such term in
Section 2.1(f) hereof.

“Permitted Title Exceptions” shall have the meaning given such term in
Section 4.1(b) hereof.

“Person” shall mean any individual, corporation, partnership, limited liability
company or other entity.

“Personal Property” shall have the meaning given to such term in Section 2.1(b)
hereof.

“Property” shall have the meaning given to such term in Section 2.1 hereof.

“Property Expense Reconciliation” shall have the meaning given to such term in
Section 11.2(b)(ii) hereof.

“Property Expense Reimbursement Shortfall” shall have the meaning given to such
term in Section 11.2(b)(iii) hereof.

“Property Expense Reimbursement Surplus” shall have the meaning given to such
term in Section 11.2(b)(iii) hereof.

“Property Expenses” shall have the meaning given to such term in Section 11.2(b)
hereof.

“Proposed Estoppel’ or “Proposed Estoppels” shall have the meanings given to
such terms in Section 5.1(h)(i) hereof.

“Property List” shall mean that certain list attached hereto as Schedule “2.0,”
and incorporated herein by reference, which list shall identify each Improved
Parcel (and the corresponding Shopping Center comprising such Improved Parcel),
and that portion of the Purchase Price applicable to each Improved Parcel.

 

8



--------------------------------------------------------------------------------

“Proposed New Lease” shall have the meaning given to such term in Section 5.1(c)
hereof.

“Proration Date” shall have the meaning given to such term in Section 11.2(a)
hereof.

“Purchase Price” shall have the meaning given to such term in Section 2.2
hereof.

“Put Option Agreement” shall mean the Put Option Agreement, in the form of
Exhibit “M,” attached hereto and incorporated herein by reference.

“Real Property” shall have the meaning given to such term in Section 2.1(a)
hereof.

“Reconciliation Period” shall have the meaning given to such term in
Section 11.2(b) hereof.

“Replacement Lease” shall have the meaning given to such term in the Master
Lease.

“Replacement Tenant” shall have the meaning given to such term in the Master
Lease.

“Replacement Tenant Inducement Costs” shall have the meaning given to such term
in Section 14.2 hereof.

“Revenues” shall have the meaning given to such term in Section 11.2(a)(i)
hereof.

“Scheduled Closing Date” shall have the meaning given to such term in
Section 8.4 hereof.

“Seller Group Indemnitee” shall have the meaning given such term in
Section 4.1(c) hereof.

“Seller Indemnitees” shall have the meaning given to such term in Section 14.2
hereof.

“SEC” shall have the meaning given to such term in Section 5.2 hereof.

“SEC Requirements” shall mean the requirements set forth on Exhibit “K,”
attached hereto and incorporated herein by reference.

“Security Deposits” shall mean the original amount of all refundable security
deposits, advance rentals and other deposits and collateral deposited or paid by
the Tenants pursuant to the Leases, whether in the form of cash, negotiable
instruments, letters or credit or other forms of security.

“Seller” shall mean Maguire, Maguire II and Lake Burden.

“Seller Disapproved Improved Parcel” and “Seller Disapproved Improved Parcels”
shall have the meanings given to such terms in Section 4.1(f)(i) hereof.

 

9



--------------------------------------------------------------------------------

“Seller Group Indemnitee” shall have the meaning given to such term in
Section 4.1(c) hereof.

“Seller Indemnitees” shall have the meaning given to such term in Section 16.2
hereof.

“Seller’s Deed” shall mean the Special Warranty Deed in the form of Exhibit “B,”
attached hereto and incorporated herein by reference.

“Seller’s Deliveries” shall have the meaning given to such term in
Section 4.1(a) hereof.

“Seller’s Disapproved Improved Parcels Notice” shall have the meaning given to
such term in Section 4.1(f)(i) hereof.

“Seller’s Exchange” shall have the meaning given to such term in Section 17.14
hereof.

“Shopping Centers” shall mean those certain shopping centers known as Maguire
Shoppes and Lake Burden Shoppes, together with all related facilities and
improvements, located on the Parcels.

“Taxes” shall have the meaning given to such term in Section 11.2(a)(iii)
hereof.

“Tenant Estoppel Certificates” shall have the meaning given to such term in
Section 5.1(h) hereof.

“Tenant Inducement Costs” shall mean: (a) all out-of-pocket payments required
under a Lease to be paid by the landlord thereunder to or for the benefit of the
Tenant thereunder which is in the nature of a tenant inducement, including
specifically, without limitation, tenant improvements, tenant improvement costs,
tenant improvement allowances, lease buyout costs, moving, design and
refurbishment allowances and reimbursements and reasonable attorney’s fees and
disbursements; and (b) any economic concessions granted to a Tenant under a
Lease, including, without limitation, rent holidays, free rent periods, reduced
rent periods, rent accrual and deferment periods and similar economic
concessions. Notwithstanding the foregoing, the term “Tenant Inducement Costs”
shall not include: (i) any “step-up rent,” i.e. rent which commences at a below
market rate and later increases; or (ii) common area maintenance charges or pass
through caps to the extent, and only to the extent, the foregoing are included,
without any other income relating to the applicable Tenants, in the calculation
of the net operating income of the Property, as reflected in the pro forma for
the 2012 calendar year provided to Buyer as part of Seller’s Deliveries.

“Tenants” shall mean those Persons renting or occupying space in the Real
Property under the Leases.

“Title Commitment” shall have the meaning given to such term in Section 4.1(b)
hereof.

“Title Agent” shall mean Shutts & Bowen LLP, located at 300 South Orange Avenue,
Suite 1000, Orlando, Florida 32801; Attn: Daniel T. O’Keefe, Esquire; Direct:
(407) 835-6956; FAX (407) 849-7256; E-mail: dokeefe@shutts.com.

 

10



--------------------------------------------------------------------------------

“Title Insurer” shall mean First American Title Insurance Company, located at
2233 Lee Road, Suite 100, Winter Park, Florida 32789 Attn: Jim Dyer, Direct:
(407) 691-5202; FAX: (407) 691-5315; E-mail: jdyer@firstam.com.

“Title Policy” and “Title Policies” shall have the meanings given to such terms
in Section 8.1(c) hereof.

“Transaction Documents” shall mean Seller’s Deed, the Bill of Sale, the
Certificate of Non-Foreign Status, the Assignment and Assumption of Leases and
Security Deposits, the Assignment and Assumption of Contracts, the Assignment of
Permits, Entitlements and Intangible Property and all other instruments or
agreements to be executed and delivered pursuant to this Agreement or any of the
foregoing.

“Unicorp” shall mean Unicorp National Developments, Inc., a Florida corporation.

“Updated Survey” and “Updated Surveys” shall have the meanings given to such
terms in Section 4.1(b) hereof.

“Utilities” shall have the meaning ascribed to such term in Section 9.17 hereof.

“Vacant Space” shall be defined by the Parties during the Investigation Period.

“West Broad Agreement” shall have the meaning given to such term in
Section 4.1(f)(i) hereof.

“West Broad Parcel” shall mean the real property to be sold by WBV III, LLC, a
Florida limited liability company, and WBV V, LLC, a Florida limited liability
company, to Buyer pursuant to the Other Agreement executed concurrently herewith
by and between the foregoing parties.

ARTICLE 2

PURCHASE, PURCHASE PRICE AND PAYMENT

Section 2.1 Purchase and Sale of Property. Subject to the terms and conditions
set forth in this Agreement, on the Closing, Seller shall sell, convey, assign,
transfer and deliver to Buyer, and Buyer shall purchase from Seller, all of the
following property (collectively, the “Property”):

(a) Real Property. The Parcels and the Improvements, together with all of
Seller’s right, title and interest in, to and under: (i) all easements,
rights-of-way, development rights, entitlements, air rights and appurtenances
relating or appertaining to the Parcel and/or the Improvements; (ii) all water
wells, streams, creeks, ponds, lakes, detention basins and other bodies of water
in, on or under the Parcel, whether such rights are riparian, appropriative,
prospective or otherwise, and all other water rights applicable to the Parcel
and/or the Improvements (it being understood by the Parties that this reference
is not intended to imply that Seller believes it has any right, title and
interest in and to the property described in this Section 2.1(a)(ii) hereof);
and (iii) all sewer, septic and waste disposal rights and interests applicable
or appurtenant to or used in connection with the Parcel and/or the Improvements;
(iv) all minerals,

 

11



--------------------------------------------------------------------------------

oil, gas and other hydrocarbons located in, on or under the Parcel, together
with all rights to surface or subsurface entry; and (v) all streets, roads,
alleys or other public ways adjoining or serving the Parcel, including any land
lying in the bed of any street, road, alley or other public way, open or
proposed, and any strips, gaps, gorse, culverts and rights-of-way adjoining or
serving the Parcel, free and clear of any and all liens, liabilities,
encumbrances, exceptions and claims, other than the Permitted Title Exceptions
(collectively, the “Real Property”).

(b) Personal Property. All equipment, facilities, machinery, tools, appliances,
fixtures, furnishings, furniture, paintings, sculptures, art, inventories,
supplies, computer equipment and systems, telephone equipment and systems,
satellite dishes and related equipment and systems, security equipment and
systems, fire prevention equipment and systems, and all other items of tangible
personal property owned by Seller and located on or about the Real Property or
used in conjunction therewith, free and clear of any and all liens, liabilities,
encumbrances, exceptions and claims, other than the Assumed Contracts
(collectively, the “Personal Property”).

(c) Intangible Property. All intangible personal property not otherwise
described in this Section 2.1 and owned by Seller and relating to the Real
Property or the business of owning, operating, maintaining and/or managing the
Real Property, including, without limitation: (i) all warranties, guarantees and
bonds from third parties, including, without limitation, contractors,
subcontractors, materialmen, suppliers, manufacturers, vendors and distributors;
(ii) all deposits, reimbursement rights, refund rights, receivables and other
similar rights from any governmental or quasi-governmental agency; (iii) all
liens and security interests in favor of Seller, together with any instruments
or documents evidencing the same; (iv) all good will relating to the business of
owning, operating, maintaining and managing the Real Property; (v) all trade
names, trademarks, service marks and logos used in conjunction with the
ownership, operation and management of the Real Property, whether or not
registered, and all trademark, service mark, fictitious business name and other
intellectual property registrations or filings with regard to the foregoing,
(vi) all advertising campaigns and marketing and promotional materials relating
to the Real Property; and (vii) all artwork, photographs and other intellectual
property utilized in conjunction with the ownership, operation and/or management
of the Real Property, free and clear of any and all liens and claims
(collectively, the “Intangible Property”).

(d) Leases and Security Deposits. All leases in effect or in process on the
Closing with respect to the Real Property, including any New Leases, together
with any amendments, guarantees and other agreements relating thereto, all
rentals, deposits, receivables, reimbursements and other similar items payable
by Tenants under the leases, together with all Tenant files in Seller’s
possession and/or control with respect to the leases, and all claims, demands,
causes of action and other rights against Tenants and all guarantors of the
leases, together with all of Seller’s right, title and interest in and to all
Security Deposits and other collateral relating to the leases (individually, a
“Lease” and collectively, the “Leases”).

(e) Assumed Contracts. All of the Contracts which Buyer has expressly agreed to
assume in writing upon the Closing pursuant to a written notice by Buyer
delivered to Seller prior to the expiration of the Investigation Period
(collectively, the “Assumed Contracts”). In the event Buyer fails to deliver to
Seller Buyer’s written election to assume one or more of the Contracts pursuant
to this Section 2.1(e), such failure shall be deemed to constitute Buyer’s
election not to assume any of the Contracts and upon such failure, Seller shall
terminate all Contracts Buyer has not elected to assume effective no later than
the Closing Date.

 

12



--------------------------------------------------------------------------------

(f) Permits and Entitlements. All of Seller’s right, title and interest in, to
and under the following in Seller’s possession or control: (i) all permits,
licenses, certificates of occupancy, approvals, authorizations and orders
obtained from any governmental authority and relating to the Real Property or
the business of owning, maintaining and/or managing the Real Property,
including, without limitation, all land use entitlements, development rights,
density allocations, certificates of occupancy, sewer hook-up rights and all
other rights or approvals relating to or authorizing the ownership, operation,
management and/or development of the Real Property; (ii) all preliminary,
proposed and final drawings, renderings, blueprints, plans and specifications
(including “as-built” plans and specifications), and tenant improvement plans
and specifications for the Improvements (including “as-built” tenant improvement
plans and specifications; and (iii) all maps and surveys for any portion of the
Real Property; (iv) all items constituting the Seller’s Deliveries, and all
changes, additions, substitutions and replacements for any of the foregoing,
free and clear of any and all liens and claims (collectively the “Permits and
Entitlements”).

(g) Books and Records. During the term of this Agreement, Seller shall provide
Buyer with reasonable access to all books and records in Seller’s possession or
control and relating to the business of owning, operating, maintaining and/or
managing the Real Property, including, without limitation, all accounting,
financial, tax, employment, sales and other records related to the Shopping
Center (collectively the “Books and Records”); provided that, at Closing, Buyer
shall only be entitled to retain copies of such Books and Records and the
original Books and Records shall not be transferred to Buyer and shall remain
the property of Seller.

Section 2.2 Purchase Price. The purchase price for the Property shall be the sum
of Forty-One Million Nine Hundred Thirty-Nine Thousand Nine Hundred Seventy-Five
Dollars and 58/100 ($41,939,975.58) (“Purchase Price”). The Purchase Price shall
be allocated to each Improved Parcel in accordance with the Property List
attached hereto as Schedule “2.0,” and incorporated herein by reference. The
Purchase Price shall be payable by Buyer to Seller in accordance with the
following terms and conditions:

(a) Initial Deposit. Within three (3) Business Days following the Effective
Date, Buyer shall deposit into Escrow with the Escrow Agent the sum of One
Hundred Fifty Thousand Dollars ($150,000.00) (the “Initial Deposit”), in the
form of Cash, which amount shall serve as an earnest money deposit. Buyer may
direct Escrow Agent to invest the Initial Deposit in one or more interest
bearing accounts with a federally insured state or national bank located in
California, designated by Buyer and approved by Escrow Agent. Subject to the
applicable termination and default provisions contained in this Agreement:
(x) the Initial Deposit shall remain in Escrow prior to the Closing; (y) upon
the Closing, the Initial Deposit shall be applied as a credit towards the
payment of the Purchase Price; and (z) all interest that accrues on the Initial
Deposit while in Escrow Agent’s control shall belong to Buyer. Buyer shall
complete, execute and deliver to Escrow Agent a W-9 Form, stating Buyer’s
taxpayer identification number at the time of delivery of the Initial Deposit,
as a condition to Escrow Agent investing the Initial Deposit in an interest
bearing account.

 

13



--------------------------------------------------------------------------------

(b) Intentionally Deleted.

(c) Intentionally Deleted.

(d) Closing Deposit. The Purchase Price, less: (i) the Deposit; and (ii) the
Extension Deposit, as applicable (“Closing Deposit”), shall be paid by Buyer to
Escrow Agent, in the form of Cash, pursuant to Section 7.1 hereof, and shall be
distributed by Escrow Agent to Seller at the Closing, subject to and in
accordance with the provisions of this Agreement.

(e) Survival. The provisions of this Article 2 shall survive the Closing.

ARTICLE 3

ESCROW

Within three (3) Business Days following the Effective Date, Seller and Buyer
shall open an escrow (“Escrow”) with Escrow Agent by: (a) Buyer timely
depositing with Escrow Agent the Initial Deposit; (b) Seller and Buyer
delivering to Escrow Agent fully executed counterpart originals of this
Agreement and fully executed counterpart originals of Escrow Agent’s general
provisions, which are attached hereto as Exhibit “H” (“General Provisions”). The
date of such delivery shall constitute the opening of Escrow and upon such
delivery, this Agreement shall constitute joint escrow instructions to Escrow
Agent, which joint escrow instructions shall supersede all prior escrow
instructions related to the Escrow, if any. Additionally, Seller and Buyer
hereby agree to promptly execute and deliver to Escrow Agent any additional or
supplementary escrow instructions as may be necessary or convenient to
consummate the transactions contemplated by this Agreement provided, however,
that neither the General Provisions nor any such additional or supplemental
escrow instructions shall supersede this Agreement, and in all cases this
Agreement shall control, unless the General Provisions or such additional or
supplemental escrow instructions expressly provide otherwise.

ARTICLE 4

INVESTIGATION PERIOD; VOLUNTARY TERMINATION; TITLE

Section 4.1 Investigation Period. During the time period commencing upon the
Effective Date of this Agreement, and terminating at 11:59 p.m. on July 15, 2012
(the “Investigation Period”), Buyer shall have the right to conduct and complete
an investigation of all matters pertaining to the Property and Buyer’s purchase
thereof including, without limitation, the matters described in this
Section 4.1.

(a) Seller’s Deliveries. Within five (5) Business Days after the Effective Date,
Seller shall deliver to all items listed on Schedule “1.0,” attached hereto and
incorporated herein by reference, to the extent in Seller’s possession and/or
the property manager’s possession (collectively, the “Seller’s Deliveries”).
Buyer acknowledges that, as of the Effective Date, Buyer has received the items
constituting Seller’s Deliveries as reflected on Schedule “4.0,” attached hereto
and incorporated herein by reference. Seller will promptly deliver to Buyer
supplements and/or updates of Seller’s Deliveries to the extent such items are
received by Seller prior to Closing. During the Investigation Period, Buyer
shall have the right to conduct and complete an investigation of all matters
pertaining to Seller’s Deliveries and all other matters pertaining to the
Property and Buyer’s acquisition thereof. In this regard, Buyer shall have the

 

14



--------------------------------------------------------------------------------

right to contact the Tenants, governmental agencies and officials and other
parties and make reasonable inquiries concerning Seller’s Deliveries and any and
all other matters pertaining to the Property. Seller agrees to reasonably
cooperate with Buyer in connection with its investigation of Seller’s Deliveries
and all other matters pertaining to the Property.

(b) Title Commitment; Survey. Within five (5) Calendar Days following the
Effective Date, Seller shall cause to be delivered to Buyer: (i) an ALTA Form B
title insurance commitment with Extended Coverage (ALTA Form 2006), or its state
equivalent, showing indefeasible, good and marketable fee simple title to the
Property vested in Seller in the amount of the Purchase Price for an owner’s
title insurance policy (the “Title Commitment”) written on the Title Insurer and
issued by the Title Agent; and (ii) Seller has previously provided the most
current existing survey of the Real Property in Seller’s possession and/or
control (the “Existing Survey”). Buyer may, at its option, procure an update of
the Existing Survey, at Buyer’s sole cost and expense (the “Updated Survey”).

Fee simple title to the Real Property shall be conveyed by Seller to Buyer
subject only to the following exceptions to title (collectively, the “Permitted
Title Exceptions”):

(1) Non-delinquent real and personal property taxes and assessments;

(2) The exclusions listed in the “Exclusions from Coverage” of the ALTA Extended
Coverage Policy;

(3) Any lien voluntarily imposed by Buyer;

(4) Any matters set forth in the Preliminary Title Report and the Survey that
are approved by Buyer in accordance with the procedures and within the time
periods set forth in Section 4.1(e) hereof;

(5) All New Matters approved by Buyer pursuant to Section 5.1(j) hereof.

(c) Physical Inspection. Subject to the limitations set forth in this
Section 4.1(c) and notwithstanding any provision to the contrary in this
Agreement, commencing on the Effective Date and continuing through the Closing
or any earlier termination of this Agreement, Buyer shall have the right, at
Buyer’s expense, to make inspections (including tests, surveys and other
studies) of the Real Property and all matters relating thereto, including, but
not limited to, soils and geologic conditions, location of property lines,
utility availability and use restrictions, environmental conditions, the manner
or quality of the construction of the Improvements, the habitability,
merchantability, marketability, profitability or fitness for a particular
purpose of the Real Property, the effect of applicable planning, zoning and
subdivision statutes, ordinances, regulations, restrictions and permits, the
character and amount of any fees or charges that must be paid to further
develop, improve and/or occupy the Real Property and all other matters relating
to the Real Property. Prior to Closing, Buyer and its agents, contractors and
subcontractors shall have the right to enter upon the Real Property, at
reasonable times during ordinary business hours, to make inspections and tests
as Buyer deems reasonably necessary and which may be accomplished without
causing any material damage to the Real Property

 

15



--------------------------------------------------------------------------------

including, without limitation, the right to conduct a phase I environmental
audit and an investigation with respect to the Real Property’s compliance with
the requirements of Title III of the Americans with Disabilities Act of 1990.
Notwithstanding the foregoing, in no event shall Buyer, its agents, contractors
or subcontractors conduct any invasive testing on the Real Property without
Seller’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Buyer shall not materially interfere with any
Tenant, occupant or invitee of the Real Property in making such inspections or
tests, and shall return and restore the Property to substantially its original
condition prior to such inspections or tests. Buyer shall not permit any liens
or encumbrances to be placed against the Real Property in connection with
Buyer’s investigation and inspection of the Real Property and/or in connection
with Buyer’s activities on the Real Property. Buyer hereby agrees to and shall
indemnify, defend and hold harmless Seller and Seller’s members, managers,
partners, officers, directors, shareholders, employees, agents, representatives,
invitees, successors and assigns (each, a “Seller Group Indemnitee”), from and
against any and all claims, demands, and causes of action for personal injury or
property damage, and all damages, judgments, liabilities, costs, fees and
expenses (including reasonable attorneys’ fees) resulting therefrom, arising out
of any entry onto the Real Property by Buyer, its agents, employees, contractors
and/or subcontractors, pursuant to this Section 4.1(c) hereof, provided,
however, Buyer shall not be obligated to indemnify, defend or hold harmless
Seller or any Seller Group Indemnitee for any such claims, demands and/or causes
of action or any such damages, judgments, liabilities, costs, fees or expenses
caused by: (i) the discovery of conditions that were present before Buyer or its
representatives entered onto the Real Property, or the accidental or inadvertent
release of any Hazardous Materials that were in, on or under the Real Property
prior to such entry; or (ii) the negligent or willful misconduct of Seller or
any Seller Group Indemnitee. The covenants, agreements and obligations of Buyer
set forth in this Section 4.1(c) shall survive the termination of this Agreement
and the Closing, as applicable.

(d) Investigation of Permits and Entitlements, Contracts, Leases, Intangible
Property, Personal Property and Other Property. Prior to the Closing, Buyer
shall have the right, at Buyer’s expense, to conduct and complete an
investigation of all matters pertaining to the Permits and Entitlements,
Contracts, Leases, Intangible Property, Personal Property and all other items of
Property and Buyer’s acquisition thereof. In this regard, at all times prior to
the Closing, Buyer shall have the right to contact governmental officials and
other parties and make reasonable inquiries concerning the Permits and
Entitlements, Contracts, Leases, Intangible Property, Personal Property and all
other items of Property, and Buyer shall have no liability whatsoever arising
from its investigation. Seller agrees to reasonably cooperate with Buyer in
connection with its investigation of the Permits and Entitlements, Contracts,
Leases, Intangible Property, Personal Property and all other matters pertaining
thereto. Notwithstanding anything to the contrary herein contained, prior to
Closing, Buyer shall not disclose, nor permit the disclosure to, any Tenants or
governmental agencies the results of any tests or studies conducted by Buyer or
at the direction of Buyer pursuant to Buyer’s inspection rights under this
Article 4.

Without limiting the provisions of Section 4.1(e) below, in the event Buyer
disapproves or finds unacceptable, in Buyer’s sole and absolute discretion, any
matters reviewed by Buyer during the Investigation Period, Buyer may elect to
terminate this Agreement and the Escrow pursuant to the provisions of
Section 4.2 hereof.

 

16



--------------------------------------------------------------------------------

(e) Objection Matters.

(i) Objection Notice. If Buyer is not satisfied with any of Seller’s Deliveries
or its review thereof or if Buyer is not satisfied with any of its due diligence
investigation of the Property or any portion thereof, Buyer may give Seller one
or more written notices (each, an “Objection Notice” and collectively, the
“Objection Notices”) at any time prior to the expiration of the Investigation
Period. Each Objection Notice shall list each item of dissatisfaction or
objection (each, an “Objection Matter,” and, collectively, the “Objection
Matters”).

(ii) Seller’s Cure Election Notice. If Buyer provides to Seller one or more
Objection Notices, Seller shall deliver to Buyer written notice (“Cure Election
Notice”) within five (5) Calendar Days after the expiration of the Investigation
Period (the “Cure Election Deadline”), of Seller’s election to cure or not cure
each of the Objection Matters. Seller shall not be obligated to elect to cure
any Objection Matters, except to the extent such Objection Matters constitute
Monetary Obligations that Seller is obligated to remove pursuant to
Section 5.1(f) of this Agreement. The failure of Seller to timely deliver
Seller’s Cure Election Notice on or before the Cure Election Deadline (having
received one or more Objection Notices from Buyer prior to the expiration of the
Investigation Period) shall be deemed to be an election by Seller not to cure
such Objection Matters. If Seller timely elects not to cure one or more of the
Objection Matters, then Seller shall not be in default under this Agreement
(except to the extent such Objection Matters constitute Monetary Obligations
that Seller is obligated to remove pursuant to Section 5.1(f) of this Agreement)
and, in such a case, Buyer may exercise either of the following options within
five (5) Calendar Days after the Cure Election Deadline: (A) continue this
Agreement in effect without modification pursuant to the provisions of
Section 4.3(b) hereof and purchase the Property in accordance with the terms and
conditions of this Agreement, subject to those Objection Matters that Seller has
elected not to cure (which will be deemed to constitute “Permitted Title
Exceptions” to the extent such Objection Matters relate to fee title to the Real
Property), except to the extent such Objection Matters constitute Monetary
Obligations which Seller is obligated to remove pursuant to Section 5.1(f) of
this Agreement; or (B) terminate this Agreement and the Escrow pursuant to the
provisions of Section 4.2(b) hereof.

(iii) Cure of Objection Matters. If Seller timely elects to cure one or more of
the Objection Matters pursuant to Section 4.1(e)(ii) hereof, provided Buyer does
not terminate this Agreement and the Escrow pursuant to Section 4.1(e)(ii)(B)
hereof, Seller shall have until the date that is seven (7) Business Days prior
to the Closing Date (such period being referred to as, the “Cure Deadline”) to
complete its cure of such Objection Matters, and Seller shall pay all costs
associated with the cure of such Objection Matters. If Seller fails to timely
cure an Objection Matter that Seller has elected to cure on or before the Cure
Deadline, then Seller shall be in default under this Agreement and, in such a
case, Buyer may exercise either of the following options as its sole and
exclusive remedy on or before the Closing Date: (1) continue this Agreement in
effect without modification pursuant to the provisions of Section 4.3(c) hereof
and purchase the Property in accordance with the terms and conditions of this
Agreement, subject to those Objection Matters that Seller failed to timely cure
without a discount in the Purchase Price for the same (which Objection Matters
will be deemed to constitute “Permitted Title Exceptions” to the extent such
Objection Matters relate to fee title to the Real Property), except to the
extent such Objection Matters constitute Monetary Obligations which Seller is
obligated to remove pursuant to Section 5.1(f) of this Agreement; or
(2) terminate this Agreement and the Escrow pursuant to the provisions of
Section 8.5(a) hereof, unless such Objection Matters are the result of a breach
by Seller of one or more of the provisions of Section 5.1 hereof, in which case
the provisions of Section 8.6(a) shall govern.

 

17



--------------------------------------------------------------------------------

(f) Buyer Disapproved Improved Parcels; Seller Disapproved Improved Parcels. The
Parties acknowledge and agree that, concurrently with the execution of this
Agreement, Buyer and certain affiliates of Seller are entering into separate
purchase agreements for the purchase and sale of certain real property owned by
such affiliates (each, an “Other Agreement” and collectively, the “Other
Agreements”). Buyer shall have the right to elect, in Buyer’s sole and absolute
discretion, not to purchase one or more of the Improved Parcels comprising the
Property by giving Seller written notice of its election not to purchase one or
more of the Improved Parcels (each, a “Buyer Disapproved Improved Parcel” and
collectively, the “Buyer Disapproved Improved Parcels”), at any time prior to
the expiration of the Investigation Period (the “Buyer’s Disapproved Improved
Parcels Notice”).

(i) Election to Terminate Sale of West Broad Parcel. In the event that:
(A) Buyer timely delivers to Seller Buyer’s Disapproved Improved Parcels Notice
pursuant to this Agreement; and/or (B) Buyer terminates the Other Agreement for
the sale of the West Broad Parcel (the “West Broad Agreement”) pursuant to
Section 4.2(a) of the West Broad Agreement, Seller shall have the right to elect
not to sell to Buyer one or more of the Improved Parcels that Buyer has not
designated as a Buyer Disapproved Improved Parcel pursuant to this Agreement by
sending Buyer written notice of its election not to sell to Buyer one or more of
such Improved Parcels (each, a “Seller Disapproved Improved Parcel” and
collectively, the “Seller Disapproved Improved Parcels”), within five
(5) Calendar Days of the date of Seller’s receipt of Buyer’s Disapproved
Improved Parcels Notice pursuant to Section 4.1(f) of this Agreement or Buyer’s
Election to Terminate pursuant to Section 4.2(a) of the West Broad Agreement
(“Seller’s Disapproved Improved Parcels Notice”).

In the event that: (n) Buyer timely delivered to Seller Buyer’s Disapproved
Improved Parcels Notice pursuant to this Agreement; and (o) Seller fails to
timely deliver to Buyer Seller’s Disapproved Improved Parcels Notice, then, in
such a case: (x) the Purchase Price for the Property shall be reduced by an
amount equal to the dollar amount set forth opposite each one of the Buyer
Disapproved Improved Parcels on the Property List attached hereto as Schedule
2.0; (y) all references to the “Parcels” and the “Property” shall exclude the
Buyer Disapproved Improved Parcels; and (z) Buyer and Seller shall execute an
amendment to this Agreement within five (5) Business Days after the date of
delivery of Buyer’s Disapproved Parcels Notice to amend the terms and conditions
of this Agreement to exclude the Buyer Disapproved Improved Parcels and any
provisions relating specifically to such Buyer Disapproved Improved Parcels. In
the event that Seller timely delivers to Buyer Seller’s Disapproved Improved
Parcels Notice, then Buyer shall have the right to either: (1) continue this
Agreement in effect with respect to those Improved Parcels that do not
constitute Buyer Disapproved Improved Parcels or Seller Disapproved Improved
Parcels; or (2) terminate this Agreement and the Escrow by delivering to Seller
written notice of such termination (the “Buyer’s Termination Notice”), within
five (5) Calendar Days of Buyer’s receipt of Seller’s Disapproved Improved
Parcels Notice (“Buyer’s Termination Notice Deadline”). In the event Buyer
timely delivers Buyer’s Termination Notice, the termination provisions of
Section 8.5(c) shall apply, provided Seller shall also be obligated to reimburse
Buyer for all costs, fees and expenses, including attorneys’ fees and costs,
incurred in connection with the transaction contemplated by this Agreement
(including Buyer’s due

 

18



--------------------------------------------------------------------------------

diligence expenses), up to and through the date of such termination, in an
amount not to exceed the aggregate sum of Twenty-Five Thousand Dollars
($25,000.00). The failure by Buyer to timely deliver to Seller Buyer’s
Termination Notice shall be deemed Buyer’s election to continue this Agreement
in accordance with Section 4.1(f)(i)(1) hereof. Upon any election (or deemed
election ) by Buyer to continue this Agreement in effect in accordance with
Section 4.1(f)(i)(1) hereof: (m) the Purchase Price for the Property shall be
reduced by an amount equal to the dollar amount set forth opposite each one of
the Buyer Disapproved Improved Parcels and Seller Disapproved Improved Parcels
on the Property List attached hereto as Schedule 2.0; (n) all references to the
“Parcels” and the “Property” shall exclude the Buyer Disapproved Improved
Parcels and the Seller Disapproved Parcels; and (o) Buyer and Seller shall
execute an amendment to this Agreement within five (5) Business Days after
Buyer’s Termination Notice Deadline to amend the terms and conditions of this
Agreement to exclude the Buyer Disapproved Improved Parcels and the Seller
Disapproved Improved Parcels and any provisions relating specifically to such
Buyer Disapproved Improved Parcels and Seller Disapproved Improved Parcels.

(ii) Election Not to Terminate Sale of West Broad Parcel. In the event that:
(A) Buyer timely delivers to Seller Buyer’s Disapproved Improved Parcels Notice
pursuant to this Agreement; and (B) Buyer does not terminate the West Broad
Agreement pursuant to Section 4.2(a) of the West Broad Agreement, then, in such
a case: (x) the Purchase Price for the Property shall be reduced by an amount
equal to the dollar amount set forth opposite each one of the Buyer Disapproved
Improved Parcels on the Property List attached hereto as Schedule 2.0; (y) all
references to the “Parcels” and the “Property” shall exclude the Buyer
Disapproved Improved Parcels; and (z) Buyer and Seller shall execute an
amendment to this Agreement within five (5) Business Days after the date of
delivery of Buyer’s Disapproved Parcels Notice to amend the terms and conditions
of this Agreement to exclude the Buyer Disapproved Improved Parcels and any
provisions relating specifically to such Buyer Disapproved Improved Parcels.

Section 4.2 Election to Terminate. In the event Buyer desires to terminate this
Agreement and the Escrow for any reason or for no reason whatsoever, Buyer may
elect to terminate this Agreement and the Escrow at any time: (a) by giving
Seller written notice of Buyer’s election to terminate (“Buyer’s Election to
Terminate”), not later than 11:59 p.m. on the date of expiration of the
Investigation Period; or (b) if Buyer shall have delivered to Seller one or more
Objection Notices prior to the expiration of the Investigation Period and Seller
timely elects (pursuant to Seller’s Cure Election Notice), not to cure one or
more of such Objection Matters, then Buyer may terminate this Agreement by
giving Seller written notice of Buyer’s Election to Terminate not later than
11:59 p.m. on the date that is five (5) Calendar Days after the expiration of
the Cure Election Deadline; or (c) if Buyer shall have given one or more
Objection Notices prior to the expiration of the Investigation Period and Seller
timely elects to cure all of such Objection Matters, if Seller fails to cure to
the satisfaction of Buyer all of the Objection Matters on or before the Cure
Deadline, then Buyer may elect to terminate this Agreement by giving Seller
Buyer’s Election to Terminate not later than 11:59 p.m. on the date that is five
(5) Calendar Days after the expiration of the Cure Deadline.

Upon any election (including any deemed election) by Buyer to terminate this
Agreement and the Escrow pursuant to this Section 4.2, this Agreement shall
automatically terminate (other than those provisions which expressly provide
that they survive any termination of this

 

19



--------------------------------------------------------------------------------

Agreement). Within two (2) Business Days after Buyer delivers Buyer’s Election
to Terminate to Seller pursuant to this Section 4.2 (or within two (2) Business
Days after Buyer is deemed to have elected to terminate this Agreement and the
Escrow pursuant to this Section 4.2, as applicable), and without the need of any
further authorization or consent from Seller, Escrow Agent shall cause the
Deposit (on that portion thereof previously paid to Escrow Agent), to be paid to
Buyer. Seller and Buyer shall execute such cancellation instructions as may be
necessary to effectuate the cancellation of the Escrow, as may be required by
Escrow Agent. Any escrow cancellation, title cancellation or other cancellation
costs in connection therewith shall be borne by Seller.

Section 4.3 Election Not to Terminate. In the event Buyer desires not to
terminate this Agreement and the Escrow, Buyer shall deliver written notice to
Seller of Buyer’s election not to terminate this Agreement (“Buyer’s Election
Not to Terminate”): (a) on or before 11:59 p.m. on the date of expiration of the
Investigation Period; or (b) if Buyer shall have delivered to Seller one or more
Objection Notices prior to the expiration of the Investigation Period and Seller
timely elects (pursuant to Seller’s Cure Election Notice), not to cure one or
more of such Objection Matters, then Buyer may elect not to terminate this
Agreement by delivering to Seller Buyer’s Election Not to Terminate on or before
11:59 p.m. on the date that is five (5) Calendar Days after the expiration of
the Cure Election Deadline; (c) if Buyer shall have delivered to Seller one or
more Objection Notices prior to the expiration of the Investigation Period and
Seller timely elects to cure all of such Objection Matters, if Seller fails to
cure to the satisfaction of Buyer such Objection Matters on or before the Cure
Deadline, then Buyer may elect not to terminate this Agreement by giving to
Seller Buyer’s Election Not to Terminate on or before 11:59 p.m. on the date
that is five (5) Calendar Days after the expiration of the Cure Deadline.
Buyer’s Election Not to Terminate pursuant to Section 4.3(c) hereof shall be
subject to Seller’s obligation to cure those Objection Matters which Seller has
elected to cure, if any, pursuant to Section 4.1(e) hereof and shall also be
subject to the timely performance and satisfaction by Seller of all of the
covenants, agreements and obligations of Seller pursuant to this Agreement. If
Seller fails to timely cure an Objection Matter that Seller has elected to cure
(or is deemed to have elected to cure) on or before the Cure Deadline, then
Seller shall be in default under this Agreement and Buyer shall have the rights
afforded to Buyer pursuant to Section 4.1(e)(iii) hereof.

In the event Buyer fails to timely deliver to Seller Buyer’s Election Not to
Terminate in accordance with the provisions of this Section 4.3, such failure
shall be deemed to constitute Buyer’s Election to Terminate this Agreement in
accordance with the terms and conditions of Section 4.2 hereof.

Section 4.4 Return of Seller’s Deliveries. Upon any termination of this
Agreement and the Escrow, following Buyer’s receipt of the Deposit from Escrow
Agent, Buyer shall cause to be delivered to Seller all items representing
Seller’s Deliveries which were previously delivered by Seller to Buyer pursuant
to this Agreement.

 

20



--------------------------------------------------------------------------------

ARTICLE 5

PRE-CLOSING OBLIGATIONS OF SELLER and BUYER

Section 5.1 Seller’s Pre-Closing Obligations. Each Seller (as applicable), on
its own behalf and solely with respect to that component of the Property owned
by it and not on behalf of any other Seller or with respect to any component of
the Property not owned by it, hereby covenants and agrees as follows:

(a) Operations. During the time period commencing upon the Effective Date and
terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof, Seller shall operate and manage
the Real Property substantially in accordance with its customary practices.

(b) Maintenance. During the time period commencing upon the Effective Date and
terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof, Seller shall maintain the Real
Property in substantially its present condition, subject to normal wear and
tear, and Seller shall not diminish the quality or quantity of maintenance and
upkeep services heretofore provided to the Real Property.

(c) Leases. During the time period commencing upon the Effective Date and
terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof, Seller shall administer and
timely perform all of its obligations under the Leases and shall not commit any
default under the Leases. In the event of a tenant default under a Lease, Seller
shall use commercially reasonable efforts to enforce the terms and conditions of
such Lease. Furthermore, during the time period commencing upon the Effective
Date and terminating upon the date that is three (3) Business Days prior to the
expiration of the Investigation Period, Seller shall have the right to renew,
extend, amend or modify any of the Leases, enter into any new Lease or enter
into any leasing commission arrangement in connection with such new Lease (each,
a “Proposed New Lease”), in the ordinary course of business of Seller and
without the consent of Buyer. Notwithstanding the foregoing, in the event Seller
enters into a Proposed New Lease on or before the date that is three
(3) Business Days prior to expiration of the Investigation Period, Seller shall
provide Buyer with a copy of such Proposed New Lease within three (3) Business
Days after entering into such Proposed New Lease, but in no event later than
three (3) Business Days prior to the expiration of the Investigation Period, and
Buyer shall have until the expiration of the Investigation Period to review and
approve or disapprove any such Proposed New Lease as if the same had been
provided to Buyer pursuant to Section 4.1(a) hereof. In connection with the
foregoing, in the event Buyer delivers Buyer’s Election Not to Terminate
pursuant to Section 4.3 hereof, Buyer shall be deemed to have approved such
Proposed New Lease. During the time period commencing upon the date that is
three (3) Business Days prior to the expiration of the Investigation Period and
terminating on the Closing or the earlier termination of this Agreement, as
applicable, Seller shall not renew, extend, amend or modify any of the
Commercial Leases or enter into any Proposed New Lease without the prior written
consent of Buyer in each instance, which consent shall be given or withheld in
Buyer’s sole discretion. In the event Seller desires to enter into a Proposed
New Lease after the date that is three (3) Business Days prior to the expiration
of the Investigation Period, Seller shall deliver to Buyer a copy of the
Proposed New Lease for Buyer’s review in accordance with the provisions of this
Section 5.1(c). Buyer shall

 

21



--------------------------------------------------------------------------------

have a period of five (5) Business Days following the receipt of such Proposed
New Lease for Buyer to review and approve or disapprove of the same. Prior to
the expiration of such five (5) Business Day period, Buyer shall deliver written
notice to Seller advising Seller of Buyer’s approval or disapproval of such
Proposed New Lease. In the event Buyer fails to timely deliver to Seller such
written notice of approval or disapproval within such five (5) Business Day
period, then Buyer shall be deemed to have disapproved such Proposed New Lease.
All Proposed New Leases which are approved by Buyer pursuant to the provisions
of this Section 5.1(c), and which are subsequently entered into and executed by
Seller, shall be deemed to constitute separately a “New Lease” and collectively,
the “New Leases”) for purposes of this Agreement. All references in this
Agreement to the “Leases” shall mean and include any New Leases entered into by
Seller and approved by Buyer pursuant to this Section 5.1(c). Prior to the
expiration of the Inspection Period, Seller may lease space in the ordinary
course of business and otherwise deal with Tenants in the ordinary course of
business.

(d) Notices/Violations. During the time period commencing upon the Effective
Date of this Agreement and terminating on the Closing or the earlier termination
of this Agreement, Seller shall promptly deliver to Buyer any and all notices
and/or other written communications delivered to or received from: (i) any
Tenant; (ii) any party under any of the Contracts; and/or (iii) any governmental
authority relating to the Property or operation thereof. During the time period
commencing upon the Effective Date of this Agreement and terminating on the
Closing or the earlier termination of this Agreement, Seller shall deliver to
Buyer prompt notice of: (i) the occurrence of any inspections of the Property by
any governmental authority; (ii) any default by a party to any Contract;
(iii) any default by any party to any Lease; (iv) any notices of violations of
laws, ordinances, orders, directives, regulations or requirements issued by,
filed by or served by any governmental agency against or affecting Seller or any
part or aspect of the Property.

(e) Assumed Contracts. During the time period commencing upon the Effective Date
and terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof, Seller shall administer and
timely perform all of its material obligations under the Contracts. Furthermore,
during the time period commencing upon the date of delivery by Buyer to Seller
of Buyer’s Election Not to Terminate pursuant to Section 4.3 hereof and
terminating on the Closing or the earlier termination of this Agreement, as
applicable, Seller shall not terminate, amend or modify any of the Assumed
Contracts or enter into any new Contract not terminable at Closing, without the
prior written consent of Buyer in each instance, which consent may be granted or
withheld in Buyer’s sole discretion. Seller agrees that, except for the Assumed
Contracts, prior to the Closing Seller shall be responsible for terminating all
Contracts and other obligations (including, but not limited to, any and all
management, listing and/or leasing agreements) relating to the maintenance,
operation, management and leasing of the Property, and Seller shall be liable
for any risks, costs and penalties related to such termination.

(f) Monetary Obligations. Seller shall pay and satisfy in full any and all
Monetary Obligations on or before the Closing Date.

(g) New Liens, Liabilities or Encumbrances. Seller shall not cause, grant or
permit any new liens, liabilities, encumbrances or exceptions to title to the
Property without the prior written consent of Buyer in each instance, which
consent may be granted or denied in the sole and absolute discretion of Buyer.

 

22



--------------------------------------------------------------------------------

(h) Tenant Estoppel Certificates. On or before the Estoppel Delivery Deadline,
Seller shall deliver to Buyer a fully completed and executed estoppel
certificate from each of the Tenants (each, a “Tenant Estoppel Certificate”),
each of which shall be dated effective no earlier than thirty (30) Calendar Days
prior to the Closing Date. Each Tenant Estoppel Certificate shall be duly
executed by the applicable Tenant thereof and each guarantor of the applicable
Lease, if any. Each Tenant Estoppel Certificate shall contain substantially the
same terms and be in substantially the same form and substance as the form of
certificate attached hereto as Exhibit “I,” and incorporated by reference
herein; provided, however, that if (i) a form of estoppel certificate is
attached to or otherwise prescribed in an applicable Lease, (ii) if the
applicable Lease provides that a particular form of estoppel certificate be
used; or (iii) the Tenant is a national tenant that customarily issues its own
form of estoppel certificate, such form shall be deemed to be acceptable to
Buyer (so long as, in the case of clause (i) only, it is accompanied by a
Landlord Estoppel Certificate and, in the case of clause (ii) only, such form
contains, at a minimum, the amount of rental payments, the square footage
covered by the Lease, a statement as to such Tenant’s knowledge of any existing
defaults, a statement that the Tenant has unconditionally accepted the leased
premises and commenced paying rent as of a specified date, a statement
concerning the formula or methodology for calculating Tenant’s proportionate
share of CAM, insurance, taxes and other reimbursements, the expiration date of
the Lease, the existence of any renewal, expansion, or first refusal rights, the
amount of any security deposit, a definitive list of any remaining obligations
to be performed by the Landlord and commercially reasonable subordination,
non-disturbance and attornment provisions). Notwithstanding the foregoing,
nothing contained herein shall limit Buyer’s right to review and approve or
disapprove of all matters relating to the Leases (including the form of
estoppels prescribed therein) during the Due Diligence Period

In the event Seller is able to obtain Tenant Estoppel Certificates from: (I) all
of the Major Tenants; and (II) Tenants representing the Minimum Tenant Square
Footage Requirement, on or before the Estoppel Delivery Deadline, but Seller is
not able to obtain Tenant Estoppel Certificates from all of the Tenants, then
Seller shall deliver to Buyer, prior to the Estoppel Delivery Deadline, a
landlord estoppel certificate in the form of Exhibit “J,” attached hereto and
incorporated herein by reference (each, a “Landlord Estoppel Certificate”), with
respect to each Lease for which a Tenant Estoppel Certificate has not been
obtained in lieu of the Tenant Estoppel Certificate for such Lease. If Seller
has not timely delivered a Tenant Estoppel Certificate from those Tenants
representing the Minimum Tenant Square Footage Requirement, or alternatively, if
Seller has timely delivered a Tenant Estoppel Certificate from those Tenants
representing the Minimum Tenant Square Footage Requirement, but has not provided
a Tenant Estoppel Certificate nor provided a Landlord Estoppel Certificate to
Buyer with respect to any remaining Lease before the Estoppel Delivery Deadline,
then the provisions of Section 8.5(a) shall govern.

(i) Approval or Disapproval of Proposed Estoppel Certificates. At any time
following the Effective Date and prior to the date upon which the Seller
proposes to send the Estoppel Certificates to the Tenants, Seller shall submit
to Buyer copies of the Estoppel Certificates Seller proposes to send to the
Tenants (each, a “Proposed Estoppel” and collectively,

 

23



--------------------------------------------------------------------------------

the “Proposed Estoppels”). Within ten (10) Business Days after Buyer’s receipt
of the Proposed Estoppels, Buyer shall notify Seller in writing as to any
objection(s) Buyer has as to the form or content of the Proposed Estoppels. If
Buyer fails to timely deliver to Seller written notice of Buyer’s objection(s)
to the Proposed Estoppels, then Buyer shall be deemed to have approved the
Proposed Estoppels. If Buyer timely delivers to Seller written notice of Buyer’s
objection(s) to the Proposed Estoppels, then Seller shall modify or correct the
Proposed Estoppels in response to Buyer’s objections, provided, however, Seller
shall have no duty or obligation to modify a Proposed Estoppel that conforms to
the requirements of Section 5.1(h) above. Once the form of the Tenant Estoppel
Certificates is established pursuant to the procedures set forth in this
Section 5.1(h)(i), then Seller shall submit to the Tenants the Tenants Estoppel
Certificates conforming to the Proposed Estoppels, as modified pursuant to this
Section 5.1(h)(i), approved or deemed approved by Buyer pursuant to this
Section 5.1(h)(i).

(ii) Approval or Disapproval of Estoppel Certificates. Seller shall forward to
Buyer the fully executed Estoppel Certificates promptly upon receipt, but in no
event later than the Estoppel Delivery Deadline. Buyer shall have the right to
approve or reasonably disapprove of the Estoppel Certificates. If Buyer
disapproves of one or more of the Estoppel Certificates, then Buyer may deliver
to Seller written notice of Buyer’s disapproval (“Estoppel Objection Notice”)
within five (5) Business Days following Buyer’s receipt of the last of all the
Estoppel Certificates. The Estoppel Objection Notice shall describe in
reasonable detail each item of dissatisfaction or objection in particular (each,
an “Estoppel Objection Matter” and collectively, the “Estoppel Objection
Matters”). Unless Seller receives an Estoppel Objection Notice within such five
(5) Business Day period, Buyer shall be deemed to have approved all such
Estoppel Certificates. If Seller receives an Estoppel Objection Notice within
such five (5) Business Day period, then Seller may, but shall not be obligated
to, agree to cure some or all of the Estoppel Objection Matters described in
such Estoppel Objection Notice by delivering written notice (“Estoppel Cure
Notice”) to Buyer of Seller’s election to cure some or all of the Estoppel
Obligation Matters within three (3) Business Days following Seller’s receipt of
Buyer’s Estoppel Objection Notice. If Seller fails to deliver Seller’s Estoppel
Cure Notice to Buyer within such three (3) Business Day time period, Seller
shall be deemed to have elected not to cure such Estoppel Objection Matters. If
Seller timely elects to cure one or more of the Estoppel Objection Matters, then
Seller shall have until the last Business Day immediately preceding the Closing
Date to cure such Estoppel Objection Matters that Seller has committed to cure,
and shall pay all costs associated with such cure.

(iii) Estoppel Remedies. If Seller either: (a) elects not to cure one or more of
the Estoppel Objection Matters, provided such Estoppel Objection Matters are not
Monetary Obligations that Seller is obligated to cure on or before the Closing
pursuant to Section 5.1(f) hereof; or (b) fails to cure an Estoppel Objection
Matter that Seller has elected to cure by the Closing, then Seller shall not be
in default under this Agreement and, in such a case, Buyer may exercise one of
the following options: (1) continue this Agreement in effect without
modification and purchase and acquire the Property in accordance with the terms
and conditions of this Agreement, subject to such Estoppel Objection Matters; or
(2) terminate this Agreement and the Escrow pursuant to the provisions of
Section 8.5(a) hereof, unless such Estoppel Objection Matters are the result of
a breach by Seller of one or more of the provisions of Section 5.1 hereof, in
which case the provisions of Section 8.6(a) shall govern.

 

24



--------------------------------------------------------------------------------

(i) Termination of Negotiations. Upon the expiration of the Investigation
Period, Seller shall terminate all negotiations with any other Person other than
Buyer for the sale or disposition of the Property.

(j) New Matters.

(i) New Matters Notice. In the event that prior to the Closing, (A) any new
title exceptions are discovered or revealed, which new title exceptions were not
otherwise set forth or referred to in the Title Commitment, the Existing Surveys
or the Updated Surveys, as applicable, and which are not the result of an act or
omission of Buyer, or its agents or representatives; (B) altered circumstances
relating to the Real Property and/or the Improvements (other than alterations
resulting from an act or omission of Buyer, or its agents or representatives)
cause any title exceptions that were included in the Title Commitment, the
Existing Surveys or the Updated Surveys, as applicable, to now have a material
adverse affect on the Real Property; (C) any item which was included as part of
Seller’s Deliveries that Seller delivered to Buyer in accordance with the terms
and conditions of this Agreement, is subsequently and materially and adversely
modified, supplemented or amended; or (D) any item which would have been
included as part of Seller’s Deliveries, but was not in existence, not issued or
otherwise not available for delivery to Buyer in accordance with the terms and
conditions of this Agreement, is subsequently issued or becomes available (each,
a “New Matter” and collectively, the “New Matters”), and has a material adverse
affect on the Real Property, then Seller shall immediately deliver written
notice to Buyer disclosing the existence of such New Matters (the “New Matters
Notice”), together with copies of all documents, agreements, items or
instruments relating thereto.

(ii) New Matters Objection Notice. If Buyer is not satisfied for any reason with
one or more of the New Matters disclosed in Seller’s New Matters Notice, Buyer
may give Seller written notice (the “New Matters Objection Notice”) within five
(5) Business Days, after the date of Buyer’s receipt of such New Matters Notice.
In the event Buyer fails to timely object to a New Matter, such New Matter shall
be deemed to constitute a “Permitted Title Exception” to the extent such New
Matter relates to fee title to the Real Property, except to the extent such New
Matters are Monetary Obligations which Seller is obligated to remove pursuant to
Section 5.1(f) of this Agreement. Each New Matters Objection Notice shall list
each item of dissatisfaction or objection with respect to such New Matters
(each, a “New Matters Objection” and collectively, the “New Matters
Objections”).

(iii) New Matters Cure Notice. Seller shall have the right, but not the
obligation, to elect to cure, at Seller’s sole cost and expense, one or more of
the New Matters Objections by delivering written notice of such election to
Buyer within two (2) Business Days of Seller’s receipt of a New Matters
Objections Notice (the “New Matters Cure Notice”). The failure of Seller to
timely make an election to cure or not cure the New Matters Objections shall not
be deemed to be an election by Seller not to cure such New Matters Objections.
In the event Seller timely elects not to cure one or more of the New Matters
Objections or Seller elects to cure and fails to do so, then Buyer may, within
five (5) Business Days after Buyer’s receipt of Seller’s New Matters Cure
Notice, elect to either: (A) continue this Agreement in effect without
modification and purchase and acquire the Property in accordance with the terms
and conditions of this Agreement, subject to the New Matters which Seller has
elected not to cure or fails to

 

25



--------------------------------------------------------------------------------

cure (which will be deemed to constitute “Permitted Title Exceptions” to the
extent such New Matters relate to fee title to the Real Property), except to the
extent such New Matters constitute Monetary Obligations which Seller is
obligated to remove pursuant to Section 5.1(f) of this Agreement; or
(B) terminate this Agreement and the Escrow pursuant to the provisions of
Section 8.5(a) hereof, unless such New Matter is the result of a breach by
Seller of one or more of the provisions of this Section 5.1, in which case the
provisions of Section 8.6(a) hereof shall govern. Notwithstanding any provision
in this Agreement to the contrary, in no event shall the term “Permitted Title
Exceptions” include any Monetary Obligation, and Seller hereby agrees to and
shall remove all Monetary Obligations on or before the Closing.

(iv) Cure of New Matters Objections. If Seller timely elects to cure one or more
of the New Matters Objections, Seller shall have until the last Business Day
immediately preceding the Closing Date to cure such New Matters Objections to
Buyer’s reasonable satisfaction, provided, however, if one or more of such New
Matters Objections cannot reasonably be cured on or before the last Business Day
immediately preceding the Closing Date, then Seller shall have the right to
extend the Closing Date for ten (10) Business Days in order to effectuate such
cure. In such a case, all references in this Agreement to the “Closing Date”
shall mean the Closing Date, as the same may be extended pursuant to this
Section 5.1(j). If Seller fails to timely cure one or more of the New Matters
Objections that Seller has elected to cure, then Buyer may, at any time on or
before the Closing Date, elect to either: (A) continue this Agreement in effect
without modification and purchase and acquire the Property in accordance with
the terms and conditions of this Agreement, subject to the New Matters Seller
failed to timely cure (which will be deemed to constitute “Permitted Title
Exceptions” to the extent such New Matters relate to fee title to the Real
Property), except to the extent such New Matters constitute Monetary Obligations
which Seller is obligated to remove pursuant to Section 5.1(f) of this
Agreement; or (B) terminate this Agreement and the Escrow pursuant to the
provisions of Section 8.5(a) hereof. Notwithstanding any provision in this
Agreement to the contrary, in no event shall the term “Permitted Title
Exceptions” include any Monetary Obligation, and Seller hereby agrees to and
shall remove all Monetary Obligations on or before the Closing.

Section 5.2 SEC Requirements. Upon Buyer’s written request, for a period of one
(1) year following the Closing, Seller shall make Seller’s Books and Records
available to Buyer for inspection during normal business hours on at least two
(2) Business Days advance notice, copying and audit by Buyer’s designated
accountants, at Buyer’s expense, to enable or assist any of the Public Reporting
Entities, or their successors and assigns, to make any necessary or appropriate
filings (as specified on Exhibit “K,” attached hereto and incorporated herein by
reference), if, as and when such filing may be required by the Securities and
Exchange Commission (“SEC”) or otherwise by applicable law. Furthermore, and
without limiting the foregoing, for a period of one (1) year following the
Closing, Seller, or, in the event Seller is dissolved, an Affiliate of Seller
acceptable to Buyer in Buyer’s sole but reasonable discretion, shall execute the
form of audit letter contained in Exhibit “L,” attached hereto and incorporated
herein by reference, as the same may be modified from time to time, as and when
requested by Buyer.

 

26



--------------------------------------------------------------------------------

(a) Seller Entity Requirements. For a minimum of thirteen (13) months following
the Closing, Seller shall not dissolve or liquidate and Seller shall remain an
active entity in good standing in the State of its formation.

(b) Survival. The covenants and agreements set forth in this Section 5.2 hereof
shall survive the Closing for a period of one (1) year.

ARTICLE 6

SELLER’S DELIVERIES

Section 6.1 Seller’s Deliveries to Escrow Agent at Closing. On or before 5:00
p.m. on the last Business Day prior to the Closing Date, each Seller (as
applicable with respect to the Parcel owned by such Seller) shall deliver to
Escrow Agent the items described in this Article 6 with respect to the sale,
conveyance, assignment and transfer of the Improved Parcel and related Property
owned by such Seller.

(a) Seller’s Deed. One (1) original of Seller’s Deed, duly executed and
acknowledged by Seller. Pursuant to Section 12.1(a)(i) hereof, all documentary
transfer tax information shall be affixed to Seller’s Deed upon recordation.

(b) Bill of Sale. One (1) original of the Bill of Sale, duly executed by Seller.

(c) Certificate of Non-Foreign Status. One (1) original of the Certificate of
Non-Foreign Status, duly executed and acknowledged by Seller.

(d) Assignment and Assumption of Leases and Security Deposits. Two
(2) counterpart originals of the Assignment and Assumption of Leases, duly
executed by Seller.

(e) Assignment and Assumption of Contracts. Two (2) counterpart originals of the
Assignment and Assumption of Contracts, duly executed by Seller.

(f) Assignment of Permits, Entitlements and Intangible Property. Two
(2) counterpart originals of Assignment of Permits, Entitlements and Intangible
Property, duly executed by Seller.

(g) REA Notice. A copy of a letter from Seller to each party to any reciprocal
easement and/or other easement or restrictive agreement which effect the
applicable Improved Parcel stating that the Improved Parcel has been sold and
that all notices under the such agreement relating to the Improved Parcel should
now be addressed to Buyer, if any such agreements require such notice.

(h) Put Option Agreement. Two (2) counterpart originals of the Put Option
Agreement, duly executed by Unicorp.

(i) Master Lease. Two (2) counterpart originals of the Master Lease, duly
executed by Unicorp, as applicable.

 

27



--------------------------------------------------------------------------------

(j) Escrow Holdback Agreement. Two (2) counterpart originals of the Escrow
Holdback Agreement, duly executed by Maguire, if applicable.

(k) Seller’s Charges. In addition to the Purchase Price and other funds
deposited by Buyer with Escrow Agent, such funds as may be required to:
(a) discharge all Monetary Obligations; and (b) pay any amounts required to be
paid by Seller in accordance with the provisions of Article 11 hereof out of the
sales proceeds.

(l) Seller’s Affidavits; Certificates and Evidence of Authority. (a) Any and all
affidavits, indemnities and any other written documentation required by the
Title Insurer or Title Agent as a condition to the issuance of the applicable
Title Policy; and (b) to the extent required by the Title Insurer, Title Agent,
Escrow Agent and/or Buyer, as applicable, evidence that Seller and those acting
for Seller have full authority to consummate the transaction contemplated by
this Agreement, as modified through the Closing including, without limitation,
certified copies of the corporate, limited liability company, partnership or
other resolutions authorizing the transaction contemplated by this Agreement.

(m) Seller’s Closing Statement. Seller’s Closing Statement, duly executed by
Seller.

(n) Assignment of Declarant Status. Two (2) counterpart originals of the
Assignment of Declarant Status, duly executed by Seller.

(o) Additional Documents. Such additional documents, instructions or other items
as may be necessary or appropriate to comply with the provisions of this
Agreement and to effect the transactions contemplated hereby, provided that such
additional documents, instructions or other items shall not cause any additional
liability, cost or obligation to Seller, except as otherwise provided for in
this Agreement.

Section 6.2 Seller’s Deliveries to Buyer at Closing. On or before the Closing,
Seller shall deliver to Buyer the items described in this Section 6.2.

(a) Leases, Assumed Contracts, Permits and Entitlements and Intangible Property.
Originals, or if the originals are not available, copies of all of the Leases,
Assumed Contracts, Permits and Entitlements and Intangible Property in Seller’s
possession or control.

(b) Tenant Notification Letters. A letter to each of the Tenants under the
Leases, in form and substance satisfactory to Buyer, advising such Tenants of
the sale of the Property to Buyer and directing the Tenants to tender all future
payments under the Leases to Buyer.

(c) Rent Roll. An updated, current rent roll relating to the Real Property,
certified by Seller as being true, correct and complete in all material respects
as of the Closing Date.

(d) Books and Records. Copies of all of the Books and Records in Seller’s
possession or control, to the extent not previously delivered by Seller to
Buyer.

 

28



--------------------------------------------------------------------------------

(e) Keys. All keys and security cards, if any, relating to the Real Property,
and such additional documents, instructions or other items as may be necessary
to operate any security systems on the Real Property.

(f) Roof Warranty. A copy of the roof warranties relating to the Shopping
Centers in Buyer’s name, if possible.

ARTICLE 7

BUYER’S DELIVERIES

On or before 12:00 p.m. on the Closing Date, Buyer shall deliver to Escrow Agent
the items described in this Article 7.

Section 7.1 Closing Deposit. The Closing Deposit for the Property pursuant to
Section 2.3(d) hereof.

Section 7.2 Assignment and Assumption of Leases and Security Deposits. Two
(2) counterpart originals of the Assignment and Assumption of Leases and
Security Deposits, duly executed by Buyer.

Section 7.3 Assignment and Assumption of Contracts. Two (2) counterpart
originals of the Assignment and Assumption of Contracts, duly executed by Buyer.

Section 7.4 Assignment of Permits, Entitlements and Intangible Property. Two
(2) counterpart originals of the Assignment of Permits, Entitlements and
Intangible Property, duly executed by Buyer.

Section 7.5 Put Option Agreement. Two (2) counterpart originals of the Put
Option Agreement, duly executed by Buyer.

Section 7.6 Master Lease. Two (2) counterpart originals of the Master Lease,
duly executed by Buyer, as applicable.

Section 7.7 Escrow Holdback Agreement. Two (2) counterpart originals of the
Escrow Holdback Agreement, duly executed by Buyer, if applicable.

Section 7.8 Buyer’s Charges. In addition to the Purchase Price and other funds
deposited by Buyer with Escrow Agent, funds sufficient to pay all amounts
required to be paid by Buyer in accordance with the provisions of Article 11
hereof, in the form of Cash.

Section 7.9 Evidence of Authority. To the extent required by the Title Insurer,
Title Agent, Escrow Agent and/or Seller, as applicable, evidence that Buyer and
those acting for Buyer have full authority to consummate the transaction
contemplated by this Agreement, as modified through the Closing including,
without limitation, certified copies of the corporate, limited liability
company, partnership or other resolutions authorizing the transactions
contemplated by this Agreement.

 

29



--------------------------------------------------------------------------------

Section 7.10 Buyer’s Closing Statement. Buyer’s Closing Statement, duly executed
by Buyer.

Section 7.11 Additional Documents. Such additional documents, instructions or
other items as may be necessary or appropriate to comply with the provisions of
this Agreement and to effect the transactions contemplated hereby, provided that
such additional documents, instructions or other items shall not cause any
additional liability, cost or obligation to Buyer, except as otherwise provided
for in this Agreement.

ARTICLE 8

CONDITIONS TO CLOSING; CLOSING;

AND TERMINATION UPON DEFAULT

Section 8.1 Conditions to Obligations of Buyer. The Closing of the transaction
contemplated pursuant to this Agreement and Buyer’s obligation to purchase the
Property are subject to satisfaction, prior to the Closing Date, of all of the
conditions set forth below, the determination of the satisfaction of which shall
be made by Buyer, in its sole but reasonable discretion. Seller hereby
acknowledges and agrees that each of the conditions set forth in this
Section 8.1 are for the benefit of Buyer and may only be waived by Buyer in its
sole but reasonable discretion.

(a) Delivery of Items. Seller shall have timely delivered to Escrow Agent all of
the items to be delivered by Seller pursuant to Section 6.1 hereof. Seller shall
have timely delivered to Buyer all of the items to be delivered by Seller
pursuant to Section 6.2 hereof.

(b) Performance of Obligations. Seller shall have timely performed and satisfied
all of the obligations under this Agreement to be performed by Seller prior to
the Closing.

(c) Title Commitment. Title Insurer is irrevocably committed to issue the Title
Commitment, together with such endorsements available in Florida and as may be
requested by Buyer, subject only to the Permitted Title Exceptions, as
applicable (the “Title Policy”).

(d) Representations and Warranties. All of Seller’s representations and
warranties set forth in this Agreement shall be true and correct in all material
respects on the Closing Date as though made at the time of Closing. Without
limiting the foregoing, on or before the Closing Date, Seller shall have
delivered to Buyer a written certificate, duly executed by Seller, certifying
that all of the representations and warranties of Seller set forth in this
Agreement are true and correct in all material respects as of the Closing.

(e) Litigation. No suit, action, claim or other proceeding shall have been
instituted or threatened against Seller which results, or reasonably might be
expected to result, in the transactions contemplated by this Agreement being
enjoined or declared unlawful, in any lien attaching to or against the Property
and/or in any liabilities or obligations being imposed upon Buyer or the
Property, other than the Permitted Title Exceptions.

 

30



--------------------------------------------------------------------------------

(f) Damage or Destruction. There shall have been no Material Loss for which
Seller has not escrowed funds for repairs.

(g) Condemnation Proceeding. No Condemnation Proceeding shall have been
instituted or be threatened against all or any portion of the Real Property.

(h) No Material Change. There shall have been no material change in the
financial condition of any Major Tenant.

(i) No Bankruptcy. There are no attachments, executions, assignments for the
benefit of creditors, receiverships, conservatorships or voluntary or
involuntary proceedings in bankruptcy or pursuant to any other laws for relief
of debtors contemplated or filed by any Tenant or Seller or pending against any
Major Tenant or Seller.

(j) Estoppel Certificates. Seller shall have timely delivered to Buyer all of
the required Estoppel Certificates to be delivered pursuant to Section 5.1(h)
hereof.

(k) Estoppel Objection Matters. Seller timely cures to the satisfaction of Buyer
all Estoppel Objection Matters that Seller elects to cure pursuant to
Section 5.1(h) hereof.

(l) New Matters Objections. Seller timely cures to the satisfaction of Buyer all
New Matters Objections that Seller elects to cure pursuant to
Section 5.1(j)(iii) hereof.

Buyer may waive any of the conditions set forth in this Section 8.1 by delivery
of written notice to Seller on or before the Closing. Without limiting the
foregoing, Escrow Agent shall assume that each of the conditions set forth in
Section 8.1(b) shall have been satisfied as of the Closing Date, unless Buyer
shall have given written notice to the contrary to Escrow Agent on or before the
Closing Date.

Section 8.2 Conditions to Obligations of Seller. The Closing of the transactions
contemplated pursuant to this Agreement and the obligation of Seller to sell,
convey, assign, transfer and deliver the Property to Buyer are subject to
satisfaction, prior to the Closing Date, of all of the conditions set forth
below, the determination of the satisfaction of which shall be made by Seller,
in its sole but reasonable discretion. Buyer hereby acknowledges and agrees that
each of the conditions set forth in this Section 8.2 are for the benefit of
Seller and may only be waived by Seller in its sole but reasonable discretion.

(a) Delivery of Items. Buyer shall have timely delivered to Escrow Agent all of
the items to be delivered by Buyer pursuant to Article 7 hereof.

(b) Performance of Obligations. Buyer shall have performed all of the
obligations of Buyer under this Agreement to be performed by Buyer prior to the
Closing.

Seller may waive any of the conditions precedent set forth in this Section 8.2
by delivery of written notice thereof to Buyer. Escrow Agent shall assume that
each of the conditions set forth in Section 8.2(b) shall have been satisfied as
of the Closing Date, unless Seller shall have given written notice to the
contrary to Escrow Agent on or before the Closing Date.

 

31



--------------------------------------------------------------------------------

Section 8.3 Casualty; Condemnation Proceeding.

(a) Material Loss. In the event that, prior to the Closing, the Real Property
shall suffer a Material Loss or Seller shall receive notice of the commencement
or the threat of commencement of any eminent domain or condemnation proceeding
which involves any portion of the Real Property (“Condemnation Proceeding”),
Seller shall immediately notify Buyer of such Material Loss or Condemnation
Proceeding and, in such a case: (i) Buyer shall have the right to terminate this
Agreement and the Escrow pursuant to the terms of Section 8.5(a) hereof; or
(ii) accept the Property in its then existing condition and purchase and acquire
the Property in accordance with the terms and conditions of this Agreement,
subject to the terms and conditions described in this Section 8.3. In the event
of a Material Loss, if Buyer exercises its right to purchase and acquire the
Property in its present condition, then Seller shall pay and assign to Buyer on
the Closing any and all casualty insurance proceeds previously paid or payable
to Seller, and Buyer shall be entitled to a credit against the Purchase Price in
an amount equal to the sum of: (A) any insurance deductible; and (B) an amount
equal to the estimated costs, fees and expenses to repair and/or replace the
uninsured portion of the Material Loss. In the event of a Condemnation
Proceeding, if Buyer exercises its right to purchase and acquire the Property in
its present condition, then Seller shall pay or assign to Buyer on the Closing
any amount of compensation, awards or other payments or relief previously paid
or payable to Seller resulting from such Condemnation Proceeding. Buyer’s
termination right or Buyer’s acceptance right shall be exercised by written
notice to Seller within thirty (30) Calendar Days (but in no event later than
the Closing Date) after Buyer receives written notice from Seller of the
occurrence of the Material Loss or Condemnation Proceeding.

(b) Non-Material Loss. In the event that, prior to the Closing, the Real
Property shall suffer a Non-Material Loss, Seller shall immediately notify Buyer
of such Non-Material Loss and, in such a case, Buyer shall be obligated to
purchase the Property (in its then existing condition) in accordance with the
terms and conditions of this Agreement, subject to the terms and conditions of
this Section 8.3(b). In such a case, Seller shall pay and assign to Buyer on the
Closing any and all casualty insurance proceeds previously paid or payable to
Seller, and Buyer shall also be entitled to a credit against the Purchase Price
in an amount equal to the sum of: (A) any insurance deductible; and (B) an
amount equal to the estimated costs, fees and expenses to repair and/or replace
the uninsured portion of the Non-Material Loss. In the event such Non-Material
Loss is not covered by insurance, then Buyer shall be entitled to an offset
against the Purchase Price in an amount equivalent to the monetary value of such
Non-Material Loss.

Section 8.4 Closing. The closing of the transaction contemplated by this
Agreement (“Closing”) shall take place at the offices of Escrow Agent, or at
such other location as may be mutually agreed upon in writing by Seller and
Buyer, on August 15, 2012, or such other date as may be mutually agreed upon by
Seller and Buyer (the “Scheduled Closing Date”). Notwithstanding the foregoing,
Seller hereby grants Buyer the option to extend the Scheduled Closing Date on
one occasion from August 15, 2012 to September 14, 2012 (the “Extended Closing
Date”), subject to and in accordance with the terms and conditions of this
Section 8.4 hereof (the “Extension Option”). In order for Buyer to exercise the
Extension Option, on or before 11:59 p.m. on the second to last Business Day
immediately preceding the Scheduled Closing Date, Buyer shall: (a) deliver
written notice to Seller and Escrow Agent of Buyer’s

 

32



--------------------------------------------------------------------------------

election to exercise the Extension Option (the “Extension Notice”); and
(b) deliver to Escrow Agent the sum of One Hundred Thousand Dollars
($100,000.00), in the form of Cash (the “Extension Deposit”). Buyer may direct
Escrow Agent to invest the Extension Deposit in one or more interest bearing
accounts with a federally insured state or national bank located in Florida,
designated by Buyer and approved by Escrow Agent. Subject to the applicable
termination and default provisions contained in this Agreement: (x) the
Extension Deposit shall remain in Escrow prior to the Closing; (y) upon the
Closing, the Extension Deposit shall be applied as a credit towards the payment
of the Purchase Price; and (z) all interest that accrues on the Extension
Deposit while in Escrow Agent’s control shall belong to Buyer.

All references in this Agreement to the “Closing Date” shall mean the Scheduled
Closing Date or the Extended Closing Date, as applicable.

Section 8.5 Failure of Conditions to Closing; No Default by Seller or Buyer.

(a) Failure of Buyer’s Closing Conditions. In the event one or more of Buyer’s
conditions to the Closing set forth in Section 8.1 hereof are not satisfied or
otherwise waived by Buyer on or before the Closing Date, and the failure of such
conditions to be satisfied is not a result of a default by Seller or Buyer in
the performance of their respective obligations under this Agreement, then Buyer
shall have the right to terminate this Agreement and the Escrow by giving
written notice of such termination to Seller prior to Closing. Upon any election
by Buyer to terminate this Agreement and the Escrow pursuant to this
Section 8.5(a), the provisions of Section 8.5(c) hereof shall govern.

(b) Failure of Seller’s Closing Conditions. In the event one or more of Seller’s
conditions to the Closing set forth in Section 8.2 hereof are not satisfied or
otherwise waived by Seller on or before the Closing Date, and the failure of
such conditions to be satisfied is not a result of a default by Seller or Buyer
in the performance of their respective obligations under this Agreement, then
Seller shall have the right to terminate this Agreement and the Escrow by giving
written notice of termination to Buyer prior to Closing. Upon any election by
Seller to terminate this Agreement and the Escrow pursuant to this
Section 8.5(b), the provisions of Section 8.5(c) shall govern.

(c) Termination Provisions. In the event either party elects to terminate this
Agreement and the Escrow for the reasons and in accordance with the provisions
set forth in this Section 8.5, then: (i) this Agreement shall automatically
terminate (other than those provisions which expressly provide that they survive
any termination of this Agreement); (ii) Escrow Agent shall immediately cause
the Deposit (or that portion thereof previously paid by Buyer to Escrow Agent),
to be paid to Buyer without the need of any further written authorization or
consent from Seller; and (iii) Seller and Buyer shall execute such escrow
cancellation instructions as may be necessary to effectuate the cancellation of
the Escrow as may be required by Escrow Agent. Any Escrow cancellation, title
cancellation and other cancellation charges shall be borne equally by Seller and
Buyer.

Section 8.6 Failure of Conditions to Closing; Default by Seller or Buyer. In the
event either Seller or Buyer defaults in the performance of any of their
respective obligations to be performed prior to the Closing, other than in the
case of Buyer’s termination pursuant to Sections

 

33



--------------------------------------------------------------------------------

4.2 or 8.5(a) hereof, and other than in the case of Seller’s termination
pursuant to Section 8.5(b) hereof, then the non-breaching party may elect the
applicable remedies set forth in this Section 8.6, which remedies shall
constitute the sole and exclusive remedies of the non-breaching party with
respect to a default by the other party under this Agreement.

(a) Remedies of Buyer. In the event Buyer is the non-breaching party, as its
sole and exclusive remedy, Buyer may elect to: (i) terminate this Agreement and
the Escrow by giving Seller written notice describing Seller’s default and
setting forth Buyer’s election to immediately terminate this Agreement and the
Escrow; or (ii) pursue the equitable remedy of specific performance of this
Agreement. In the event Buyer elects to terminate this Agreement and the Escrow
pursuant to Section 8.6(a)(i) hereof, then Escrow Agent shall immediately cause
the Deposit (or that portion thereof previously paid by Buyer to Escrow Agent)
to be paid to Buyer without the need of any further authorization or consent
from Seller pursuant to the provisions of Section 8.6(d) hereof. Furthermore, in
the event Buyer elects to terminate this Agreement and the Escrow pursuant to
Section 8.6(a)(i) hereof, without limiting the rights and remedies available to
Buyer pursuant to this Section 8.6, Seller shall pay to Buyer an amount equal to
Buyer’s costs, fees and expenses, including attorneys’ fees and costs, incurred
in connection with the transaction contemplated by this Agreement (including
Buyer’s due diligence expenses), up to and through the date of such termination,
not to exceed Twenty Thousand Dollars ($20,000.00).

(b) Remedies of Seller. In the event Seller is the non-breaching party, as
Seller’s sole and exclusive remedy, Seller may elect to terminate this Agreement
and the Escrow by giving Buyer written notice describing Buyer’s default and
setting forth Seller’s election to immediately terminate this Agreement and the
Escrow. In the event Seller elects to terminate this Agreement and the Escrow
pursuant to this Section 8.6(b), the sole and exclusive remedy of Seller shall
be to receive the amount specified as liquidated damages pursuant to
Section 8.6(c) hereof.

(c) SELLER’S LIQUIDATED DAMAGES. IF BUYER FAILS TO COMPLETE THE PURCHASE OF THE
PROPERTY IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT (OTHER
THAN AS A RESULT OF BUYER’S ELECTION TO TERMINATE PURSUANT TO SECTIONS 4.2,
8.5(a) OR 8.6(a) HEREOF, AND OTHER THAN IN THE CASE OF SELLER’S TERMINATION
PURSUANT TO SECTION 8.5(b) HEREOF), BY REASON OF THE DEFAULT OF BUYER, SELLER
SHALL BE RELEASED FROM ITS OBLIGATION TO SELL THE PROPERTY TO BUYER. IN SUCH A
CASE, SELLER AND BUYER AGREE THAT IT WOULD BE DIFFICULT OR IMPOSSIBLE TO
DETERMINE THE AMOUNT OF DAMAGES OF SELLER AS A RESULT OF ANY SUCH BREACH BY
BUYER, AND, ACCORDINGLY, AS SELLER’S SOLE AND EXCLUSIVE REMEDY AT LAW OR IN
EQUITY (OTHER THAN AN ACTION TO ENFORCE THE PROVISIONS OF THIS AGREEMENT),
SELLER SHALL BE ENTITLED TO RECEIVE AND RETAIN THE DEPOSIT AND EXTENSION DEPOSIT
(OR THAT PORTION THEREOF PREVIOUSLY PAID BY BUYER TO ESCROW AGENT), AS
LIQUIDATED DAMAGES IN THE EVENT OF A DEFAULT BY BUYER, AND THE PAYMENT OF SUCH
LIQUIDATED DAMAGES TO SELLER SHALL CONSTITUTE THE EXCLUSIVE REMEDY OF SELLER ON
ACCOUNT OF THE DEFAULT BY BUYER.

 

34



--------------------------------------------------------------------------------

 

 

   

 

    SELLER’S INITIALS     BUYER’S INITIALS  

(d) Termination Provisions. In the event either Party elects to terminate this
Agreement and the Escrow for the reasons and in accordance with the provisions
set forth in this Section 8.6, then: (i) this Agreement will automatically
terminate (other than those provisions which expressly provide that they survive
any termination of this Agreement) without any further acts of either Seller or
Buyer; (ii) Seller and Buyer agree to execute such escrow cancellation
instructions as may be necessary to effectuate the cancellation of the Escrow as
may be required by Escrow Agent, and (iii) Escrow Agent shall immediately cause
the Deposit (or that portion thereof previously paid by Buyer to Escrow Agent)
to be distributed and paid in accordance with the provisions of this Agreement.
The breaching party hereunder shall pay any and all escrow and title
cancellation costs incurred in connection herewith.

(e) Survival. The provisions of this Article 8 shall survive the Closing or any
termination of this Agreement.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES OF SELLER

In addition to the representations, warranties and covenants of Seller
specifically contained elsewhere in this Agreement, each Seller, on its own
behalf and solely with respect to that component of the Property owned by it and
not on behalf of any other Seller or with respect to any component of the
Property not owned by it, hereby makes the following representations and
warranties, each of which is material and being relied upon by Buyer and shall
be true as of the date hereof and as of the Closing:

Section 9.1 Organization, Power and Authority. Seller is a limited liability
company duly organized and validly existing under the laws of the State of
Florida. Seller has all requisite power and authority to own the Property, to
execute and deliver this Agreement and the Transaction Documents to which Seller
is a party, and to perform its obligations hereunder and thereunder and effect
the transactions contemplated hereby and thereby. All requisite limited
liability or other action has been taken to authorize and approve the execution,
delivery and performance by Seller of this Agreement and the Transaction
Documents to which Seller is a party.

Section 9.2 No Conflicts. To the best of Seller’s knowledge and belief, the
execution, delivery and performance by Seller of this Agreement and the
Transaction Documents to which Seller is a party, and the consummation of the
transactions contemplated hereby and thereby, will not: (a) violate any
provision of the organizational documents of Seller; (b) violate, conflict with
or result in a breach of or default under any term or provision of any contract
or agreement to which Seller is a party or by or to which Seller or any of its
assets or properties are or may be bound or subject; or (c) violate any order,
judgment, injunction, award or decree of any court or arbitration body, or any
governmental, administrative or regulatory authority, or any other body, by or
to which Seller or the Property are or may be bound or subject.

 

35



--------------------------------------------------------------------------------

Section 9.3 Non-Foreign Status. Seller is not a “foreign person” as such term is
defined in Section 1445 of the Code.

Section 9.4 Litigation and Condemnation. Seller has not received written notice
of and, to the best of Seller’s knowledge and belief, there are no: (a) pending
or threatened claims, actions, suits, arbitrations, proceedings (including
Condemnation Proceedings) or investigations by or before any court or
arbitration body, any governmental, administrative or regulatory authority, or
any other body, against or affecting the Property or the transactions
contemplated by this Agreement of a material nature; and (b) orders, judgments
or decrees of any court or arbitration body, any governmental, administrative or
regulatory authority, or any other body, against or affecting the Property or
the transactions contemplated by this Agreement.

Section 9.5 Liabilities. Upon the Closing, neither Buyer nor the Property will
be subject to any liabilities or obligations, whether secured, unsecured,
accrued, absolute, contingent or otherwise, that relate to Seller’s ownership of
the Property prior to the Closing, other than the Leases, the Permitted Title
Exceptions, and the Assumed Contracts.

Section 9.6 Fees. To the best of Seller’s knowledge, there are no outstanding
impact, mitigation or similar fees owing or payable in connection with the
construction, development, installation and/or operation of the Real Property.

Section 9.7 Mechanic’s Liens. There are no fees, dues or other charges which are
due, owing or unpaid in connection with the construction of or any repairs to
the Real Property. There are no pending or threatened claims which may or could
ripen with the passage of time into a mechanic’s lien upon the Real Property as
the result of any contract, agreement or work performed on the Real Property.

Section 9.8 Leases. The rent roll, which is included as part of Seller’s
Deliveries, is a true, correct and complete in all material respects and sets
forth a list of the Leases and Tenants, including, but not limited to, the
description, by agreement and document name and date, of each Lease, together
with any amendments, assignments and other documents with respect thereto. The
rent roll includes an addendum describing, with respect to each Lease, the
amount of any Leasing Commissions owing, the amount of any advance or prepaid
rentals which have not accrued, any rental holidays which have not expired and
other Tenant Inducement Costs granted to any Tenant which have not been fully
utilized, if any. All of the information on the rent roll, including the
description of the leased premises, the rent and other charges payable by
Tenants, the terms and options to renew, and the Security Deposits, also is
true, correct and complete in all material respects. The Leases provided to
Buyer pursuant to Section 4.1(a) hereof are true and correct copies thereof and
such Leases have not been amended or modified except as otherwise disclosed by
Seller to Buyer. Seller is the “Landlord” or “Lessor” under the Leases and has
full power and authority to assign the same to Buyer. Seller has not received
written notice of any uncured event of default with respect to the performance
of any of its obligations under the Leases. Each of the Leases is in full force
and effect and there is no monetary or non-monetary default under any Lease by
either the landlord or the tenant thereunder, nor, to the best of Seller’s
knowledge, has an event occurred which with the giving of notice or the passage
of time or both would result in a default thereunder by either the landlord or
the tenant thereunder. No valid claims or rights of offset exist with respect to
the Leases. No Leasing Commissions,

 

36



--------------------------------------------------------------------------------

Tenant Inducement Costs or other amounts are now payable to any Person under any
agreement or understanding in connection with any Lease or the renewal thereof,
or any other options thereunder (provided, however, if a Lease is renewed a
commission may be due), nor does there exist any commission, compensation or
other amount which may become payable to any broker or other agent under any
agreement or understanding in connection with any Lease or renewal thereof, or
any options thereunder. Seller has not received written notice from any Tenants
indicating the intention of such Tenants to terminate its Lease or to limit,
amend or alter its Lease or its use or occupancy. Seller has not previously
assigned, pledged, transferred, hypothecated or conveyed the Leases or any
interest therein. All of the work (including all tenant improvements) to be
constructed and installed by Seller, as the landlord, in the leased premises
located on the portion of the Property owned by such Seller and pursuant to the
Leases is complete and fully paid for and/or will be complete and fully paid for
on or before the Closing or if not an appropriate credit will be given to Buyer
at the time of Closing.

Section 9.9 Contracts and Assumed Contracts. All of the Contracts are terminable
without penalty upon not more than thirty (30) Calendar Days’ notice. There are
no Contracts with any person or entity relating to the Property which must be
assumed by Buyer (or which will be deemed assumed by the Buyer upon the Buyer
becoming the owner of the Property), other than the Assumed Contracts. The
Assumed Contracts, if any, are in full force and effect and constitute valid and
enforceable agreements of Seller, free and clear of all liens, charges,
encumbrances and adverse claims, and no event has occurred which with the giving
of notice or the passage of time or both would result in a default thereunder.
Seller has obtained, or on or before the Closing will have obtained, all
requisite consents of third parties to the assignment to and assumption by Buyer
of the Assumed Contracts.

Section 9.10 Taxes and Assessments. To the best of Seller’s knowledge and
belief, there are no pending or threatened improvements, liens, or special
assessments made or to be made against the Property by any governmental
authority.

Section 9.11 Construction and Condition of Improvements. To Seller’s direct
knowledge, all of the Improvements have been constructed and installed in
accordance with applicable codes, laws, ordinances, rules, regulations, permits
and approvals and have been completed in a professional and workmanlike manner
and are in good operating condition and repair; provided, however, it is
understood and acknowledged that Seller has not personally reviewed the plans
and specifications. To Seller’s direct knowledge and belief, all of the heating,
ventilation and air conditioning systems, plumbing, fire protection, security
and other mechanical and electrical systems of the Improvements have been
constructed and installed in accordance with applicable codes, laws, ordinances,
rules, regulations, permits and approvals, have been completed in a professional
and workmanlike manner and are in good operating condition and repair. To
Seller’s direct knowledge and belief, there are no latent defects in any of the
Improvements, and the structural components, foundations, roofs, walls and
fixtures are in good operating condition and repair, and the roofs, foundations
and structural components are free from leaks, and the Improvements are free
from termite and other infestation. To Seller’s direct knowledge and belief,
there are no defects or inadequacies in the Real Property that might adversely
affect the insurability of the same or that might cause an increase in the
insurance premiums therefor.

 

37



--------------------------------------------------------------------------------

Section 9.12 Financial Statements; Books and Records. Each of the financial
statements provided to Buyer pursuant to Section 4.1(a) hereof: (i) is in accord
with the Books and Records of Seller in all material respects and (ii) presents
fairly and accurately the results of operations for the respective periods
covered thereby. All of the Books and Records relating to the Property delivered
to Buyer fairly and accurately reflect the ownership, operation and occupancy of
the Property and all income received and expenses incurred by Seller in
connection therewith for the respective time periods covered thereby.

Section 9.13 Compliance with Laws. Seller has not received written notice and
has no knowledge that the Property is not in compliance with applicable federal,
state or local laws, regulations or ordinances applicable to the development,
ownership, operation, maintenance and management of the Real Property, and/or
otherwise applicable to Seller, including, without limitation, all laws,
regulations and ordinances relating to zoning, planning, land use and building
restrictions, construction, Environmental Laws, subdivision, fire, health and
safety, disability and alcoholic beverage sales. Seller has not received written
notice and has no knowledge that the Real Property is in violation of applicable
laws, ordinances, rules and regulations (including without limitation those
relating to zoning and the requirements of Title III of the Americans with
Disabilities Act of 1990 (42 U.S.C. 12181, et seq., the Provisions Governing
Public Accommodations and Services Operated by Private Entities), and all
regulations promulgated thereunder, and all currently existing amendments,
revisions or modifications thereto). Seller has no notice that any government
agency or any employee or official considers the construction of the Real
Property or its operation or use to have failed to comply with any law,
ordinance, regulation or order or that any investigation has been commenced or
is contemplated respecting any such possible failure of compliance. To the best
of Seller’s knowledge and belief, there are no unsatisfied requirements for
repairs, restorations or improvements from any person, entity or authority,
including, but not limited to, any tenant, lender, insurance carrier or
governmental authority. Seller has not received from any insurance company or
Board of Fire Underwriters any written notice, which remains uncured, of any
defect or inadequacy in connection with the Real Property or its operation.

Section 9.14 Environmental Matters. To the best of Seller’s knowledge and
belief, and except as may otherwise be disclosed in the reports listed on
Schedule 2.0” attached hereto and incorporated herein by reference: (i) the
Improvements are free from Hazardous Materials; (ii) the soil, surface water and
ground water of, under, on or around the Real Property are free from Hazardous
Materials; (iii) the Real Property has never been used for or in connection with
the manufacture, refinement, treatment, storage, generation, transport or
hauling of any Hazardous Material in excess of levels permitted by applicable
Environmental Laws, nor has the Real Property been used for or in connection
with the disposal of any Hazardous Materials; (iv) the Real Property is now and
at all times has been in compliance with all Environmental Laws; and (v) no
investigation, administrative order, administrative order by consent, consent
order, agreement, litigation or settlement is proposed or in existence or
threatened or anticipated, with respect to or arising from the presence of any
Hazardous Materials or the transport of any Hazardous Materials with respect to
the Real Property.

Section 9.15 Permits and Entitlements. Seller has obtained all governmental
permits, licenses, approvals and authorizations (including, but not limited to,
the Permits and Entitlements) that, to the best of Seller’s knowledge and
belief, are required for the ownership,

 

38



--------------------------------------------------------------------------------

operation, maintenance and management of the Property, and all such permits,
licenses, approvals and authorizations (including, but not limited to, the
Permits and Entitlements) are in full force and effect and, to the extent the
same are material, are transferable to Buyer.

Section 9.16 Intentionally deleted.

Section 9.17 Utilities. To the best of Seller’s knowledge, the Real Property has
full access rights and is connected to water, sanitary sewer, storm water, gas,
electricity, oil, telephone, cable and other utilities required for the
ownership, operation and occupancy of the Real Property (collectively, the
“Utilities”). To the best of Seller’s knowledge and belief, all such Utilities:
(i) are installed, connected and are currently in use by Seller on the Real
Property; (ii) were constructed and installed in accordance with all applicable
codes, laws, ordinances, rules, regulations, permits and approvals; (iii) have
been completed in a professional and workmanlike manner and are in good
operating condition and repair; and (iv) are sufficient in size and capacity
(and pressure, where applicable) to service and accommodate the reasonably
expected needs and operations of the Real Property. To the best of Seller’s
knowledge and belief, none of the Utilities and/or any of the lines, pipes,
conduits, valves, pumps, heads, hoses, tubes, or related equipment or
facilities, are located outside the boundaries of the Real Property and/or
encroach onto any adjoining real property, or, to the extent that such Utilities
and/or any of the lines, pipes, conduits, valves, pumps, heads, hoses, tubes, or
related equipment or facilities, are located outside the boundaries of the Real
Property and/or encroach onto any adjoining real property, the same do so in
accordance with legal, valid and enforceable permanent non-terminable easements,
which will inure to the benefit of Buyer, its successors and assigns, as the
owner of the Real Property.

Section 9.18 Prohibited Persons and Transactions. Neither Seller, nor any of its
affiliates, nor any of their respective members, and none of their respective
officers or directors is, nor prior to Closing, or the earlier termination of
this Agreement, will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under the regulations of the Office
of Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those name on OFAC’s Specially Designated Blocked Persons List) or under any
U.S. statute, executive order (including the September 24, 2011, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism), or other governmental action and is not, and
prior to Closing or the earlier termination of this Agreement will not, engage
in any dealings or transactions with or be otherwise associated with such
persons or entities.

Section 9.19 Integrity of Documents. Seller has furnished to Buyer all items
constituting Seller’s Deliveries, and, to the best of Seller’s knowledge and
belief, all of the information prepared by Seller and contained in Seller’s
Deliveries is true and correct in all material respects and contains no material
misrepresentations or omissions of material facts. The information prepared by
Seller and contained in the attached Exhibits and Schedules is true and correct
in all material respects. The representations and warranties of Seller contained
in this Agreement are true and correct in all material respects. Notwithstanding
anything to the contrary herein contained, Buyer acknowledges and agrees that
Seller makes no representations or warranties whatsoever as to the truth,
accuracy or completeness of any Seller’s Deliveries that were prepared by or in
reliance on reports or materials prepared by third parties.

 

39



--------------------------------------------------------------------------------

Section 9.20 Option to Purchase/Right of First Refusal. Seller has not
previously granted any option to purchase the Property or any right of first
refusal to purchase the Property with respect to the Property and, to the best
of Seller’s knowledge, no such options to purchase or rights of first refusal
with respect to the Property are in existence.

Section 9.21 Survival. The representations and warranties of Seller set forth in
Sections 9.1 through 9.3, inclusive, 9.18, and 9.20 hereof, as well as the right
and ability of Buyer to enforce the same and/or to seek damages for its breach,
shall survive the Closing. The representations and warranties of Seller set
forth in Sections 9.4 through 9.17, inclusive, and 9.19 hereof, as well as the
right and ability of Buyer to enforce the same and/or to seek damages for their
breach, shall survive the Closing for a period of one (1) year; provided,
however, Buyer must file suit within one (1) year of the date of Closing.
Notwithstanding anything to the contrary herein contained, in the event Buyer
actually becomes aware of a breach of a representation or warranty of Seller
during the Inspection Period and elects to proceed to Closing notwithstanding
the same, then Buyer shall be deemed to have waived any claim for such breach,
including but not limited to any claim for damages with respect to such breach.
Furthermore, in the event that Buyer becomes aware of a breach of a
representation or warranty of Seller subsequent to the Closing, the maximum
aggregate amount which may be awarded to and collected by Buyer under this
Agreement shall not exceed: (a) the Purchase Price, with respect to any breach
relating to the legal conveyance of the Property; or (b) Four Million Two
Hundred Thousand Dollars ($4,200,000.00) with respect to any other breach of a
representation and warranty.

Section 9.22 Seller’s Representations and Warranties. The continued accuracy in
all material respects of the aforesaid representations and warranties is a
condition precedent to Buyer’s obligation to close. If any of said
representations and warranties are not correct in all material respects at the
time the same is made or as of Closing and Seller had no knowledge of such
inaccuracy when the representation or warranty was made (or when deemed remade
at Closing) or if such warranty or representation becomes inaccurate on or prior
to Closing other than by reason of Seller’s default hereunder, Buyer may, upon
being notified in writing by Seller of such occurrence on or prior to Closing,
either: (a) terminate this Agreement and Escrow pursuant to the provisions of
Section 8.5(a) hereof; or (b) waive such matter and proceed to Closing. If any
of said representations and warranties are not correct in all material respects
at the time the same is made or as of Closing, and Seller had knowledge of such
inaccuracy when the representation or warranty was made, or, by its default
hereunder caused the representation or warranty to be inaccurate when deemed
remade at Closing, Buyer may pursue any of its remedies pursuant to the
provisions of Section 8.6(a) hereof.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby makes the following representations and warranties, each of which
representation and warranty is: (a) material and being relied upon by Seller;
and (b) true, complete and not misleading in all material respects as of the
date hereof and as of the Closing.

Section 10.1 Organization, Power and Authority. Buyer is a limited partnership
duly organized and validly existing under the laws of the State of Delaware.
Buyer has all requisite

 

40



--------------------------------------------------------------------------------

power and authority to execute and deliver this Agreement and the Transaction
Documents to which Buyer is a party, and to perform its obligations hereunder
and thereunder and to effect the transactions contemplated hereby and thereby.
All requisite limited partnership or other action has been taken to authorize
and approve the execution, delivery and performance by Buyer of this Agreement
and the Transaction Documents to which Buyer is a party.

Section 10.2 No Conflicts. The execution, delivery and performance by Buyer of
this Agreement and the Transaction Documents to which Buyer is a party, and the
consummation of the transactions contemplated hereby and thereby, will not:
(a) violate any provision of Buyer’s organization documents; (b) violate,
conflict with or result in a breach of or default under any term or provision of
any contract or agreement to which Buyer is a party or by or to which Buyer or
any of its assets or properties are or may be bound or subject; or (c) violate
any order, judgment, injunction, award or decree of any court or arbitration
body, or any governmental, administrative or regulatory authority, or any other
body, by or to which Buyer is or may be bound or subject.

Section 10.3 Survival. The representations and warranties of Buyer set forth in
this Agreement, as well as the right and the ability of Seller to enforce them
and/or seek damages for their breach, shall survive the Closing.

ARTICLE 11

COSTS, EXPENSES AND PRORATIONS

Section 11.1 Costs and Expenses.

(a) Seller. Seller shall pay: (i) all recording costs, documentary transfer
taxes, deed stamps and similar costs, fees and expenses payable in connection
with the recordation of each Seller’s Deed; (ii) the premium for each Title
Policy and the cost of any binders or endorsements to each Title Policy
requested by Buyer; (iii) one-half (1/2) of Escrow Agent’s fees and costs for
the Escrow; (iv) Seller’s share of prorations; and (v) Seller’s attorneys’ fees.

(b) Buyer. Buyer shall pay: (i) one-half (1/2) of Escrow Agent’s fees and costs
for the Escrow; (ii) Buyer’s share of prorations; and (iii) Buyer’s attorneys’
fees.

Section 11.2 Prorations, Costs and Expenses.

(a) Prorations and Adjustments. The following adjustments and prorations shall
be made as of 12:01 a.m. on the Closing Date (“Proration Date”), as though Buyer
held title to the Property throughout the entire day in which the Closing
occurs. Such adjustments and prorations shall be made on the basis of: (i) a
365-day year with respect to Taxes as provided in Section 11.2(a)(iii) hereof;
and/or (ii) the number of days in the calendar month in which the Closing Date
occurs with respect to Revenues and Operating Expenses as provided in Sections
11.2(a)(i) and (ii), respectively, hereof, subject to the following provisions:

(i) Revenues. All rentals, receipts and other revenues (including, but not
limited to, reimbursements for Property Expenses, common area maintenance, real
and personal property taxes, insurance and other operating expense
reimbursements, if applicable,

 

41



--------------------------------------------------------------------------------

but excluding percentage rent, if applicable) (collectively, the “Revenues”),
received by Seller as of the Closing, but which are properly allocable to the
period after the Proration Date, shall be credited to Buyer at the Closing. To
the extent there are any Revenues owing to Seller as of the Closing which relate
to periods of time prior to the Proration Date, but which have not actually been
collected by Seller as of the Closing (“Delinquent Revenues”), Buyer shall not
be obligated to pay to Seller (or give Seller a credit for), the amount of such
Delinquent Revenues on the Closing. All Revenues which are received by Seller or
Buyer subsequent to the Closing Date shall be applied: first, to amounts due to
Buyer; and second, to Delinquent Revenues due to Seller. Seller and Buyer hereby
agree to promptly remit to the other the amount of any Revenues received and
owing to each other pursuant to the provisions of this Section 11.2(a)(i).
Notwithstanding any provision in this Section 11.2 to the contrary, Seller
retains its rights to recover Delinquent Revenues, including, without
limitation, the right to collect (without eviction) the same from the Tenants
and/or third parties responsible for payment of such Delinquent Revenues.

(ii) Operating Expenses. All costs, fees and expenses (other than Taxes)
relating to the operation, management and repair of the Property, excluding
Leasing Commissions and Tenant Inducement Costs (collectively, the “Operating
Expenses”), shall be prorated between Seller and Buyer at the Closing as of the
Proration Date.

(iii) Real and Personal Property Taxes. (A) All general and special real and
personal property taxes and assessments (collectively, the “Taxes”), based on
the regular tax bill for the current fiscal year (or, if such tax bill has not
been issued as of the date of the Closing, the regular tax bill for the fiscal
year preceding the current fiscal year) shall be prorated between Seller and
Buyer at the Closing as of the Proration Date. Without limiting the foregoing,
any and all accrued and unpaid supplemental or special real property taxes or
assessments that relate to any time period prior to the Proration Date shall be
the responsibility of Seller and, if not paid prior to or at Closing, shall be
credited to the Buyer at Closing, and any and all supplemental or special real
property taxes or assessments that relate to any time period on or after the
Proration Date shall be the responsibility of Buyer and if paid by Seller prior
to or at Closing, shall be credited to Seller at Closing. Without limiting the
foregoing, in the event any supplemental or special real property taxes or
assessments are levied prior to Closing, but are due and payable in one or more
installments subsequent to the Closing, such supplemental or special real
property taxes or assessments shall be allocated on a pro rata basis over the
applicable payment period in question and prorated between Seller and Buyer as
of the Proration Date. Notwithstanding any of the terms and conditions to the
contrary contained in this Section 11.2(a)(iii), in the event any such Taxes are
paid for directly by the Tenants to the applicable taxing authorities, such
Taxes shall be not prorated between Seller or Buyer

(iv) Percentage Rent. Any percentage rent payable under each Lease for the year
in which the Closing occurs shall be prorated between Seller and Buyer as of the
Proration Date. Seller and Buyer acknowledge that sufficient information to
enable Seller and Buyer to prorate percentage rent will not be available as of
the Closing. Accordingly, the proration contemplated in this Section 11.2(a)(iv)
shall be conducted subsequent to the Closing pursuant to Section 11.2(d) hereof.

 

42



--------------------------------------------------------------------------------

(v) Assumed Contracts. All Operating Expenses accruing under, arising out of or
relating to any of the Assumed Contracts shall be prorated between Seller and
Buyer at the Closing as of the Proration Date.

(b) Property Expense Pass-Throughs. If the Leases require the Tenants to
reimburse Seller for Operating Expenses and/or Taxes (collectively, the
“Property Expenses”), in the event such Property Expenses are reconciled under
the terms of the Leases at the end of the calendar year in which the Closing
takes place, to reflect the actual Property Expenses incurred for the calendar
year, such calendar year shall be deemed to constitute the “Reconciliation
Period” for purposes of this Agreement and the following provisions shall apply:

(i) On or before the Closing, Seller shall be responsible for computing and
comparing on a Tenant-by-Tenant basis and delivering to Buyer a written
statement setting forth: (A) the amount of Property Expenses incurred and
actually paid by Seller with respect to the Reconciliation Period; and (B) the
amount of Property Expenses actually received by Seller from the Tenants and/or
third parties under the Leases with respect to the Reconciliation Period.

(ii) Within sixty (60) Calendar Days following the expiration of the first
Reconciliation Period, Buyer shall compute the actual Property Expenses incurred
and paid by Seller and Buyer and the actual Property Expenses reimbursed (or not
reimbursed) by the Tenants and/or third parties to Seller and/or Buyer with
respect to the Reconciliation Period (“Property Expense Reconciliation”).
Following the completion of the Property Expense Reconciliation, Buyer shall
submit the same to Seller for Seller’s review and approval, which approval shall
not be unreasonably withheld or delayed. In the event Seller fails to approve or
disapprove of the Property Expense Reconciliation within ten (10) Business Days
following the receipt of the same, such Property Expense Reconciliation shall be
deemed approved by Seller. Following the approval (or deemed approval) by Seller
of the Property Expense Reconciliation, Buyer shall forward the Property Expense
Reconciliation to the applicable Tenants. Buyer hereby covenants to use
commercially reasonable efforts to enforce the provisions of the Leases which
require the Tenants and/or third parties to reimburse the landlord for Property
Expenses with respect to the Reconciliation Period. To the extent Buyer or
Seller receives any such Property Expense reimbursement payments with respect to
the Reconciliation Period, the same shall constitute Revenues and shall be paid
to Seller or Buyer in the manner contemplated in Section 11.2(a)(i) hereof.

(iii) Following the completion of the Property Expense Reconciliation, if the
Property Expenses incurred and paid by Seller for that portion of the
Reconciliation Period in question preceding the Closing exceed the reimbursed
Property Expenses actually received by Seller from the Tenants and/or third
parties under the Leases with respect to the Reconciliation Period (“Property
Expense Reimbursement Shortfall”), Buyer shall pay to Seller an amount equal to
such Property Expense Reimbursement Shortfall to the extent that Buyer shall
have collected and received such identifiable amounts from the Tenants and/or
third parties under the Leases. If the reimbursed Property Expenses received by
Seller from the Tenants under the Leases with respect to the Reconciliation
Period preceding the Closing exceed the Property Expenses incurred and paid by
Seller with respect to the Reconciliation Period (“Property Expense
Reimbursement Surplus”), then Seller shall pay an amount equal to such Property
Expense Reimbursement Surplus to Buyer within ten (10) Business Days after
Seller’s receipt of

 

43



--------------------------------------------------------------------------------

the Property Expense Reconciliation. Upon Seller’s payment to Buyer of any such
Property Expense Reimbursement Surplus, Buyer shall be obligated to reimburse or
credit the Tenants for such Property Expense Reimbursement Surplus as required
under their respective Leases.

(iv) Seller and Buyer hereby agree to reasonably cooperate in good faith with
each other in connection with any disputes or claims by Tenants concerning the
calculation of Property Expenses during the Reconciliation Period.

(c) Security Deposits; Leasing Commissions and Tenant Inducement Costs. All
unpaid Leasing Commissions, unpaid Tenant Inducements Costs and Security
Deposits under the Leases (to the extent not applied to delinquencies, provided
the landlord has no future obligation to pay back such amounts to any such
applicable Tenants) shall be credited to Buyer and/or its assign at the Closing.

(d) Final Accounting. Seller and Buyer acknowledge and agree that, on the
Closing Date, Seller and Buyer may not have sufficient information to conduct
and complete a final proration of all items subject to proration pursuant to
this Section 11.2. Accordingly, Seller and Buyer agree that, as soon as is
reasonably practicable after the Closing Date, Seller and Buyer shall make a
final accounting of all items relating to the Property to be prorated between
Seller and Buyer pursuant to this Section 11.2. In conjunction with the
performance of such final accounting, following a request from Seller, Buyer
shall provide Seller with copies of all monthly and other statements sent to the
Tenants itemizing amounts owing under the Leases by the Tenants (together with
copies of invoices, statements and other supporting documentation evidencing
such expenditures and tenant ledgers and related documentation evidencing how
Revenues were applied, all as reasonably requested by Seller). In the event it
is determined, pursuant to such final accounting, that any amounts are due and
owing by Seller to Buyer, then Seller shall cause such amounts to be paid to
Buyer within ten (10) Business Days after such final accounting is completed. In
the event it is determined, pursuant to such final accounting, that any amounts
are due and owing by Buyer to Seller, then Buyer shall cause such amounts to be
paid to Seller within ten (10) Business Days after such final accounting is
completed. All unpaid amounts shall accrue interest at the rate of nine percent
(9%) per annum from the day such amounts are due until the day such amounts are
paid in full.

ARTICLE 12

ACTIONS TO BE TAKEN AT THE CLOSING

Section 12.1 Actions by Escrow Agent. In connection with the Closing, Escrow
Agent shall take the following actions:

(a) Recording. With respect to each Improved Parcel, Escrow Agent shall cause
the following documents to be recorded in the Official Records of the County and
State where the Improved Parcel is located, in the order set forth below, and
obtain a conformed copy thereof for distribution to Seller and Buyer:

(i) Each Seller’s Deed (with documentary transfer tax information to be affixed
after recording).

 

44



--------------------------------------------------------------------------------

(b) Title Policies. Escrow Agent shall direct Title Agent to issue the Title
Policies to Buyer.

(c) Distribution of Funds. Escrow Agent shall disburse all funds deposited with
Escrow Agent by Buyer in payment of the Purchase Price as follows:

(i) Deduct, pay and satisfy all items chargeable to the account of Seller
pursuant to Section 11.1 hereof.

(ii) Deduct, pay and satisfy all Monetary Obligations against the Real Property.

(iii) If, as a result of the prorations and credits pursuant to Article 11
hereof, amounts are to be charged to the account of Seller, deduct the net
amount of such charges.

(iv) Disburse the remaining balance of the Purchase Price to Seller promptly
upon the Closing.

All disbursements by Escrow Agent shall be by wire transfer to the designated
account of the receiving party or shall be by certified or cashier’s check of
Escrow Agent, as may be directed by the receiving party.

(d) Distribution of Documents to Seller. Disburse to Seller: (i) counterpart
originals of each of the non-recordable Transaction Documents; (ii) a conformed
copy of each of the recordable Transaction Documents, including, without
limitation, each Seller’s Deed; and (iii) any other documents deposited into
Escrow by Seller.

(e) Distribution of Documents to Buyer. Disburse to Buyer: (i) counterpart
originals of each of the non-recordable Transaction Documents; (ii) a conformed
copy of each of the recordable Transaction Documents, including, without
limitation, each Seller’s Deed; and (iii) any other documents deposited into
Escrow by Buyer.

ARTICLE 13

BROKERS

Seller and Buyer hereby represent and warrant to each other that the warranting
party has not entered into nor will such warranting party enter into any
agreement, arrangement or understanding with any other person or entity which
will result in the obligation of the other party to pay any finder’s fee,
commission or similar payment in connection with the transactions contemplated
by this Agreement. Seller and Buyer hereby agree to and shall indemnify, defend
and hold harmless the other from and against any and all claims, costs, damages
and/or liabilities arising from the breach of the foregoing representation by
either Seller or Buyer, as the case may be.

 

45



--------------------------------------------------------------------------------

ARTICLE 14

MASTER LEASE; PURCHASE PRICE REDUCTION

Section 14.1 Buyer’s Election. Buyer shall have the right to elect, by written
notice delivered to Seller and Escrow Agent not later than five (5) Calendar
Days prior to the Closing Date, to either: (a) require Unicorp to master lease
the Vacant Space within the Improved Parcel owned by Maguire (the “Maguire
Parcel”) from Buyer, in accordance with the terms and conditions set forth in
the Master Lease and the Escrow Holdback Agreement; or (b) reduce the portion of
the Purchase Price applicable to the Maguire Parcel, as set forth on the
Property List attached hereto as Schedule 2.0, by an amount equal to the Maguire
Purchase Price Reduction Amount. In the event Buyer fails to timely deliver to
Seller and Escrow Agent written notice of Buyer’s election pursuant to this
Section 14.1, then Buyer shall be deemed to have elected to reduce the Purchase
Price by an amount equal to the Maguire Purchase Price Reduction Amount pursuant
to Section 14.1(b) hereof.

Section 14.2 Master Lease of Maguire Parcel. In the event Buyer timely elects to
require Unicorp to master lease the Vacant Space within the Maguire Parcel from
Buyer pursuant to Section 14.1(a) hereof, then Unicorp shall master lease the
Vacant Space within the Maguire Parcel from Buyer for the period of time
commencing upon the Closing Date and continuing until the earlier of: (a) five
(5) years following the Closing Date; or (b) the date the Vacant Space within
the Maguire Parcel is occupied by one or more Replacement Tenants pursuant to
one or more Replacement Leases and the minimum monthly rent or base rent and
expense reimbursements payable by such Replacement Tenants pursuant to such
Replacement Leases exceeds the Monthly Disbursement. On the Closing, Unicorp and
Buyer shall execute and deliver a master lease in the form attached hereto as
Exhibit “N-1” (the “Master Lease”). In order to fund Unicorp’s obligations under
the Master Lease, Escrow Agent shall deduct from the Purchase Price and maintain
in Escrow in a separate escrow account (the “Holdback Account”), the Holdback
Funds. On the Closing, Unicorp and Buyer shall execute and deliver to Escrow
Agent escrow instructions governing the disbursement of the Holdback Funds, in
the form attached hereto as Exhibit “N-2” (the “Escrow Holdback Agreement”).
Escrow Agent shall disburse to Purchaser monthly from the Holdback Account, the
Monthly Disbursement, representing the minimum monthly rent or base rent and
expense reimbursements under the Master Lease. If, in accordance with the terms
of the Master Lease, Unicorp or Buyer lease all or a portion of the Vacant Space
to a Replacement Tenant pursuant to a Replacement Lease and such Replacement
Tenant commences the payment of rent, Buyer shall provide written notice thereof
to Escrow Agent. If the minimum monthly rent or base rent and expense
reimbursements payable by such Replacement Tenant pursuant to the Replacement
Lease exceed the Monthly Disbursement, such notice shall instruct the Escrow
Agent to disburse the balance of the Holdback Funds to Unicorp. If the minimum
monthly rent or base rent and expense reimbursements payable by such Replacement
Tenant pursuant to the Replacement Lease are less than the Monthly Disbursement,
such notice shall instruct Escrow Agent to reduce the Monthly Disbursement to
Buyer by the corresponding monthly amount actually paid by the Replacement
Tenant pursuant to the Replacement Lease. In addition, Buyer shall provide to
Escrow Agent written notice of the amount of leasing commissions, tenant
improvement allowances, tenant improvements, rent credits and/or other tenant
inducement costs incurred with respect to a Replacement Lease (collectively, the
“Replacement Tenant Inducement Costs”), and the amount set forth in such notice
shall be disbursed by Escrow Agent from the Holdback Funds

 

46



--------------------------------------------------------------------------------

to Buyer, provided, however, if there are insufficient Holdback Funds in the
Holdback Account to pay and satisfy such Replacement Tenant Inducement Costs,
then Unicorp shall immediately pay or reimburse to Buyer such deficit amount.

Section 14.3 Purchase Price Reduction of Maguire Parcel. In the event Buyer
timely elects to reduce the portion of the Purchase Price applicable to the
Maguire Parcel, as set forth on the Property List attached hereto as Schedule
2.0, by the Maguire Purchase Price Reduction Amount pursuant to Section 14.1(b)
hereof, then: (a) all references to the “Purchase Price” in this Agreement shall
mean the Purchase Price less the Maguire Purchase Price Reduction Amount; and
(b) the provisions of Sections 6.1(l), 6.1(m), 7.10, 7.11 and 15.2 shall no
longer be applicable and shall be deemed to be deleted in their entirety;
(c) Exhibits “N-1” and “N-2” of this Agreement and all references thereto shall
no longer be applicable and shall be deemed to be deleted in their entirety; and
(d) all references to the terms defined in Section 14.2 hereof shall no longer
be applicable and shall be deemed to be deleted in their entirety.

ARTICLE 15

OFFER TO PURCHASE MAGUIRE LOAN

Following the Effective Date and subject to the terms and conditions of this
Agreement, Buyer shall try to negotiate with Lender for the sale of the Loan at
a discounted price for the benefit of Seller at Closing. Buyer shall initially
make an offer to Lender to purchase the Loan at a discounted price of
seventy-five percent (75%) of the face value of the debt. In the event that
Lender and Buyer are able to reach a mutually acceptable agreement as to the
term and conditions of the sale of the Loan, concurrently with the execution of
a loan purchase agreement between the Buyer and Lender, Buyer and Seller shall
enter into an amendment to this Agreement, in form and substance acceptable to
Buyer and Seller, to provide for the concurrent closing of the purchase of the
Loan and the transactions contemplated pursuant to this Agreement. In the event
that Buyer and lender are unable to reach a mutually acceptable agreement with
respect to the sale of the Loan, then Buyer shall not have any further
obligations pursuant to this Article 15.

ARTICLE 16

INDEMNIFICATION

Section 16.1 Indemnification by Seller. Seller hereby agrees to and shall
indemnify, defend and hold harmless Buyer, its officers, directors,
shareholders, partners, members, managers, agents, employees, affiliates,
successors and assigns, together with all officers, directors, shareholders,
partners, members, managers, agents, employees, affiliates, successors and
assigns of the foregoing (collectively, the “Buyer Indemnitees”), from and
against any and all third party claims, demands, causes of action and other
legal proceedings and from all liabilities, judgments, damages, losses, costs,
fees and expenses (including reasonable attorneys’ fees, costs and expenses)
(“Losses”) arising therefrom, arising out of, or relating to any claims,
liabilities or obligations of Seller, whether accrued, absolute, contingent or
otherwise, arising out of or relating to, Seller’s previous ownership,
management and/or operation of the Property or any portion thereof.

Section 16.2 Indemnification By Buyer. Buyer hereby agrees to and shall
indemnify, defend and hold harmless Seller, its officers, directors,
shareholders, partners, members,

 

47



--------------------------------------------------------------------------------

managers, agents, employees, affiliates, successors and assigns, together with
all officers, directors, shareholders, partners, members, managers, agents,
employees, affiliates, successors and assigns of the foregoing (collectively,
the “Seller Indemnitees”), from and against any and all Losses arising
therefrom, arising out of, or relating to any claims, liabilities or obligations
of Buyer, whether accrued, absolute, contingent or otherwise, arising out of or
relating to, Buyer’s ownership, management and/or operation of the Property
following the Closing Date.

Section 16.3 Notice and Opportunity to Defend.

(a) Notice of Asserted Liability. Following the receipt by one or more of the
Indemnitees of written notice of any claims, liabilities, causes of action or
any other circumstances that would give rise to a claim for indemnification
pursuant to Section 14.1 or Section 14.2 of this Agreement (“Asserted
Liability”), Indemnitees shall give written notice thereof (“Claims Notice”) to
Seller or Buyer as the applicable indemnifying Party (the “Indemnifying Party”).

Following the receipt of a Claims Notice, and without in any way limiting or
reducing the respective obligations of the Seller and Buyer pursuant to Sections
14.1 and 14.2, respectively, the Indemnifying Party shall defend and satisfy
such Asserted Liability. All costs, fees and expenses incurred in connection
with the defense and satisfaction of such Asserted Liability shall be borne by
and be the sole responsibility of the Indemnifying Party.

(b) Opportunity to Defend. Without in any way limiting or reducing the
obligations of the Indemnifying Party, Indemnitees may elect to defend (by their
own counsel), compromise and/or satisfy any Asserted Liability. Without in any
way limiting or reducing the obligations of the Indemnifying Party, if one or
more Indemnitees elect to defend (by their own counsel), compromise and/or
satisfy such Asserted Liability, such Indemnitees shall notify the Indemnifying
Party of their intent to do so, and the Indemnifying Party shall cooperate in
the defense, compromise and satisfaction of such Asserted Liability. All
reasonable costs, fees and expenses incurred in connection with the defense,
compromise and satisfaction of any such Asserted Liability shall be borne by and
shall be the responsibility of the Indemnifying Party. Furthermore, and without
limiting the obligations of the Indemnifying Party pursuant to this Article 14,
the Indemnifying Party shall reimburse Indemnitees for all Losses incurred by
Indemnitees in connection with any such Asserted Liability.

(c) Timing for Payment. In the event Indemnitees incur any Losses which were not
otherwise paid or satisfied by the Indemnifying Party pursuant to this
Agreement, Indemnitees shall deliver written notice to the Indemnifying Party
advising the Indemnifying Party that Indemnitees have incurred such Losses
(“Notice of Loss”). The Notice of Loss shall include an itemization of all of
the Losses which the Indemnifying Party is required to pay pursuant to and in
accordance with the terms and provisions of this Agreement. Within thirty
(30) calendar days after the date of receipt by the Indemnifying Party of the
Notice of Loss, the Indemnifying Party shall pay to Indemnitees the aggregate
amount of the Losses described in such Notice of Loss. In the event the
Indemnifying Party fails to timely pay to Indemnitees the aggregate amount of
such Losses, any and all unpaid amounts shall bear interest at the lesser of:
(a) eighteen percent (18%) per annum; or (b) the maximum rate of interest
allowable under applicable law, which interest, in either case, shall be deemed
to accrue effective as of the date such payment was originally due.

 

48



--------------------------------------------------------------------------------

ARTICLE 17

MISCELLANEOUS

Section 17.1 Assignment. No assignment of this Agreement or Buyer’s rights or
obligations hereunder shall be made by Buyer without first having obtained
Seller’s written approval of any such assignment, which approval may be granted
or withheld in the sole and absolute discretion of Seller. Notwithstanding the
foregoing, Buyer may assign this Agreement to either: (a) an affiliate of Buyer;
or (b) to a limited partnership, limited liability company or corporation in
which Buyer or one or more of its affiliates holds an equity interest, in either
case without the prior written consent of Seller. Upon any such assignment,
Buyer shall be fully released and discharged from any and all liabilities and
obligations under this Agreement.

Section 17.2 Notices. Any tender, delivery, notice, demand or other
communication (“Notice”) required or permitted under this Agreement shall be in
writing, and shall be personally delivered or sent by registered or certified
mail, postage prepaid, return receipt requested, overnight mailed, delivered or
sent by telefacsimile machine capable of confirming transmission and receipt,
and shall be deemed delivered, given and received upon the earlier of: (a) if
personally served, the date of delivery to the person to receive such notice;
(b) if given by telefacsimile, when sent, provided the telefacsimile machine
confirms transmission and receipt; (c) if sent by registered or certified mail,
four (4) Business Days after the date of posting by the United States Postal
Service; (d) if sent via electronic mail, when sent, provided the message is
confirmed as sent; or (e) if sent by Federal Express or other comparable
overnight delivery service, when sent, as documented by the service’s delivery
records, all in accordance with the following:

(i) Seller’s Address. If to Seller, at the following address:

c/o Unicorp National Developments, Inc.

7945 Via Dellagio Way

Suite 200

Orlando, Florida 32819

Attention: Chuck Whittall

Telephone: (407) 999-9985

Facsimile: (407) 536-2089

E-mail: chuck@unicorpusa.com

 

49



--------------------------------------------------------------------------------

With a copy to:

Shutts & Bowen LLP

300 South Orange Avenue, Suite 1000

Orlando, Florida 32801

Attn: Daniel T. O’Keefe, Esquire

Telephone: (407) 835-6956

Facsimile: (407) 849-7256

E-mail: dokeefe@shutts.com

(ii) Buyer’s Address. If to Buyer, at the following address:

Excel Trust, L.P.

801 North 500 West, Suite 201

West Bountiful, Utah 84010

Attention: Mark T. Burton

Telephone (801) 294-2400

Facsimile (801) 294-7479

E-mail: mb@exceltrust.com

With a copy to:

Excel Trust, L.P.

17140 Bernardo Center Drive, Suite 300

San Diego, California 92128

Attention: Eric Ottesen

Telephone: (858) 613-1800

Facsimile: (858) 487-9890

E-mail: eo@exceltrust.com

With a copy to:

Van A. Tengberg, Esq.

Kelly C. Spicher, Esq.

Foley & Lardner LLP

402 West Broadway, Suite 2100

San Diego, California 92101-3542

Telephone: (619) 685-6408

Facsimile: (619) 234-3510

E-mail: vtengberg@foley.com

             kspicher@foley.com

Section 17.3 Entire Agreement. This Agreement, including the Exhibits and
Schedules referred to herein, constitutes the entire contract between the
Parties with respect to the subject matter covered by this Agreement. This
Agreement supersedes all previous representations, arrangements, agreements and
understandings by and among the Parties with respect to the subject matter
covered by this Agreement including, without limitation, all prior letters of
intent executed between Buyer and Seller, and any such representations,
arrangements, agreements and understandings are hereby canceled and terminated
in all respects. This Agreement may not be amended, changed or modified except
by a writing duly executed by both of the Parties hereto.

 

50



--------------------------------------------------------------------------------

Section 17.4 Severability. If any provision of this Agreement, or any portion of
any such provision, is held to be unenforceable or invalid, the remaining
provisions and portions shall nevertheless be carried into effect.

Section 17.5 Waiver. No delay or omission on the part of either party in
exercising any right or remedy shall operate as a waiver of such right or remedy
or any other right or remedy. A waiver on any one occasion shall not be
construed as a bar or waiver of any right or remedy on any future occasion.

Section 17.6 Headings. The headings contained in this Agreement are for
convenience only and are not a part of this Agreement, and do not in any way
interpret, limit or amplify the scope, extent or intent of this Agreement, or
any of the provisions of this Agreement.

Section 17.7 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which together shall
constitute one and the same agreement.

Section 17.8 Attorneys’ Fees. In the event any litigation is instituted between
the Parties arising out of or relating to this Agreement, the Party in whose
favor judgment shall be entered shall be entitled to have and recover from the
non-prevailing Party its reasonable attorneys’ fees and court costs incurred in
such action and any appeal therefrom.

Section 17.9 Governing Law; Jurisdiction and Venue. This Agreement shall be
governed by and interpreted in accordance with the laws (other than that body of
law relating to conflicts of law) of the State of California. The proper venue
for any claims, causes of action or other proceedings concerning this Agreement
shall be in the state and federal courts located in the County of Orange, State
of Florida.

Section 17.10 No Third Party Beneficiary. This Agreement creates rights and
duties only between the Parties, and no third party is or shall be deemed to be
or shall have any rights as a third party beneficiary.

Section 17.11 Binding Effect. Subject to Section 17.1 hereof, this Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors, assigns and legal and personal representatives.

Section 17.12 Time. Time is of the essence for the performance of each and every
obligation hereunder. Any reference to any time in this Agreement shall be a
reference to the current local time in Salt Lake City, Utah.

Section 17.13 Intentionally deleted.

Section 17.14 Seller’s 1031 Exchange. Buyer acknowledges that Seller may engage
in a tax deferred exchange (“Seller’s Exchange”) pursuant to Section 1031 of the
Code. Without limiting the provisions of Section 17.1 hereof, in order to effect
Seller’s Exchange, Seller may

 

51



--------------------------------------------------------------------------------

assign its rights in, and delegate its duties under this Agreement, as well as
transfer the Property, to any exchange accommodator which Seller shall
determine. As an accommodation to Seller, Buyer agrees to cooperate with Seller
in connection with Seller’s Exchange, including the execution of documents
therefor, provided the following terms and conditions are satisfied:

(a) Buyer shall have no obligation to take title to any property in connection
with Seller’s Exchange;

(b) Buyer shall not be obligated to pay any escrow costs, brokerage commissions,
title charges, survey costs, recording costs or other charges incurred with
respect to any exchange property, and/or Seller’s Exchange;

(c) The Closing shall not be contingent or otherwise subject to the consummation
of Seller’s Exchange, and the Escrow shall timely close in accordance with the
terms of this Agreement notwithstanding any failure, for any reason, of the
parties to Seller’s Exchange to effect the same;

(d) All representations, warranties, covenants and indemnification obligations
of Seller set forth in this Agreement shall not be affected or limited by
Seller’s use of an exchange accommodator and shall survive Seller’s Exchange and
shall continue to inure directly from Seller for the benefit of Buyer;

(e) All representations, warranties, covenants and indemnification obligations
of Buyer set forth in this Agreement shall not be affected or limited by
Seller’s use of an exchange accommodator and shall survive Seller’s Exchange and
shall continue to inure directly from Buyer for the benefit of Seller; and

(f) Seller agrees to indemnify, protect, defend (with counsel reasonably
acceptable to Buyer) and hold Buyer harmless from and against any and all causes
of action, claims, demands, liabilities, costs and expenses, including actual
attorneys’ fees and costs, incurred by Buyer in connection with Seller’s
Exchange.

Buyer makes absolutely no representations or warranties of any kind or nature
(express or implied) that tax deferred exchange treatment is available to Seller
with respect to Seller’s Exchange, or that such a transaction will qualify in
any respect for such treatment, and Buyer shall incur no liability if Seller’s
Exchange fails to qualify for the tax deferred treatment intended by Seller.
Seller hereby acknowledges and represents to Buyer that Seller is relying solely
and entirely upon the advice of Seller’s own consultants with respect to any and
all aspects of Seller’s Exchange. In no event shall the obligations of Seller
under this Agreement be contingent upon this transaction being included as part
of Seller’s Exchange.

Section 17.15 Buyer’s 1031 Exchange. Seller acknowledges that Buyer may be
purchasing the Property as an upleg transaction as part of a tax deferred
exchange (“Buyer’s Exchange”) pursuant to Section 1031 of the Code. Without
limiting the provisions of Section 17.1 hereof, in order to effect Buyer’s
Exchange, Buyer may assign its rights in, and delegate its duties under, this
Agreement, as well as transfer the Property, to any exchange accommodator which
Buyer shall determine. As an accommodation to Buyer, Seller agrees to cooperate
with Buyer in connection with Buyer’s Exchange, including the execution of
documents therefor, provided the following terms and conditions are satisfied:

(a) Seller shall have no obligation to take title to any property in connection
with Buyer’s Exchange;

 

52



--------------------------------------------------------------------------------

(b) Except as otherwise provided in this Agreement, Seller shall not be
obligated to pay any escrow costs, brokerage commissions, title charges, survey
costs, recording costs or other charges incurred with respect to any exchange
property;

(c) The Closing shall not be contingent or otherwise subject to the consummation
of Buyer’s Exchange, and the Escrow shall timely close in accordance with the
terms of this Agreement notwithstanding any failure, for any reason, of the
parties to Buyer’s Exchange to effect the same;

(d) All representations, warranties, covenants and indemnification obligations
of Seller set forth in this Agreement shall not be affected or limited by
Buyer’s use of an exchange accommodator and shall survive Buyer’s Exchange and
shall continue to inure directly from Seller for the benefit of Buyer;

(e) All representations, warranties, covenants and indemnification obligations
of Buyer set forth in this Agreement shall not be affected or limited by Buyer’s
use of an exchange accommodator and shall survive Buyer’s Exchange and shall
continue to inure directly from Buyer for the benefit of Seller; and

(f) Buyer agrees to indemnify, protect, defend (with counsel reasonably
acceptable to Seller) and hold Seller harmless from and against any and all
causes of action, claims, demands, liabilities, costs and expenses, including
actual attorneys’ fees and costs, incurred by Seller in connection with Buyer’s
Exchange.

Seller makes absolutely no representations or warranties of any kind or nature
(express or implied) that tax deferred exchange treatment is available to Buyer
with respect to Buyer’s Exchange, or that such a transaction will qualify in any
respect for such treatment. Buyer hereby acknowledges and represents to Seller
that Buyer is relying solely and entirely upon the advice of Buyer’s own
consultants with respect to any and all aspects of Buyer’s Exchange. In no event
shall the obligation of Buyer under this Agreement be contingent upon this
transaction being included as part of Buyer’s Exchange.

Section 17.16 Joint Liability. All of the covenants, agreements, obligations,
liabilities, indemnification undertakings, certifications, representations and
warranties of Seller in this Agreement and in the Transaction Documents shall be
deemed to be joint and several covenants, agreements, obligations, liabilities,
indemnification undertakings, certifications, representations and warranties of
Seller and Unicorp (the “Joiner”), and may be enforced against any one of more
of them concurrently, and successively, in such order as Buyer may determine.

Section 17.17 Business Days. If the Closing Date or any other date described in
this Agreement by which one Party hereto must give notice to the other Party
hereto or perform or fulfill an obligation hereunder is a Calendar Day that is
not a Business Day, then the Closing Date or such other date shall be
automatically extended to the next succeeding Business Day.

 

53



--------------------------------------------------------------------------------

Section 17.18 Construction. This Agreement shall not be construed more strictly
against one Party than against the other Party merely by virtue of the fact that
it may have been prepared primarily by counsel for one of the Parties, it being
recognized that both Seller and Buyer have contributed substantially and
materially to the preparation of this Agreement.

Section 17.19 AS-IS WHERE-IS. Except for the representations and warranties set
forth in this Agreement and the Transaction Documents, Seller makes and shall
make to Buyer no warranty regarding the title to the Real Property, and except
to the extent specifically set forth in this Agreement or in the Transaction
Documents, Seller makes and shall make no representation or warranty either
express or implied regarding the condition, operability, safety, fitness for
intended purpose or use of the Real Property. The Buyer specifically
acknowledges and agrees that except as otherwise specifically set forth in this
Agreement and in the Transaction Documents to the contrary, Seller shall sell
and Buyer shall purchase the Real Property on an “AS IS, WHERE-IS, AND WITH ALL
FAULTS” basis and that Buyer is not relying on any representations or warranties
of any kind whatsoever, express or implied, from Seller, its agents, officers,
or employees, as to any matters concerning the Real Property except as
specifically set forth in this Agreement and in the Transaction Documents,
including, without limitation, any warranty or representation as to (i) the
quality, nature, adequacy, and physical condition of the Real Property,
including, but not limited to, the structural elements, foundation, roof,
appurtenances, access, landscaping, parking facilities, and electrical,
mechanical, HVAC, plumbing, sewage, and utility systems, facilities and
appliances, (ii) the quality, nature, adequacy, and physical condition of soils,
geology, and any groundwater, (iii) the existence, quality, nature, adequacy,
and physical condition of utilities serving the Real Property, (iv) the
development potential, income potential, or income or operating expenses of the
Real Property, (v) the Real Property’s value, use, habitability, or
merchantability, (vi) the fitness, suitability, or adequacy of the Real Property
for any particular use or purpose, (vii) the zoning or other legal status of the
Real Property or any other public or private restrictions on the use of the Real
Property, (viii) the compliance of the Real Property or its operation with all
applicable codes, laws, rules, regulations, statutes, ordinances, covenants,
judgments, orders, directives, decisions, guidelines, conditions, and
restrictions of any governmental or quasi-governmental entity or of any other
person or entity including, without limitation, environmental person or entity,
including, without limitation, environmental laws, and environmental matters of
any kind or nature whatsoever relating to the Real Property (ix) the presence of
hazardous or toxic materials on, under, or about the Real Property or the
adjoining or neighboring property (including without limitation the presence or
suspected presence of any form of mildew or mold, including those producing
mycotoxins, specifically including, but not limited to, Aspergillus,
Penicillium, and Stachybotrys (collectively, “Mold”), (x) the quality of any
labor and materials used in any improvements included in the Real Property,
(xi) any Leases, Service Contracts, guarantees or warranties or other agreements
affecting the Real Property, (xii) the economics of the operation of the Real
Property, (xiii) the freedom of the Real Property from latent or apparent vices
or defects, (xiv) peaceable possession of the Real Property, (xv) compliance
with ADA, and (xvi) any other matter or matters of any nature or kind whatsoever
relating to the Real Property.

 

54



--------------------------------------------------------------------------------

(1) Buyer shall have no rights or claims whatsoever against Seller for damages,
rescission of the sale, or reduction or return of the Purchase Price because of
any matter not represented or warranted to Buyer by Seller in this Agreement or
in the Transaction Documents, and all such rights and claims are hereby
expressly waived by Buyer.

(2) Except for the representations and warranties set forth in this Agreement,
Buyer acknowledges and agrees that any due diligence information prepared by or
in reliance upon a third party and which was provided, or is hereafter provided,
to Buyer by Seller, or its agents pursuant to Section 4 of this Agreement or
otherwise, is provided as an accommodation to Buyer and delivered without
representation or warranty and may contain errors or omissions. Buyer
understands that, except to the extent provided in this Agreement, Buyer has no
right to rely upon any such information and recognizes that Buyer must make its
own determinations with regard to the suitability of the Real Property. Buyer
hereby releases Seller and its agents from any claims Buyer might otherwise have
based upon any errors or omissions in such materials, except as otherwise
specifically set forth in this Agreement and the Transaction Documents.

Section 17.20 Seller’s Knowledge and belief. As used in this Agreement, the
words “to the best of Seller’s knowledge”, “to the best of Seller’s knowledge
and belief” or words of similar import shall be deemed to mean, and shall be
limited to, the present actual (as distinguished from implied, imputed or
constructive) knowledge of Chuck Whittall and Property Services USA, LLC, a
Florida limited liability company, without any obligation to make an independent
inquiry or any other investigation whatsoever, and none of the foregoing shall
have any personal liability to Buyer whatsoever under the terms of, or with
respect to this Agreement.

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

SELLER: MAGUIRE SHOPPES, LLC, a Florida limited liability company By:   CW
Family, LLLP, a Florida limited liability limited partnership, its Managing
Member   By:   CW Family, LLC, a Florida limited liability company, its General
Partner     By:  

 

      Charles Whittall, Manager MAGUIRE SHOPPES II, LLC, a Florida limited
liability company By:   CW Family, LLLP, a Florida limited liability limited
partnership, its Managing Member   By:   CW Family, LLC, a Florida limited
liability company, its General Partner     By:  

 

      Charles Whittall, Manager LAKE BURDEN/OVERSTREET I, a Florida limited
liability company, LLC By:   CW Family, LLLP, a Florida limited liability
limited partnership, its Managing Member   By:   CW Family, LLC, a Florida
limited liability company, its General Partner     By:  

 

      Charles Whittall, Manager

 

 

56



--------------------------------------------------------------------------------

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:  

 

    Mark T. Burton   Title:   Chief Investment Officer

 

57



--------------------------------------------------------------------------------

CONSENT OF ESCROW AGENT

The undersigned Escrow Agent hereby agrees to: (i) accept the foregoing
Agreement; (ii) be Escrow Agent under said Agreement; (iii) to make all filings
required under Section 6045 of the Internal Revenue Code of 1986, as amended;
and (iv) be bound by said Agreement in the performance of its duties as Escrow
Agent; provided, however, the undersigned shall have no obligations, liability
or responsibility under (a) this Consent or otherwise, unless and until said
Agreement, fully signed by the parties, has been delivered to the undersigned,
or (b) any amendment to said Agreement unless and until the same is accepted by
the undersigned in writing.

Dated:             , 2012

 

FIRST AMERICAN TITLE INSURANCE COMPANY By:  

 

Title:  

 



--------------------------------------------------------------------------------

JOINER’S SEPARATE UNDERTAKING

Pursuant to Section 17.16 of the foregoing Agreement, for value received, the
undersigned, Unicorp National Developments, Inc., a              corporation,
hereby acknowledges, and agrees that the covenants, agreements, obligations,
liabilities, indemnification undertakings, certifications, representations and
warranties of Seller in the foregoing Agreement and in the Transaction Documents
(as defined in the foregoing Agreement ) shall be joint and several covenants,
agreements, obligations, liabilities, indemnification undertakings,
certifications, representations and warranties of Seller and of the undersigned,
and may be enforced against Seller and/or the undersigned, concurrently or
successively, in such order as Buyer may determine.

 

UNICORP NATIONAL DEVELOPMENTS, INC., a              corporation By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT “A-1”

LEGAL DESCRIPTION OF MAGUIRE SHOPPES

LOTS 1, 3, 4, 5, 6 AND 7 OF MAGUIRE SHOPPES AT MEADOW RIDGE, ACCORDING TO THE
PLAT THEREOF AS RECORDED IN PLAT BOOK 72, PAGE(S) 85 AND 86, OF THE PUBLIC
RECORDS OF ORANGE COUNTY, FLORIDA.

TOGETHER WITH THOSE CERTAIN EASEMENTS CONTAINED IN THAT CERTAIN DECLARATION OF
EASEMENTS BETWEEN MAGUIRE ROBERSON, LLC, A FLORIDA LIMITED LIABILITY COMPANY,
AND PULTE HOME CORPORATION, A MICHIGAN CORPORATION, DATED MARCH 29, 2006 AND
RECORDED IN OFFICIAL RECORDS BOOK 8557, PAGE 3753; AND AMENDED AND RESTATED THAT
CERTAIN AMENDED AND RESTATED DECLARATION OF EASEMENTS AND DECLARATION OF
MAINTENANCE OBLIGATIONS FOR MEADOW RIDGE PUD RECORDED APRIL 5, 2007 IN OFFICIAL
RECORDS BOOK 9197, PAGE 230, OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT “A-2”

LEGAL DESCRIPTION OF MAGUIRE SHOPPES II

LOTS 2 AND 3 MAGUIRE SHOPPES II, ACCORDING TO THE PLAT THEREOF RECORDED IN PLAT
BOOK 71, PAGE 54, OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

TOGETHER WITH THOSE CERTAIN EASEMENTS CONTAINED IN THAT CERTAIN DECLARATION OF
EASEMENTS DATED MARCH 30, 2006 AND RECORDED APRIL 4, 2006 IN OFFICIAL RECORDS
BOOK 8566, PAGE 446; AND FIRST AMENDMENT DATED NOVEMBER 29, 2007 AND RECORDED
JANUARY 24, 2008 IN OFFICIAL RECORDS BOOK 9574, PAGE 4219, BOTH OF THE PUBLIC
RECORDS OF ORANGE COUNTY, FLORIDA.

 

A-2-1



--------------------------------------------------------------------------------

EXHIBIT “A-3”

LEGAL DESCRIPTION OF LAKE BURDEN SHOPPES

PARCEL 1:

Lot 1, LAKE BURDEN RETAIL, according to the plat thereof, recorded in Plat Book
73, Page 134, Public Records Orange County, Florida.

Formerly known and described as follows:

Commence at the Northeast corner of Section 25, Township 23 South, Range 27
East, Orange County, Florida, thence South 00 degrees 15 minutes 22 seconds West
along the East line of the Northeast  1/4 of said Section 25 a distance of
1316.40 feet to the North line of the South  1/2 of said Northeast  1/4 of
Section 25; thence continue South 00 degrees 15 minutes 22 seconds West along
said East line of the Northeast  1/4 a distance of 51.02 feet to the North line
of the school site as described in the Warranty Deed recorded in Official
Records Book 7172, Page 4613, of the Public Records of Orange County, Florida;
thence South 88 degrees 38 minutes 13 seconds West along said North line of the
school site 890.30 feet for a POINT OF BEGINNING on the West line of said school
site; thence South 00 degrees 14 minutes 44 seconds East along said West line of
the school site 373.66 feet to the North line of the Park Site as described in
Official Records Book 7172, Page 4609, of the Public Records of Orange County,
Florida; thence South 89 degrees 05 minutes 28 seconds West along said North
line of the Park Site 261.08 feet to the East right of way line of Winter Garden
– Vineland Road as established by Orange County Right of Way Map – Phase 1
(North Section) for County Road 535 – Project Number YO-808B; being a
non-tangent point on a curve concave Northwesterly having a radius of 1462.70
feet, a central angle of 00 degrees 48 minutes 48 seconds and a chord bearing of
North 08 degrees 40 minutes 42 seconds East; thence run Northerly along said
curve and East Right of Way line an arc distance of 20.76 feet to the point of
tangency; thence continue Northerly along said East right of way line the
following three courses; North 10 degrees 31 minutes 55 seconds East 182.01
feet; thence North 02 degrees 30 minutes 24 seconds West 157.81 feet; thence
North 03 degrees 37 minutes 16 seconds East 15.25 feet to a Westerly extension
of the aforementioned North line of the school site; thence North 88 degrees 38
minutes 13 seconds East along said Westerly extension of the North line of the
school site 229.05 feet to the POINT OF BEGINNING.

AND

PARCEL 2:

Together with easement rights granted in that certain Declaration of Easements
recorded October 29, 2003 in Official Records Book 7172, Page 4584, of the
Public Records of Orange County, Florida.

Together with easement rights granted in that certain Development Agreement and
Grant of Easements by and between Ashton Woods Orlando Limited Partnership and
L.B.K. Development, LLC, recorded November 21, 2003 in Official Records Book
7205, Page 1523, as amended by First Amendment thereto recorded November 7, 2005
in Official Records Book 8288, Page 3704, of the Public Records of Orange
County, Florida.

Together with easement rights granted in that certain Development Agreement and
Grant of Easements by and between Ashton Woods Orlando Limited Partnership and
Addison Custom Homes of Lake Burden, LLC, recorded December 1, 2003 in Official
Records Book 7213, Page 2057, of the Public Records of Orange County, Florida.

 

A-3-1



--------------------------------------------------------------------------------

EXHIBIT “B”

SELLER’S DEED

Form of Special Warranty Deed to be agreed upon by the Parties during the
Investigation Period.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT “C”

BILL OF SALE

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged,                             , a                     
(“Grantor”), hereby sells, conveys, transfers and releases to
                    , a                      (“Grantee”), the personal property
more particularly described in Exhibit “A” attached hereto and incorporated
herein by this reference and all other tangible and intangible personal property
located on or used in connection with the ownership and/or operation of the real
property more particularly described in Exhibit “B” attached hereto and
incorporated herein by this reference.

This Bill of Sale is being entered into pursuant to and in accordance with that
certain Purchase and Sale Agreement and Joint Escrow Instructions, dated
effective             , 201  , as amended and assigned, by and between Grantor,
as “Seller,” and Grantee, as “Buyer” (“Purchase Agreement”).

EXCEPT AS EXPRESSLY PROVIDED IN THE PURCHASE AGREEMENT, THE TRANSFER AND
CONVEYANCE OF THE PERSONAL PROPERTY IS MADE ON AN “AS-IS WHERE-IS” BASIS AND
GRANTOR MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OR ARISING BY
OPERATION OF LAW, WITH RESPECT THERETO.

EXECUTED and to be made effective as of the date of the Closing, as said term is
defined in the Purchase Agreement.

 

GRANTOR:

 

By:  

EXHIBIT - DO NOT SIGN

Title:  

 

 

 

C-1



--------------------------------------------------------------------------------

EXHIBIT “A”

TO BILL OF SALE

PERSONAL PROPERTY

All fixtures, trade fixtures, vehicles, machinery, appliances, tools, signs,
equipment, systems, telephone equipment and systems, computer equipment and
systems, satellite dishes and related equipment and systems, security equipment
and systems, inventories, supplies and all other items of tangible and
intangible personal property located on or used in connection with the ownership
and/or operation of the real property described in Exhibit “B” to this Bill of
Sale.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT “B”

TO BILL OF SALE

LEGAL DESCRIPTION OF REAL PROPERTY

(see attached)

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT “D”

CERTIFICATE OF NON-FOREIGN STATUS

The undersigned, being duly sworn, hereby deposes, certifies and states on oath
as follows:

1. That the undersigned,                              (“Transferor”), is duly
authorized to execute this Certificate and Affidavit;

2. That Transferor’s principal place of business is
                            ;

3. That the Transferor is not a “foreign corporation,” “foreign partnership,”
“foreign trust,” or “foreign estate,” as such terms are defined in the United
States Internal Revenue Code of 1986, as amended (the “Code”), and Regulations
promulgated thereunder, and is not otherwise a “foreign person,” as defined in
Section 1445 of the Code;

4. That the Transferor is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii) of the Treasury Regulations.

5. That the Transferor’s United States taxpayer identification number is
                    :

6. That the undersigned is making this Certificate and Affidavit pursuant to the
provisions of Section 1445 of the Code in connection with the sale of the real
property described on Exhibit “A,” attached hereto and incorporated herein by
reference, by the Transferor to              (“Transferee”), which sale
constitutes the disposition by the Transferor of a United States real property
interest, for the purposes of establishing that the Transferee is not required
to withhold tax pursuant to Section 1445 of the Code in connection with such
disposition; and

7. That the undersigned acknowledges that this Certificate and Affidavit may be
disclosed to the Internal Revenue Service and other applicable governmental
agencies by the Transferee, that this Certificate and Affidavit is made under
penalty of perjury, and that any false statement made herein could be punished
by fine, imprisonment, or both.

Under penalty of perjury, I declare that I have examined the foregoing
Certificate and Affidavit and I hereby certify that it is true, correct and
complete.

 

TRANSFEROR:

 

By:  

EXHIBIT – DO NOT SIGN

Title:  

 

 

D-1



--------------------------------------------------------------------------------

STATE OF    )    ) COUNTY OF    )

On                     , before me,                             , Notary Public,
personally appeared                             , who proved to me on the basis
of satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.

I certify UNDER PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

Notary Public

 

D-2



--------------------------------------------------------------------------------

EXHIBIT “A”

TO CERTIFICATE OF NON-FOREIGN STATUS

LEGAL DESCRIPTION OF REAL PROPERTY

 

D-3



--------------------------------------------------------------------------------

EXHIBIT “E”

ASSIGNMENT AND ASSUMPTION OF LEASES

AND SECURITY DEPOSITS

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS (“Assignment”),
is made and dated for reference purposes as of the      day of             ,
201  , by and between                              (“Assignor”), and
                             (“Assignee”), both of whom may be referred to
herein as the “Parties” and each of whom may be referred to herein as a “Party.”

RECITALS

A. Assignor and Assignee are parties to that certain Purchase and Sale Agreement
and Joint Escrow Instructions, dated             , 201  , as amended and
assigned (“Purchase Agreement”). Unless otherwise expressly defined herein,
capitalized terms used herein without definition shall have the same meaning
given to such terms in the Purchase Agreement.

B. This Assignment is being made pursuant to the Purchase Agreement for the
purpose of memorializing the assignment by Assignor to Assignee of: (a) those
Leases set forth on Exhibit “A” attached hereto; and (b) the Security Deposits
set forth on Exhibit “B” attached hereto and incorporated by reference.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

8. Assignment of Leases. Subject to the provisions of the Purchase Agreement,
effective as of the Closing, Assignor hereby grants, assigns, transfers, conveys
and delivers to Assignee, and Assignee hereby accepts the assignment of, the
Leases and the Security Deposits and all of the right, title, estate, interest,
benefits and privileges of the lessor or landlord thereunder.

9. Assumption of Obligations. Subject to the provisions of the Purchase
Agreement, by acceptance of this Assignment, effective as of the Closing,
Assignee hereby assumes and agrees to perform and to be bound by all of the
terms, covenants, conditions and obligations imposed upon the lessor or landlord
under the Leases accruing on or after the Closing. Without limiting the
foregoing, in the event that the Property Expense Reconciliation results in a
Property Expense Reimbursement Surplus and Assignor pays to Assignee an amount
equal to the Property Expense Reimbursement Surplus pursuant to the Purchase
Agreement, Assignee shall be obligated to reimburse or credit the Tenants for
such Property Expense Reimbursement Surplus as required by their respective
Leases.

10. Indemnification by Assignor. Assignor hereby agrees to indemnify, defend and
hold harmless Assignee, and its officers, directors, shareholders, partners,
members, managers, agents, employees, affiliates, successors and assigns,
together with all officers, directors, shareholders, partners, members,
managers, agents, employees, affiliates, successors and assigns

 

E-1



--------------------------------------------------------------------------------

of the foregoing, of, for, from and against any and all claims, demands, causes
of action and other legal proceedings and from all liabilities, judgments,
damages, losses, costs, fees and expenses (including, without limitation,
reasonable attorneys’ fees, costs and expenses) arising out of or relating to
the breach by Assignor of any of the obligations, terms and/or covenants of the
lessor or landlord under or pursuant to the Leases, which obligations, terms
and/or covenants accrue prior to the Closing.

11. Indemnification by Assignee. Assignee hereby agrees to indemnify, defend and
hold harmless Assignor, and its officers, directors, shareholders, partners,
members, managers, agents, employees, affiliates, successors and assigns,
together with all officers, directors, shareholders, partners, members,
managers, agents, employees, affiliates, successors and assigns of the
foregoing, of, for, from and against any and all claims, demands, causes of
action and other legal proceedings and from all liabilities, judgments, damages,
losses, costs, fees and expenses (including, without limitation, reasonable
attorneys’ fees, costs and expenses) arising therefrom, arising out of or
relating to the breach by Assignee of any of the obligations, terms and/or
covenants of the lessor or landlord under or pursuant to the Leases, which
obligations, terms and/or covenants accrue on or after the Closing.

12. Proration. Nothing contained in this Assignment shall constitute a waiver of
or a limitation on any of the rights and obligations of the Parties pursuant to
Article 11 of the Purchase Agreement concerning prorations.

13. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the successors, assigns, personal representatives, heirs and
legatees of the respective Parties hereto.

14. Attorneys’ Fees. In the event of any legal action between Assignor and
Assignee arising out of or in connection with this Assignment, the prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees and costs incurred in such action and any appeal therefrom.

15. Governing Law; Jurisdiction and Venue. This Assignment shall be governed by
the laws of the State of Florida. The proper venue for any claims, causes of
action or other proceedings concerning this Assignment shall be in the state and
federal courts located in the County of Orange, State of Florida.

16. Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together constitute one
and the same instrument.

17. Cooperation. Assignor hereby agrees to and shall execute and deliver to
Assignee any and all documents, agreements and instruments necessary to
consummate the transactions contemplated by this Assignment.

[Signature page to follow]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Assignment as of the
date first above written.

 

ASSIGNOR:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

ASSIGNEE:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

 

E-3



--------------------------------------------------------------------------------

EXHIBIT “A”

TO ASSIGNMENT AND ASSUMPTION

OF LEASES AND SECURITY DEPOSITS

LEASES

 

E-4



--------------------------------------------------------------------------------

EXHIBIT “B”

TO ASSIGNMENT AND ASSUMPTION

OF LEASES AND SECURITY DEPOSITS

SECURITY DEPOSITS

 

E-5



--------------------------------------------------------------------------------

EXHIBIT “F”

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (“Assignment”) is made and dated for
reference purposes as of             , 201  , by and between
                             (“Assignor”) and                             , a
                     (“Assignee”), both of whom may be referred to herein as the
“Parties.”

RECITALS

A. Assignor and Assignee are parties to that certain Purchase and Sale Agreement
and Joint Escrow Instructions, dated as of             , 201  , as amended and
assigned (the “Purchase Agreement”). Capitalized terms used in this Assignment
without definition shall have the meaning given to such terms in the Purchase
Agreement.

B. This Assignment is made pursuant to, as required by, and subject to the terms
and conditions of the Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Assignment of Contracts. Effective as of the Closing, Assignor hereby
assigns, transfers and sets over to Assignee all of Assignor’s right, title and
interest, in, to and under the contracts and agreements listed or described on
Exhibit “A,” attached hereto and incorporated herein by reference (the “Assumed
Contracts”).

2. Assumption of Obligations. Effective as of the Closing, Assignee hereby
assumes and agrees to perform all of the obligations, terms and covenants of
Assignor under each of the Assumed Contracts, which obligations, terms and
covenants accrue on or after the Closing.

3. Indemnification by Assignor. Assignor hereby agrees to indemnify, defend and
hold harmless Assignee, and its officers, directors, shareholders, partners,
members, managers, agents, employees, affiliates, successors and assigns,
together with all officers, directors, shareholders, partners, members,
managers, agents, employees, affiliates, successors and assigns of the
foregoing, for, from, of and against any and all claims, demands, causes of
action and other legal proceedings and from all liabilities, judgments, damages,
losses, costs, fees and expenses (including without limitation reasonable
attorneys’ fees, costs and expenses) arising out of or relating to the breach by
Assignor of any of the obligations, terms and/or covenants of Assignor under or
pursuant to the Assumed Contracts, which obligations, terms and/or covenants
accrue prior to the Closing.

4. Indemnification by Assignee. Assignee hereby agrees to indemnify, defend and
hold harmless Assignor, and its officers, directors, shareholders, partners,
members, managers, agents, employees, affiliates, successors and assigns,
together with all officers, directors, shareholders, partners, members,
managers, agents, employees, affiliates, successors and assigns of the
foregoing, for, from, of and against any and all claims, demands, causes of
action and

 

F-1



--------------------------------------------------------------------------------

other legal proceedings and from all liabilities, judgments, damages, losses,
costs, fees and expenses (including without limitation reasonable attorneys’
fees, costs and expenses) arising out of or relating to the breach by Assignee
of any of the obligations, terms and/or covenants of Assignor under or pursuant
to the Assumed Contracts, which obligations, terms and/or covenants accrue on or
after the Closing.

5. Governing Law. This Assignment shall be governed by the laws of the State of
Florida. The proper venue for any claims, causes of action or other proceedings
concerning this Assignment shall be in the state and federal courts located in
the County of Orange, State of Florida.

6. Binding Effect. This Assignment and the provisions contained herein shall be
binding upon and inure to the benefit of Assignor and Assignee and their
respective successors and assigns.

7. Attorneys’ Fees. In the event of any legal action between Assignor and
Assignee arising out of or in connection with this Assignment, the prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees and costs incurred in such action and any appeal therefrom.

8. Cooperation. Assignor hereby agrees to and shall execute and deliver to
Assignee any and all documents, agreements and instruments necessary to
consummate the transactions contemplated by this Assignment.

9. Counterparts. This Assignment may be executed in counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.

 

ASSIGNOR:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

ASSIGNEE:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

 

F-2



--------------------------------------------------------------------------------

EXHIBIT “A”

TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS

ASSUMED CONTRACTS

 

F-3



--------------------------------------------------------------------------------

EXHIBIT “G”

ASSIGNMENT OF PERMITS, ENTITLEMENTS

AND INTANGIBLE PROPERTY

THIS ASSIGNMENT OF PERMITS, ENTITLEMENTS AND INTANGIBLE PROPERTY (the
“Assignment”) is dated for reference purposes as of             , 201   and is
entered into by                              (“Assignor”) in favor of
                            , a                             (“Assignee”).

RECITALS

A. Assignor and Assignee are parties to that certain Purchase and Sale Agreement
and Joint Escrow Instructions, dated             , 201  , as amended and
assigned (“Purchase Agreement”). Unless otherwise expressly defined herein,
capitalized terms used herein without definition shall have the same meaning
given to such terms in the Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

1. Assignment by Assignor. Effective as of the Closing, Assignor hereby
transfers and assigns to Assignee the Intangible Property, the Permits and
Entitlements.

2. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the successors, assigns, personal representatives, heirs and
legatees of the respective Parties hereto.

3. Attorneys’ Fees. In the event of any legal action between Assignor and
Assignee arising out of or in connection with this Assignment, the prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees and costs incurred in such action and any appeal therefrom.

4. Governing Law; Jurisdiction and Venue. This Assignment shall be governed by,
interpreted under, and construed and enforceable with, the laws of the State of
Florida. The proper venue for any claims, causes of action or other proceedings
concerning this Assignment shall be in the state and federal courts located in
the County of Orange, State of Florida.

5. Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together constitute one
and the same instrument.

6. Cooperation. Assignor hereby agrees to and shall execute and deliver to
Assignee any and all documents, agreements and instruments necessary to
consummate the transactions contemplated by this Assignment.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.

 

ASSIGNOR:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

ASSIGNEE:

EXHIBIT – DO NOT SIGN

By:  

 

Title  

 

 

G-2



--------------------------------------------------------------------------------

EXHIBIT “B”

LIST OF ASSIGNED PROPERTY

 

G-3



--------------------------------------------------------------------------------

EXHIBIT “H”

GENERAL PROVISIONS OF ESCROW

THESE GENERAL PROVISIONS OF ESCROW (“General Provisions”), are being entered
into pursuant to that certain Purchase and Sale Agreement and Joint Escrow
Instructions, dated             , 201  , by and between
                            , as the “Seller,” and                             ,
as the “Buyer,” as the same may be amended from time to time (“Purchase
Agreement”). Capitalized terms used herein without definition shall have the
meanings given to such terms in the Purchase Agreement.

THE PARTIES UNDERSTAND AND ACKNOWLEDGE:

1. Deposit of Funds and Disbursements. Unless directed in writing by Seller or
Buyer, as applicable, to establish a separate, interest-bearing account together
with all necessary taxpayer reporting information, all funds received by Escrow
Agent shall be deposited in general escrow accounts in a federally insured
financial institution (“Depositories”). All disbursements shall be made by
Escrow Agent’s check or by wire transfer unless otherwise instructed in writing
by the party to receive such disbursement. The Good Funds Law requires that
Escrow Agent have confirmation of receipt of funds prior to disbursement.

2. Disclosure of Possible Benefits to Escrow Agent. As a result of Escrow Agent
maintaining its general escrow accounts with the Depositories, Escrow Agent may
receive certain financial benefits such as an array of bank services,
accommodations, loans or other business transactions from the Depositories
(“Collateral Benefits”). Notwithstanding the foregoing, the term Collateral
Benefits shall not include any interest that accrues or is earned on the Deposit
and in no event and under no circumstance shall Escrow Agent be entitled to
receive and retain any interest that accrues or is earned on the Deposit. All
Collateral Benefits shall accrue to the sole benefit of Escrow Agent and Escrow
Agent shall have no obligation to account to the parties to this Escrow for the
value of any such Collateral Benefits.

3. Miscellaneous Fees. Escrow Agent may incur certain additional costs on behalf
of the parties for services performed by third party providers. The fees charged
by Escrow Agent for such services shall not include a mark up or premium over
the direct cost of such services.

4. Prorations and Adjustments. All prorations and/or adjustments shall be made
in accordance with the Purchase Agreement.

5. Contingency Periods. Escrow Agent shall not be responsible for monitoring
contingency time periods between the Parties.

6. Reports. As an accommodation, Escrow Agent may agree to transmit orders for
inspection, termite, disclosure and other reports if requested, in writing or
orally, by the parties or their agents. Escrow Agent shall deliver copies of any
such reports as directed. Escrow Agent is not responsible for reviewing such
reports or advising the parties of the content of same.

 

H-1



--------------------------------------------------------------------------------

7. Recordation of Documents. Escrow Agent is authorized to prepare, obtain,
record and deliver the necessary instruments to carry out the terms and
conditions of this Escrow and, to the extent that Escrow Agent is also the Title
Company, to issue the Title Policy at Closing, subject to and in accordance with
the Purchase Agreement or pursuant to separate written instructions to Escrow
Agent executed by Seller.

8. Conflicting Instructions and Disputes. No notice, demand or change of
instructions shall be of any effect in this Escrow unless given in writing by
Seller and Buyer. In the event a demand for the Deposit and/or any other amounts
in this Escrow is made which is not concurred with by Seller and Buyer, Escrow
Agent, regardless of who made demand therefor, may elect to file a suit in
interpleader and obtain an order from the court allowing Escrow Agent to deposit
all funds and documents in court and have no further liability with respect
thereto. If an action is brought involving this Escrow and/or Escrow Agent,
Seller and Buyer agree to indemnify and hold Escrow Agent harmless against
liabilities, damages and costs incurred by Escrow Agent (including reasonable
attorney’s fees and costs) except to the extent that such liabilities, damages
and costs were caused by the negligence, gross negligence or willful misconduct
of Escrow Agent.

9. Amendments to General Provisions. Any amendment to these General Provisions
must be mutually agreed to by Seller and Buyer and accepted by Escrow Agent. The
Purchase Agreement and these General Provisions shall constitute the entire
escrow agreement between the Escrow Agent and the parties hereto with respect to
the subject matter of the Escrow.

10. Copies of Documents; Authorization to Release. Escrow Agent is authorized to
rely upon copies of documents, which include facsimile, electronic, NCR, or
photocopies as if they were an originally executed document. If requested by
Escrow Agent, the originals of such documents shall be delivered to Escrow
Agent. Documents to be recorded MUST contain original signatures. Escrow Agent
may furnish copies of any and all documents to the lender(s), real estate
broker(s), attorney(s) and/or accountant(s) involved in this transaction upon
their request.

11. Execution in Counterpart. These General Provisions and any amendments may be
executed in one or more counterparts, each of which shall be deemed an original,
and all of which taken together shall constitute the same instruction.

12. Tax Reporting, Withholding and Disclosure. The Parties are advised to seek
independent advice concerning the tax consequences of this transaction,
including but not limited to, their withholding, reporting and disclosure
obligations. Escrow Agent does not provide tax or legal advice and the parties
agree to hold Escrow Agent harmless from any loss or damage that the parties may
incur as a result of their failure to comply with federal and/or state tax laws.
EXCEPT AS OTHERWISE REQUIRED UNDER APPLICABLE LAW, WITHHOLDING OBLIGATIONS ARE
THE EXCLUSIVE OBLIGATIONS OF THE PARTIES AND ESCROW AGENT IS NOT RESPONSIBLE TO
PERFORM THESE OBLIGATIONS UNLESS ESCROW AGENT AGREES IN WRITING.

13. Taxpayer Identification Number Reporting. Federal law requires Escrow Agent
to report Seller’s social security number and/or tax identification number,
forwarding address,

 

H-2



--------------------------------------------------------------------------------

and the gross sales price to the Internal Revenue Service (“IRS”). Escrow cannot
be closed nor any documents recorded until the information is provided and
Seller certifies its accuracy to Escrow Agent.

14. Purchase Agreement. In the event of any conflict between the terms and
conditions of the Purchase Agreement and the terms and conditions of these
General Provisions, the terms and conditions of the Purchase Agreement shall
govern.

15. Notices. All notices relating to these General Provisions shall be given in
compliance with the Notice provisions set forth in the Purchase Agreement.

 

SELLER:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

Date:             , 201   BUYER:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

Date:             , 201   ESCROW AGENT:

EXHIBIT – DO NOT SIGN

By:  

 

Title:  

 

 

H-3



--------------------------------------------------------------------------------

EXHIBIT “I”

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

To: Excel Trust, L.P., a Delaware limited partnership

801 North 500 West, Suite 201

West Bountiful, Utah 84010

 

To: [Lender]

 

  

 

  

 

  

 

RE: That certain lease agreement dated             , 201  , as amended by that
certain                      dated             , 201   (as amended or modified,
the “Lease”), whereby                     , as tenant therein (“Tenant”), leased
from                     , as landlord therein (“Landlord”), approximately
         net rentable square feet of space located in
                             (the “Premises”), which is located in the City of
            , State of             (the “Property”).

Gentlemen:

Tenant acknowledges that Excel Trust, L.P., a Delaware limited partnership, or
its nominee (“Buyer”) is reviewing the possible purchase of the Property from
Landlord. Tenant further acknowledges that, in the event Buyer elects to
purchase the Property,                      (“Lender”), is reviewing the
possibility of providing financing to Buyer in connection with Buyer’s purchase
of the Property. In connection therewith, Tenant hereby certifies, represents
and warrants to Buyer and Lender, and their respective successors and assigns,
as follows:

1. A true and correct copy of the Lease is attached hereto as Exhibit “A” and
incorporated herein by reference. The Lease constitutes the entire agreement
between Landlord and Tenant with respect to the Premises and the Property, is in
good standing full force and effect, and has not been amended, modified or
assigned either orally or in writing, except as provided in the Preamble of this
Tenant Estoppel Certificate.

2. Tenant’s net rentable square footage of Tenant’s Premises is equal to
             square feet.

3. The term of the Lease commenced on             , 201  , and will terminate on
            , 201  . Tenant has              renewal options of             
years each.

4. The current monthly amount of base rent payable by the Tenant is equal to
$        . Base rent has been paid through             , 201  . No rent has been
prepaid by more than thirty (30) days.

 

I-1



--------------------------------------------------------------------------------

5. Percentage Rent is due upon the dates as described in paragraph      of the
Lease in the amount of $        , which is equal to     % of Gross Sales in
excess of $        .

6. Tenant is responsible for paying its proportionate share of operating
expenses, insurance and real estate taxes owed regarding the Property. Tenant’s
proportionate share of said operating expenses, insurance and real estate taxes
is equal to     % calculated by taking Tenant’s net rentable square footage of
the Premises divided by         , the total net rentable square footage of the
Property. Current charges for operating expenses, insurance and real estate
taxes are     per month. Additional rent for operating expenses, insurance
premiums and real estate taxes has been paid through             , 201  .

7. Tenant has not deposited any monies or instruments to secure any of its
agreements and obligations under the Lease and has not paid any advance rentals
or other amounts, excepts as specified below (write “NONE” if there is none).

8. There are no defaults of Landlord or Tenant under the Lease, and there are no
existing circumstances which with the passage of time, or giving of notice, or
both, would give rise to a default by Landlord or Tenant under the Lease.
Landlord and Tenant are in full compliance with their obligations under the
Lease.

9. No breach or violation exists of any of the provisions of the Lease granting
exclusive uses to Tenant, co-tenancies or prohibiting or restricting uses of
other tenants.

10. Construction of all improvements required under the Lease and any other
conditions to Tenant’s obligations under the Lease, if any, have been
satisfactorily completed by Landlord, and Tenant has accepted the Premises and
is occupying and operating in the Premises.

11. Tenant has no charge, lien, claim of set-off, abatement or defense against
rents or other charges due or to become due under the Lease or otherwise under
any of the terms, conditions, and covenants contained therein, and Tenant is not
entitled to any concessions, rebates, allowances (including, without limitation,
tenant improvement allowances, construction allowances or any other allowances),
or other considerations for free or reduced rent.

12. There are no attachments, executions, assignments for the benefit of
creditors, receiverships, conservatorships, or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other laws for relief of debtors
contemplated or filed by Tenant or pending against Tenant.

13. Tenant has not subleased all or any portion of the Premises or assigned any
of its rights under the Lease, nor pledged any interest therein.

14. Tenant does not have any options, rights of first refusal, rights of first
offer, expansion rights or similar rights with respect to the Premises or the
Property or any portion thereof.

 

I-2



--------------------------------------------------------------------------------

15. Tenant has never permitted or suffered the generation, treatment, use,
storage, disposal or discharge of any hazardous, toxic or dangerous substance,
waste or materials in, on or about the Leased Premises or any adjacent property.

16. Upon being notified of the closing of the above-referenced proposed
purchase, sale and assignment, Tenant agrees to recognize Buyer as Landlord
under the Lease and to send all rental payments and communications permitted or
required under the Lease to such address as Landlord may, in writing, direct
from time to time.

17. If the Lease is guaranteed, the Guaranty is unmodified and in full force and
effect. There are no attachments, executions, assignments for the benefit of
creditors, receiverships, conservatorships, or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other laws for relief of debtors
contemplated or filed by any Guarantor or pending against any Guarantor.

18. The person(s) whose signature(s) appear(s) below is duly and fully
authorized to execute this Tenant Estoppel Certificate and has knowledge of the
facts and statements recited herein.

The certifications, representations and warranties herein made shall be binding
upon Tenant, its heirs, legal representatives, successors and assigns, and shall
inure to Buyer’s and Lender’s benefit and to the benefit of Buyer’s and Lender’s
respective successors and assigns. Tenant acknowledges that Buyer may rely on
this Tenant Estoppel Certificate in conjunction with its purchase and thereafter
its ownership and operation of the Property. Tenant further acknowledges that
Lender may rely on this Tenant Estoppel Certificate in conjunction with its
financing of the purchase of the Property by Buyer.

IN WITNESS WHEREOF, the Tenant has executed and delivered this Tenant Estoppel
Certificate this      day of             , 201  .

 

TENANT:

 

By  

 

Title  

 

GUARANTOR: (If Applicable)

 

By  

 

Title  

 

 

I-3



--------------------------------------------------------------------------------

EXHIBIT “A”

TO FORM OF TENANT ESTOPPEL CERTIFICATE

LEASE

 

I-4



--------------------------------------------------------------------------------

EXHIBIT “J”

FORM OF LANDLORD ESTOPPEL CERTIFICATE

 

To: Excel Trust, L.P., a Delaware limited partnership

801 North 500 West, Suite 201

West Bountiful, Utah 84010

 

To: [Lender]

 

  

 

  

 

  

 

RE: That certain lease agreement dated             , 201  , as amended by that
certain                      dated             , 201   (as amended or modified,
the “Lease”), whereby                     , as tenant therein (“Tenant”), leased
from                     , as landlord therein (“Landlord”),          square
feet of space located in                              (the “Premises”), which
shopping center is located in the City of             , State of
            (the “Property”).

Gentlemen:

Landlord hereby certifies, represents and warrants to Buyer, its respective
successors and assigns, as follows:

1. A true and correct copy of the Lease is attached hereto as Exhibit “A,” and
incorporated herein by reference. The Lease constitutes the entire agreement
between Landlord and Tenant with respect to the Premises and the Property, is in
good standing and full force and effect, and has not been amended, modified or
assigned either orally or in writing, except as provided in the Preamble of this
Landlord Estoppel Certificate.

2. Tenant’s net rentable square footage of Tenant’s Premises is equal to
             square feet.

3. The term of the Lease commenced on             , 19    , and will terminate
on             , 201  . Tenant has              renewal options of             
years each.

4. The current monthly amount of base rent payable by the Tenant is equal to
$        . Base rent has been paid through             , 201  . No rent has been
prepaid.

5. Percentage Rent is due upon the dates as described in paragraph      of the
Lease in the amount equal to     % of Gross Sales in excess of $        .

6. Tenant is responsible for paying its proportionate share of operating
expenses, insurance and real estate taxes owed regarding the Property. Tenant’s
proportionate share of said operating expenses, insurance and real estate taxes
is equal to     % calculated by taking Tenant’s net rentable square footage of
the Premises divided by         , the total net rentable

 

J-1



--------------------------------------------------------------------------------

square footage of the Property. Current charges for operating expenses,
insurance and real estate taxes are      per month. Additional rent for
operating expenses, insurance premiums and real estate taxes has been paid
through             , 201  .

7. Tenant has not deposited any monies or instruments to secure any of its
agreements and obligations under the Lease and has not paid any advance rentals
or other amounts, excepts as specified below (write “NONE” if there is none).

8. There are currently no defaults of Landlord or Tenant under the Lease, and,
to the best of Landlord’s knowledge, there are no existing circumstances which
with the passage of time, or giving of notice, or both, would give rise to a
default by Landlord or Tenant under the Lease. Landlord and Tenant are in full
compliance with their obligations under the Lease, and the Lease is in good
standing and in full force and effect.

9. No breach or violation exists of any of the provisions of the Lease granting
exclusive uses to Tenant, co-tenancies or prohibiting or restricting uses of
other tenants.

10. Construction of all improvements required under the Lease to date and any
other conditions to Tenant’s obligations under the Lease, if any, have been
satisfactorily completed, and Tenant has accepted the Premises and is occupying
and operating in the Premises.

11. Tenant has no charge, lien, claim of set-off, abatement or defense against
rents or other charges due or to become due under the Lease or otherwise under
any of the terms, conditions, and covenants contained therein, and Tenant is not
entitled to any concessions, rebates, allowances (including, without limitation,
tenant improvement allowances, construction allowances or any other allowances),
or other considerations for free or reduced rent.

12. To the best of Landlord’s knowledge, there are no attachments, executions,
assignments for the benefit of creditors, receiverships, conservatorships, or
voluntary or involuntary proceedings in bankruptcy or pursuant to any other laws
for relief of debtors contemplated or filed by Tenant or pending against Tenant.

13. Neither Landlord nor Tenant, to the best of Landlord’s knowledge, has
subleased all or any portion of the Premises or assigned any of its rights under
the Lease, nor pledged any interest therein.

14. Tenant does not have any options, rights of first refusal, rights of first
offer, expansion rights or similar rights with respect to the Premises or the
Property or any portion thereof.

15. If the Lease is guaranteed, the Guaranty is unmodified and in full force and
effect. To the best of Landlord’s knowledge, there are no attachments,
executions, assignments for the benefit of creditors, receiverships,
conservatorships, or voluntary or involuntary proceedings in bankruptcy or
pursuant to any other laws for relief of debtors contemplated or filed by any
Guarantor or pending against any Guarantor.

 

J-2



--------------------------------------------------------------------------------

16. The person(s) whose signature(s) appear(s) below is duly and fully
authorized to execute this Landlord Estoppel Certificate and has knowledge of
the facts and statements recited herein.

The certifications, representations and warranties herein made shall be binding
upon Landlord, its heirs, legal representatives, successors and assigns, and
shall inure to Buyer’s and Lender’s benefit and to the benefit of Buyer’s and
Lender’s respective successors and assigns. Landlord acknowledges that Buyer may
rely on this Landlord Estoppel Certificate in conjunction with its purchase and
thereafter its ownership and operation of the Property. Landlord further
acknowledges that Lender may rely on this Landlord Estoppel Certificate in
conjunction with its financing of the purchase of the Property by Buyer.

IN WITNESS WHEREOF, Landlord has executed and delivered this Landlord Estoppel
Certificate this      day of             , 201  .

 

LANDLORD:                              
                                                               , a  

 

  By  

 

Its  

 

By  

 

Title  

 

 

J-3



--------------------------------------------------------------------------------

EXHIBIT “K”

SEC REQUIREMENTS

For the period of time commencing on the Effective Date and continuing through
the second (2nd) anniversary of the Closing Date, Seller shall, from time to
time, upon reasonable advance notice from Buyer, provide Buyer and its
representatives, agents and employees with access to all financial and other
information pertaining to the period of Seller’s ownership and operation of the
Property, which information is relevant and reasonably necessary, in the opinion
of the outside, third party accountants (the “Accountants”) of Excel Trust, L.P.
(“Excel”), to enable Excel and its Accountants to prepare financial statements
in compliance with any or all of (a) Rule 3-14 of Regulation S-X of the
Securities and Exchange Commission (the “Commission”); (b) any other rule issued
by the Commission and applicable to Excel; and (c) any registration statement,
report or disclosure statement filed with the Commission by, or on behalf of,
Excel. Seller acknowledges and agrees that the following is a representative
description of the information and documentation that Excel and the Accountants
may require in order to comply with (a), (b) and (c) above.

 

  1. Rent rolls for the calendar month in which the Closing occurs and the
eleven (11) calendar months immediately preceding the calendar month in which
the Closing occurs;

 

  2. Seller’s written analysis of both (a) scheduled increases in base rent
required under the Leases in effect on the Closing Date; and (b) rent
concessions imposed pursuant to those Leases, and the straight line effect of
(a) and (b);

 

  3. Seller’s internally-prepared Operating Statements;

 

  4. Access to Leases;

 

  5. Most currently available real estate Tax Bills;

 

  6. Access to Seller’s cash receipt journal(s) and bank statements for the
Property;

 

  7. Seller’s general ledger with respect to the Property;

 

  8. Seller’s schedule of expense reimbursements required under Leases in effect
on the Closing Date;

 

  9. Schedule of those items of repairs and maintenance performed by, or at the
direction of Seller, during Seller’s final fiscal year in which Seller owns and
operates the Property (the “Final Fiscal Year”);

 

  10. Schedule of those capital improvements and fixed asset additions made by,
or at the direction of, Seller during the Final Fiscal Year;

 

K-1



--------------------------------------------------------------------------------

  11. Access to Seller’s invoices with respect to expenditures made during the
Final Fiscal Year;

 

  12. Access (during normal and customary business hours) to responsible
personnel to answer accounting questions; and

 

  13. A representation letter in such form as is reasonably required by
Purchaser, signed by the individual(s) responsible for Seller’s financial
reporting, as prescribed by generally accepted auditing standards promulgated by
the Auditing Standards Division of the American Institute of Certified Public
Accountants, which representation letter may be required to assist the
Accountants in rendering an opinion on such financial statements.

 

K-2



--------------------------------------------------------------------------------

EXHIBIT “L”

FORM AUDIT LETTER

(Letterhead of Seller)

 

 

  

 

  

 

  

Ladies and Gentlemen:

We are providing this letter in connection with your audit of the statement of
revenue and certain expenses of                     , which is comprised of the
building located at                      (the “Property”) for the period
commencing             , 201   and ending             , 201  , for the purpose
of expressing an opinion as to whether the financial statement presents fairly,
in all material respects, the results of operations of the Property in
conformity with accounting principles generally accepted in the United States of
America and Rule 3.14 of Regulation S-X. Certain representations in this letter
are described as being limited to matters that are material. Items are
considered material, regardless of size, if they involve an omission or
misstatement of accounting information that, in the light of surrounding
circumstances, makes it probable that the judgment of a reasonable person
relying on the information would be changed or influenced by the omission or
misstatement. Materiality limitations do not apply to representations not
directly related to amounts included in the financial statement.

We confirm, to the best of our knowledge and belief, the following
representations made to you during your audit:

1. The financial statement referred to above is fairly presented in conformity
with accounting principles generally accepted in the United States of America.

2. We have made available to you:

(a) All financial records and related data.

(b) All minutes of the meetings of stockholders, directors, and committees of
directors, or summaries of actions of recent meetings for which minutes have not
yet been prepared.

(c) All agreements or amendments to agreements, which would have a material
impact on the financial statement.

 

L-1



--------------------------------------------------------------------------------

3. There have been no:

(a) Circumstances that have resulted in communications from the Property
external legal counsel reporting evidence of a material violation of securities
law or breach of fiduciary duty, or similar violation by the Property or any
agent thereof.

(b) Communications from regulatory agencies concerning noncompliance with, or
deficiencies in, financial reporting practices.

4. There are no:

(a) Violations or possible violations of laws or regulations, whose effects
should be considered for disclosure in the financial statement or as a basis for
recording a loss contingency.

(b) Unasserted claims or assessments that our lawyers have advised us are
probable of assertion and must be disclosed in accordance with Statement of
Financial Accounting Standards (SFAS) No. 5, Accounting for Contingencies.

(c) Other liabilities or gain or loss contingencies that are required to be
accrued or disclosed by SFAS No. 5.

(d) Material transactions that have not been properly recorded in the accounting
records underlying the financial statement.

(e) Events that have occurred subsequent to the balance sheet date and through
the date of this letter that would require adjustment to or disclosure in the
financial statement.

5. We acknowledge our responsibility for the design and implementation of
programs and controls to prevent, deter and detect fraud. We understand that the
tern “fraud” includes misstatements arising from fraudulent financial reporting
and misstatements arising from misappropriation of assets.

Misstatements arising from fraudulent financial reporting are intentional
misstatements, or omissions of amounts or disclosures in financial statements to
deceive financial statement users. Misstatements arising from misappropriation
of assets involve the theft of an entity’s assets where the effect of the theft
causes the financial statement not to be presented in conformity with accounting
principles generally accepted in the United States of America.

6. We have no knowledge of any fraud or suspected fraud affecting the entity
involving:

(a) Management,

(b) Employees who have significant roles in internal control over financial
reporting, or

(c) Others where the fraud could have a material effect on the financial
statement.

 

L-2



--------------------------------------------------------------------------------

7. We have no knowledge of any allegations of fraud or suspected fraud affecting
the entity received in communications from employees, former employees,
analysts, regulators, short sellers, or others.

8. The Property has no plans or intentions that may materially affect the
carrying value or classification of assets and liabilities.

9. We have no knowledge of any officer or director of the Property, or any other
person acting under the direction thereof, having taken any action to
fraudulently influence, coerce, manipulate or mislead you during your audit.

10. The following have been properly recorded or disclosed in the financial
statement.

(a) Related party transactions including sales, purchases, loans, transfers,
leasing arrangements, guarantees, ongoing contractual commitments and amounts
receivable from or payable to related parties.

We understand that the term “related party” refers to affiliates of the
enterprise; entities for which investments are accounted for by the equity
method by the enterprise; trusts for the benefit of employees, such as pension
and profit sharing trusts that are managed by or under the trusteeship of
management; principal owners of the enterprise; its management; members of the
immediate families of principal owners of the enterprise and its management; and
other parties with which the enterprise may deal if one party controls or can
significantly influence the management or operating policies of the other to an
extent that one of the transacting parties might be prevented from fully
pursuing its own separate interests. Another party also is a related party if it
can significantly influence the management or operating policies of the
transacting parties or if it has an ownership interest in one of the transacting
parties and can significantly influence the other to an extent that one or more
of the transacting parties might be prevented from fully pursuing its own
separate interests.

(b) Guarantees, whether written or oral, under which the Property is
contingently liable, including guarantee contracts and indemnification
agreements pursuant to FASB Interpretation No. 45, Guarantor’s Accounting and
Disclosure Requirements/or Guarantees, Including Indirect Guarantees
0/Indebtedness Of Others.

(c) Significant estimates and material concentrations known to management that
are required to be disclosed in accordance with the AICPA’s Statement of
Position (SOP) 94-6, Disclosure o/Certain Significant Risks and Uncertainties.
Significant estimates are estimates at the balance sheet date, which could
change materially within the next year. Concentrations refer to volumes of
business, revenues, available sources of supply, or markets or geographic areas
for which it is reasonably possible that events could occur which would
significantly disrupt normal finances within the next year. Concentrations
include material sources of financing, including off balance sheet arrangements
and transactions with unconsolidated, limited purpose entities, and
contingencies inherent in the arrangements, that are reasonably likely to affect
the continued availability of liquidity and financing.

 

L-3



--------------------------------------------------------------------------------

11. The owner has satisfactory title to all owned assets, and there are no liens
or encumbrances on such assets, nor has any asset been pledged as collateral,
except as disclosed in the financial statement.

12. The Property has complied with all aspects of contractual agreements that
would have a material effect on the financial statement in the event of
noncompliance.

13. The unaudited financial information for the period from January 1, 201  
through              (“Stub Period”) has been prepared and presented in
conformity with accounting principles generally accepted in the United States of
America and Rule 3.14 of Regulation S-X.

Further, we confirm that we are responsible for the fair presentation in the
financial statement of financial results of operations in conformity with
accounting principles generally accepted in the United States of America and
Rule 3.14 of Regulation S-X.

Very truly yours,

 

Name    Name    Name Chief Executive Officer    Chief Financial Officer    Chief
Accounting Officer

 

L-4



--------------------------------------------------------------------------------

EXHIBIT “M”

PUT OPTION AGREEMENT

THIS PUT OPTION AGREEMENT (“Agreement”), is entered into this      day of
            , 2012, by and among UNICORP NATIONAL DEVELOPMENTS, INC., a         
corporation (“Unicorp”), and                              (“Owner”), both of
whom shall sometimes collectively be referred to herein as the “Parties,” and is
based upon the following facts:

RECITALS

A. Owner and certain affiliates of Unicorp are parties to that certain Purchase
and Sale Agreement and Joint Escrow Instructions, dated April     , 2012
(“Purchase Agreement”). Capitalized terms used herein without definition shall
have the meanings ascribed to such terms in the Purchase Agreement.

B. Pursuant to the Purchase Agreement, Owner purchased the Maguire Parcel, the
legal description of which is attached hereto as Exhibit “A” to this Agreement.
The Maguire Parcel, together with all items of Property relating thereto, shall
hereinafter be collectively referred to as the “Maguire Property.”

C. Unicorp derived certain direct and indirect benefits from the consummation of
the transactions contemplated in the Purchase Agreement and is therefore willing
to grant to Owner the right to require Unicorp to purchase and acquire the
Maguire Property, subject to and in accordance with the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Unicorp and Owner hereby agree as follows:

1. Grant of Put Option. Unicorp hereby grants to Owner the right to require
Unicorp to purchase from Owner the Maguire Property, subject to and in
accordance with the terms and conditions set forth in this Agreement (“Put
Option”).

2. Exercise of Put Option. Owner may exercise the Put Option at any time during
the time period commencing on Closing Date and terminating on the date that is
five (5) years after the Closing Date (“Put Option Exercise Period”). Owner may
exercise the Put Option by delivering written notice (“Put Option Exercise
Notice”) to Unicorp at any time during the Put Option Exercise Period. In the
event that Owner fails to deliver the Put Option Exercise Notice to Unicorp
prior to the expiration of the Put Option Exercise Period, then the Put Option
shall expire, and neither Party shall have any liability hereunder. In the event
that Owner timely delivers the Put Option Exercise Notice to Unicorp prior to
the expiration of the Put Option Exercise Period, then Owner shall sell, assign,
transfer and convey to Unicorp the Maguire Property, and Unicorp shall purchase
and acquire the Maguire Property, subject to and in accordance with the terms
and conditions set forth in this Agreement.

3. Put Option Purchase Price. The purchase price for the Maguire Property to be
sold, assigned, transferred and conveyed by Owner to Unicorp pursuant to the Put
Option shall be an amount equal to Nine Million Nine Hundred Ninety-Six Thousand
One Hundred Forty-Nine and 58/100 Dollars ($9,996,149.58) (the “Put Option
Purchase Price”).

 

M-1



--------------------------------------------------------------------------------

4. Payment of Put Option Purchase Price. Within two (2) Business Days following
Owner’s timely delivery to Unicorp of the Put Option Exercise Notice, Unicorp
shall be required to deposit in escrow with Escrow Agent the sum of Two Hundred
Fifty Thousand Dollars ($250,000.00) (the “Deposit”), in Cash, as an earnest
money deposit (the “Deposit”). Unicorp may direct Escrow Agent to invest the
Deposit in one or more interest bearing accounts with a federally insured state
or national bank located in California and approved by Escrow Agent. Subject to
the termination and default provisions contained in this Agreement: (a) the
Deposit shall remain in escrow prior to the Put Option Closing (as said term is
defined below); (b) upon the Put Option Closing, the Deposit shall be applied as
a credit toward the payment of the Put Option Purchase Price; and (c) all
interest that accrues on the Deposit while in Escrow Agent’s control shall
belong to Unicorp. The Put Option Purchase Price shall be payable by Unicorp to
Owner in Cash upon the Put Option Closing.

5. Put Option Closing; Put Option Closing Date. In the event Owner timely
exercises the Put Option during the Put Option Exercise Period pursuant to this
Agreement, the closing (“Put Option Closing”) of the purchase and acquisition of
the Maguire Property by Unicorp pursuant to the Put Option shall be handled
through Escrow Agent and shall take place within thirty (30) Calendar Days
following the date of the Put Option Exercise Notice (“Put Option Closing
Date”).

6. Closing Costs.

a. Unicorp. Unicorp shall pay: (i) all recording costs, documentary transfer
taxes, deed stamps and similar costs, fees and expenses payable in connection
with the recordation of Owner’s deed; (ii) all title costs relating to any title
insurance requested by Unicorp; (iii) all of Escrow Agent’s fees and costs for
the escrow; (iv) Unicorp’s share of prorations; (v) Unicorp’s attorneys fees;
and (vi) all other costs, fees and expenses relating to the transactions
contemplated by this Agreement, except as expressly provided in Section 6(b)
below.

b. Owner. Owner shall pay: (i) Owner’s share of prorations; and (ii) Owner’s
attorneys’ fees.

7. Prorations. On the Put Option Closing, the adjustments and prorations
described in Section 11.2 of the Purchase Agreement (excluding any provisions
which do not apply to the Maguire Property) shall be made as of 12:01 a.m. on
the Put Option Closing Date, provided Owner shall be deemed to be the “Seller”
and Unicorp shall be deemed to be the “Buyer” with respect to such adjustments
and prorations.

8. Conveyance of Maguire Property The Maguire Property shall be conveyed by
Owner to Unicorp free and clear of any and all liens (excluding non-delinquent
real and personal property taxes) and on an “AS IS, WHERE IS AND WITH ALL
FAULTS” basis, without representation, warranty or indemnification of any kind.
Owner and Unicorp hereby agree to execute, deliver and acknowledge, where
applicable, all documents, agreements and instruments

 

M-2



--------------------------------------------------------------------------------

reasonably necessary to accomplish the purchase and sale of the Maguire Property
in accordance with the terms and conditions set forth in this Agreement
(collectively, the “Transaction Documents”).

9. BREACH OR DEFAULT BY UNICORP. IN THE EVENT THAT UNICORP FAILS TO CONSUMMATE
THE PUT OPTION CLOSING FOR ANY REASON, OTHER THAN DUE TO A DEFAULT BY OWNER,
OWNER SHALL BE RELEASED FROM ITS OBLIGATION TO SELL THE MAGUIRE PROPERTY TO
UNICORP PURSUANT TO THIS AGREEMENT. IN SUCH A CASE, UNICORP AND OWNER AGREE THAT
IT WOULD BE DIFFICULT OR IMPOSSIBLE TO DETERMINE THE AMOUNT OF DAMAGES OF OWNER
AS A RESULT OF ANY SUCH FAILURE BY UNICORP TO PURCHASE THE MAGUIRE PROPERTY, AND
ACCORDINGLY, IN ADDITION TO ALL OTHER REMEDIES AVAILABLE TO OWNER UNDER
APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO PURSUE THE EQUITABLE
REMEDY OF SPECIFIC PERFORMANCE OF THIS AGREEMENT, OWNER SHALL BE ENTITLED TO
RECEIVE AND RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES.

 

 

     

 

   Unicorp’s Initials       Owner’s Initials   

10. Miscellaneous.

a. Time of Essence. Time is of the essence of this Agreement.

b. Notices. Any tender, delivery, notice, demand or other communication
(“Notice”) required or permitted under this Agreement shall be in writing, and
shall be personally delivered or sent by registered or certified mail, postage
prepaid, return receipt requested, overnight mailed, delivered or sent by
telefacsimile machine capable of confirming transmission and receipt, and shall
be deemed delivered, given and received upon the earlier of: (i) if personally
served, the date of delivery to the person to receive such notice; (ii) if given
by telefacsimile, when sent, provided the telefacsimile machine confirms
transmission and receipt; (iii) if sent by registered or certified mail, four
(4) Business Days after the date of posting by the United States Postal Service;
(iv) if sent via electronic mail, when sent, provided the message is confirmed
as sent; or (v) if sent by Federal Express or other comparable overnight
delivery service, when sent, as documented by the service’s delivery records,
all in accordance with the following:

 

  (i) Unicorp’s Address. If to Unicorp, at the following address:

 

                                                                             
                                                                             
                                                                             
Attention:                                                            
Telephone: (    )                                                  
Facsimile: (    )                                                    
E-mail:                                                                

 

M-3



--------------------------------------------------------------------------------

With a copy to:                                 
                                            
                                                                                
Attn:                                                                    
Telephone: (    )                                                  
Facsimile: (    )                                                    
E-mail:                                                                

 

  (ii) Owner’s Address. If to Owner, at the following address:

 

[                    ]   

801 North 500 West, Suite 201

West Bountiful, Utah 84010

Attention: Mark T. Burton

Telephone (801) 294-2400

Facsimile (801) 294-7479

E-mail: mb@exceltrust.com

  

 

With a copy to:   

 

Van A. Tengberg, Esq.

Kelly C. Spicher, Esq.

Foley & Lardner LLP

402 West Broadway, Suite 2100

San Diego, California 92101-3542

Telephone: (619) 685-6408

Facsimile: (619) 234-3510

E-mail: vtengberg@foley.com

            kspicher@foley.com

  

c. Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and interpreted in accordance with the laws (other than that body of law
relating to conflicts of law) of the State of California. The proper venue for
any claims, causes of action or other proceedings concerning this Agreement
shall be in the state and federal courts located in the County of San Diego,
State of California.

d. Binding Effect. Subject to Section 10(h), hereof, this Agreement shall be
binding upon and shall inure to the benefit of the parties and their respective
successors, assigns and legal and personal representatives.

e. Survivability. Except as otherwise provided in this Agreement or in the
Transaction Documents to the contrary, all of the covenants and obligations of
the parties to this Agreement and the applicable Transaction Documents shall
survive the Put Option Closing indefinitely.

f. Attorneys’ Fees. In the event any litigation is instituted between the
parties arising out of or relating to this Agreement, the party in whose favor
judgment shall be entered shall be entitled to have and recover from the
non-prevailing party all costs and expenses (including attorneys’ fees and court
costs) incurred in such action and any appeal therefrom.

 

M-4



--------------------------------------------------------------------------------

g. Counterparts. This Agreement may be executed in multiple counterparts or with
multiple signature pages which, when assembled as a single document or, if not
so assembled, when taken together shall be deemed to be fully effective and
operative as an original document.

h. Assignment. Unicorp shall not assign this Agreement. Owner may freely assign
this Agreement without Unicorp’s prior written consent.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

UNICORP:   UNICORP NATIONAL DEVELOPMENTS, INC., , a              corporation  
By  

 

  Title  

 

  Owner:   [     ] By  

 

  Title  

 

 

 

M-5



--------------------------------------------------------------------------------

EXHIBIT “N-1”

MASTER LEASE

This Master Lease (this “Lease”) is entered into as of             , 2012 (the
“Effective Date”) between the Parties and on the terms and conditions set forth
herein.

1. PARTIES. The names and addresses of the parties to this Lease are:

 

Lessee:    Unicorp National Developments, Inc.    7940 Via Dellagio, Suite 200
   Orlando, Florida 32819    Attention:                             Fax No.
                             With a copy to:                                   
                                                                Attention:
                         Lessor:    Excel                                 LLC   
801 North 500 West, Suite 201    West Bountiful, Utah 84010    Attention:
William Stone    Fax No. 801-294-7479 With a copy to:    Excel Trust, L.P.   
17140 Bernardo Center Drive, Suite 300    San Diego, California 92128   
Attention: S. Eric Ottesen, Esq.    Fax No. 858-487-9890 With a copy to:    Van
A. Tengberg, Esq.    Kelly C. Spicher, Esq.    Foley & Lardner LLP    402 West
Broadway, Suite 2100    San Diego, California 92101    Fax No. 619-234-3510

2. LEASED SPACE. As further set forth in this Lease, Lessee shall lease from
Lessor approximately                      rentable square feet of space, as
depicted on Exhibit A attached hereto and incorporated herein by reference (the
“Vacant Space”), located within that certain property known as the Maguire
Shoppes, located at 3030 Maguire Road, Ocoee, Florida (the “Property”) on the
terms and conditions set forth herein.

3. TERM. Lessee shall lease the Vacant Space from Lessor commencing as of
            , 2012, and continuing until the earlier of: (a)             , 2017,
or (b) the

 

N-1-1



--------------------------------------------------------------------------------

date that: (i) all of the Vacant Space is occupied by one or more Replacement
Tenants pursuant to one or more Replacement Leases pursuant to Section 5 below;
and (ii) pursuant to such Replacement Leases, the aggregate minimum monthly rent
or base rent and expense reimbursements payable by such Replacement Tenants are
equal to or greater than the sum of                      ($        ) per month
(“Term”).

4. RENT. During the Term of this Lease, Lessee shall pay (or cause to be paid)
to Lessor monthly rent and expense reimbursements in the aggregate sum of
                     ($        ) per month, subject to reduction based on the
minimum monthly rent or base rent and expense reimbursements payable by the
Replacement Tenants pursuant to the Replacement Leases each month during the
Term of this Lease. Rent shall be due on the first day of each month during the
Term. In connection with this Lease, Lessor, Lessee and Seller (as such term is
defined in the Escrow Holdback Agreement) have entered into that certain Escrow
Holdback Agreement, dated as of even date hereof (the “Escrow Holdback
Agreement”), with First American Title Insurance Company, as escrow agent
(“Escrow Agent”). In connection with entering into the Escrow Holdback
Agreement, Lessee’s affiliates have deposited with Escrow Agent an amount equal
to          Dollars ($        ) (the “Holdback Amount”), which Holdback Amount
shall be used to satisfy Lessee’s payment obligations under this Lease.

5. REPLACEMENT LEASES; APPROVAL. At any time during the Term of this Lease,
Lessee or Lessor may negotiate and secure a tenant or tenants (each, a
“Replacement Tenant” and collectively, the “Replacement Tenants”), for the
Vacant Space (or any portion thereof), subject to Lessor’s approval (which shall
not be unreasonably withheld, conditioned or delayed) and execution of a
definitive lease agreement or the lease agreements (each, a “Replacement Lease”
and collectively, the “Replacement Leases”), with such Replacement Tenant or
Replacement Tenants. Lessor’s approval shall not be deemed unreasonably withheld
if: (a) the proposed Replacement Tenant will lease the Vacant Space (or a
portion thereof) on less than market terms and conditions; (b) the proposed
Replacement Tenant does not meet Lessor’s then current underwriting criteria
applied on a uniform, non-discriminatory basis; (c) the proposed Replacement
Lease is not substantially on Lessor’s standard form; (d) the use of the Vacant
Space (or a portion thereof) by the proposed Replacement Tenant is in violation
of the CC&R’s or restrictive covenants contained in any other lease for the
Property; and (e) the use of the Vacant Space (or a portion thereof) by the
proposed Replacement Tenant is in violation of any applicable governmental laws
and regulations. Lessee acknowledges and agrees that the foregoing list is not
intended to be an exhaustive list of grounds for Lessor’s reasonable disapproval
of a Replacement Tenant. Lessee shall be responsible for the payment of all
leasing commissions, tenant improvement allowances, tenant improvements, rent
credits, and other tenant inducement costs with respect to each Replacement
Lease (collectively, “Replacement Tenant Inducement Costs”); provided, however,
that the amount of such Replacement Tenant Inducement Costs shall be disbursed
by Escrow Agent to Lessor from the Holdback Amount; provided, further that if
then existing Holdback Amount is insufficient to pay and satisfy such Tenant
Inducement Costs, then Lessee shall be obligated to immediately reimburse Lessor
for the deficit portion of such Replacement Tenant Inducement Costs.

6. PERMITTED USE. The use by Lessee shall be for any lawful purpose.

 

N-1-2



--------------------------------------------------------------------------------

7. MISCELLANEOUS.

(a) Assignment/Subleasing. Lessee shall not assign this Lease without the prior
written consent of Lessor, which consent may be withheld in the sole and
absolute discretion of Lessor.

(b) Notice. Any notice required or permitted to be delivered under this Lease
shall be in writing addressed to Lessee or Lessor, as the case may be, at the
address stated in Section 1, and shall be deemed received on the earlier of:
(i) actual receipt (including delivery by facsimile); (ii) if certified mail, on
the third business day after the date of the certification thereof; or (iii) if
sent by overnight delivery service, the next business day. Either party may
change the notice addresses by written notice to the other party.

(c) Florida Law to Apply. This Lease shall be construed under and in accordance
with the laws of the State of Florida, and all obligations of the parties
created by the Lease are performable in the county in which the Property is
located.

(d) Parties Bound. This Lease shall be binding upon and inure to the benefit of
the parties to this Lease and their respective heirs, executors, administrators,
legal representatives, successors and assigns.

(e) Legal Construction. In case any one or more of the provisions contained in
this Lease shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of the Lease, and this Lease shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained in
the Lease.

(f) Prior Agreements Superseded. This Lease constitutes the sole and only
agreement of the parties to the Lease concerning the Vacant Space and supersedes
any prior understandings or written or oral agreements between the parties
concerning the leasing of the Vacant Space.

(g) Time of Essence. Time is of the essence of this Lease.

(h) Effective Date. The effective date of this Lease shall be the Effective
Date.

(i) Attorneys’ Fees. If any action shall be instituted by either of the parties
to this Lease for the enforcement of any of its rights or remedies in and under
this Lease, the party in whose favor judgment shall be rendered shall be
entitled to recover from the other party all costs incurred by the prevailing
party in such action, including reasonable attorneys’ fees.

(j) Counterparts; Facsimile. This Lease may be executed by facsimile and in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

(k) No Partnership; No Benefit to Other Parties. It is not intended by this
Lease to, and nothing contained in this Lease shall, create any partnership,
joint venture or other

 

N-1-3



--------------------------------------------------------------------------------

association between Lessee and Lessor. None of the provisions of this Lease is
intended to, nor shall they inure to, the benefit of anyone (including, without
limitation, any real estate broker) not a party hereto or their respective
successors and permitted assigns, or be deemed to create any rights, benefits or
privileges in favor of any such non-party.

IN WITNESS WHEREOF, Lessee and Lessor have executed this Lease as of the
Effective Date.

 

Lessor:     Lessee: EXCEL                      LLC, a Delaware limited liability
company     UNICORP NATIONAL DEVELOPMENTS, INC., a              corporation By:
  Excel Trust, L.P., a Delaware limited partnership, its     By:  

 

  Manager     Name:  

 

          Its:  

 

  By:   Excel Trust, Inc., a Maryland corporation, its General Partner          
By:  

 

          Name:   Mark T. Burton           Its:   Chief Investment Officer      

 

N-1-4



--------------------------------------------------------------------------------

EXHIBIT “A”

VACANT SPACE

 

N-1-5



--------------------------------------------------------------------------------

EXHIBIT “N-2”

ESCROW HOLDBACK AGREEMENT

THIS ESCROW HOLDBACK AGREEMENT (this “Escrow Agreement”) is made as of the
    day of             , 2012, by and between EXCEL [            ] LLC, a
Delaware limited liability company (“Buyer”), THE FOUNTAINS AT BAY HILL, LLC, a
Florida limited liability company, LAKE BURDEN/OVERSTREET 1, LLC, a Florida
limited liability company, SOUTHWEST VILLAGE LLC, a Florida limited liability
company, WBV III, LLC, a Florida limited liability company, WBV V, LLC, a
Florida limited liability company, MAGUIRE SHOPPES, LLC, a Florida limited
liability company, MAGUIRE SHOPPES II, LLC, a Florida limited liability company
(collectively “Seller”), UNICORP NATIONAL DEVELOPMENTS, INC., a
[                    ] corporation (“Lessee”) and FIRST AMERICAN TITLE INSURANCE
COMPANY (“Escrow Agent”).

RECITALS

A. Buyer is the purchaser from Seller of certain real property and improvements
located thereon (the “Subject Property”), which property is the subject of
Escrow Agent’s Escrow No.                     (the “Escrow”).

B. Pursuant to the terms of that certain Purchase and Sale Agreement and Joint
Escrow Instructions dated as of             , 2012 between Seller and Buyer, as
amended (as amended, the “Purchase Agreement”), Lessee and Buyer (in its
capacity as Lessor) have executed and delivered that certain Master Lease (the
“Master Lease”), pursuant to which Lessee leases from Buyer certain portions of
the Subject Property, as depicted more fully in the Master Lease (the “Vacant
Space”) and agrees to make certain payments to Buyer pursuant to the terms and
conditions of the Master Lease.

C. Seller has agreed to hold back the sum of         Dollars ($        ) from
proceeds payable to Seller at the closing of the sale of the Subject Property to
Buyer (the “Holdback Funds”), in order to fund Lessee’s obligations under the
Master Lease; and

D. Escrow Agent is willing to act as escrow agent for the Holdback Funds.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, Seller, Buyer, Lessee and Escrow Agent agree as follows:

1. Seller and Buyer hereby appoint Escrow Agent as escrow agent under this
Escrow Agreement. All capitalized terms used in this Escrow Agreement, unless
otherwise defined herein, shall have the same meanings given to them in the
Purchase Agreement.

2. At the Closing, a portion of the Purchase Price to be paid to Seller for the
Subject Property, in an amount equal to the Holdback Funds, shall be retained in
Escrow by Escrow Agent and deposited into a separate interest bearing account
designated by Seller and Buyer (“Holdback Account”), who shall hold and disburse
the same and the interest accrued thereon according to the terms and conditions
of this Escrow Agreement. Escrow Agent shall invest the

 

N-2-1



--------------------------------------------------------------------------------

Holdback Funds with a federally-insured banking institution, and in its name as
Escrow Agent, shall collect any interest payable thereon and retain such
interest as part of the Holdback Funds in the Holdback Account pursuant to the
terms of this Escrow Agreement. All interest that accrues on the Holdback Funds
shall be deposited in the Holdback Account and shall be chargeable to the
account of Seller. The Holdback Funds and all interest that accrues thereon from
time to time is hereinafter referred to as the “Fund” or the “Funds.”

3. Escrow Agent shall retain and disburse the Holdback Funds on the terms and
conditions of this Escrow Agreement until such time as the requirements of this
Section 3 have been satisfied. Commencing             , 2012, and on the first
(1st) day of each calendar month thereafter until the first to occur of: (a) the
Funds have been fully disbursed; or (b) Buyer shall deliver to Escrow Agent a
Final Lease Notice (as defined below), Escrow Agent shall disburse to Buyer the
sum of         Dollars ($        ) (the “Monthly Disbursement”). In the event
Buyer provides to Escrow Agent written notice (the “Final Lease Notice”), that
Buyer has entered into one or more Replacement Leases (as said term is defined
in the Master Lease), for all or a portion of the Vacant Space, and rent has
commenced under such Replacement Leases and the aggregate amount of such minimum
monthly rent or base rent and expense reimbursements payable under such
Replacement Leases are equal to or in excess of the Monthly Disbursement, then,
in such event, Escrow Agent shall disburse the then remaining balance of the
Funds to Seller. If, however, Buyer provides to Escrow Agent a written notice
(“Interim Notice”) that indicates that the aggregate amount of minimum monthly
rent or base rent and expense reimbursements payable under the Replacement
Leases is less than the Monthly Disbursement, then the amount of the Monthly
Disbursement shall be reduced by the corresponding amount of the minimum monthly
rent or base rent and expense reimbursements actually paid under the Replacement
Leases, all as set forth on the Lease Notice. In addition, on             ,
2017, after fully complying with the foregoing provisions, following the receipt
of written instructions from Seller and Buyer, the then remaining balance of the
Funds shall be disbursed by Escrow Agent to Seller. In addition, Buyer shall
provide to Escrow Agent written notice of the amount of leasing commissions,
tenant improvement allowances, tenant improvements, rent credits and/or other
tenant inducement costs incurred with respect to a Replacement Lease
(collectively, “Replacement Tenant Inducement Costs”), and the amount set forth
in such notice shall be disbursed by Escrow Agent from the Holdback Funds to
Buyer, provided, however, in the event there are insufficient monies in the Fund
to pay and satisfy such Replacement Tenant Inducement Costs, then Lessee shall
be obligated to immediately pay to Buyer the amount of such deficiency.

4. Escrow Agent shall be entitled to its normal and customary fees and expenses
for the services performed hereunder. Buyer shall pay such fees from a source
other than the Funds. Buyer and Seller hereby further agree to indemnify and
hold harmless Escrow Agent against any and all losses, claims, damages,
liabilities, costs and expenses, including without limitation court costs and
attorneys’ fees, which may be imposed upon or incurred by Escrow Agent in
connection with its acceptance and holding of the Funds and the management
thereof or the performance of its duties hereunder, except for the gross
negligence of Escrow Agent or any violation of this Escrow Agreement by Escrow
Agent. Escrow Agent shall have no liability hereunder to Buyer or to Seller
except for its gross negligence, willful misconduct or its failure to act in
accordance with this Agreement, and Escrow Agent shall have no liability for
acting in accordance with the terms of this Escrow Agreement. Escrow Agent shall
be entitled to rely

 

N-2-2



--------------------------------------------------------------------------------

upon any writing believed by it in good faith to be genuine and shall have no
obligation to verify the accuracy of any facts stated therein or the authority
of any person signing on behalf of Buyer or Seller to take such action.

5. The Escrow Agent shall have no obligation to see that the disbursements made
by it in accordance with the terms hereof are actually used for the purposes set
forth herein, nor shall the Escrow Agent have any responsibility or liability
for: (i) completion or satisfactory completion of said purpose,
(ii) guaranteeing that the Funds will be sufficient to complete said purpose,
(iii) compliance of the parties with the terms of any other agreements between
the parties relating to the use of the Funds, or (iv) any other matter relating
to the accomplishment of the purposes set forth herein.

6. The Escrow Agent shall act hereunder as a depository only and shall not be
responsible or liable in any manner whatever for the sufficiency, correctness,
genuineness or validity of any instrument deposited with the Escrow Agent
hereunder, or with respect to the form or execution of same, or the identity,
authority or rights of any person executing or depositing the same. The Escrow
Agent is neither a party to nor bound by any agreement which may be deposited
under, evidenced by, or arising out of this Escrow Agreement. The Escrow Agent
is not required to investigate the circumstances, background or truthfulness of
any notice received from the parties hereto. The Escrow Agent shall have no
duties to anyone except those signing this Escrow Agreement.

7. If conflicting demands are made upon the Escrow Agent, the Escrow Agent may
hold any money and/or documents subject to such conflicting demands until the
rights of the parties making such conflicting demands are determined by written
agreement or court action, or the Escrow Agent may interplead said funds and/or
documents. The parties agree that the Escrow Agent is authorized and directed to
deduct its charges, expenses and attorneys’ fees incurred in connection with an
interpleader action from said funds before depositing the funds into court.
Deposit by the Escrow Agent of said funds and/or documents into the court or
similar tribunal shall relieve the Escrow Agent of all further liability and
responsibility with respect to said funds or documents.

8. This Escrow Agreement, together with the Master Lease and the Purchase
Agreement, exclusively and completely states the rights of the parties with
respect to the Funds. No modification, variation, termination, discharge or
abandonment hereof, and no waiver of any of the provisions or conditions hereof,
shall be valid unless in writing and signed by duly authorized representatives
of the parties or the successor or assigns thereof.

9. This Escrow Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, and all of which, when taken together,
shall be deemed to constitute one instrument.

10. Any notice required or permitted to be given hereunder shall be in writing
and shall be (a) personally delivered to the party concerned if an individual,
or to an officer, manager or general partner thereof, if a corporation, limited
liability company or partnership, or (b) transmitted by certified or registered
mail to the parties at their addresses. Such notice shall be deemed to be
effective, unless actual receipt is expressly elsewhere specified herein, upon
(y)

 

N-2-3



--------------------------------------------------------------------------------

the date of receipt if delivered personally or (z) the date three (3) days after
posting if transmitted by mail, whichever shall first occur. Any party may
change its address for purposes hereof by notice to the other parties hereto.

11. This Escrow Agreement shall inure to the benefit of and be binding upon the
parties hereto and their successors and assigns.

12. In case any one or more of the provisions contained in this Escrow Agreement
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby; provided that where the
provisions of any invalidating law may be waived, they are hereby waived by the
parties to fullest extent possible.

13. All headings are inserted for convenience only and shall not affect any
construction or interpretation of this Escrow Agreement. The provisions of this
Escrow Agreement shall apply to the parties according to the context hereof and
without regard to the number or gender of words and expressions used herein.
Unless otherwise indicated, all references herein to clauses and other
subdivisions refer to the corresponding paragraphs and clauses of this Escrow
Agreement; the words “herein,” “hereof,” “hereto” and “hereunder,” and words of
similar import, refer to this Escrow Agreement as a whole and not to any
particular paragraph, clause or other subdivision hereof; and reference to a
numbered or lettered subdivision of a paragraph shall include relevant matter
within the paragraph which is applicable to but not within such numbered or
lettered subdivision.

14. The laws of the State of Florida shall be applied in interpreting this
Escrow Agreement.

IN WITNESS WHEREOF, the parties have executed this Escrow Holdback Agreement as
of the date first set forth above.

 

BUYER: EXCEL [                    ] LLC, a Delaware limited liability company
By:   Excel Trust, L.P., a Delaware limited partnership, its Manager   By:  
Excel Trust, Inc., a Maryland corporation, its General Partner     By:  

 

    Name:   Mark T. Burton     Its:   Chief Investment Officer

 

N-2-4



--------------------------------------------------------------------------------

SELLER: MAGUIRE SHOPPES, LLC, a Florida limited liability company By:  

 

Name:  

 

Its:  

 

MAGUIRE SHOPPES II, LLC, a Florida limited liability company By:  

 

Name:  

 

Its:  

 

LAKE BURDEN SHOPPES, a Florida limited liability company, LLC By:  

 

Name:  

 

Its:  

 

LESSEE: UNICORP NATIONAL DEVELOPMENTS, INC., a                     corporation
By:  

 

Name:  

 

Its:  

 

ESCROW AGENT: FIRST AMERICAN TITLE INSURANCE COMPANY By:  

 

Name:  

 

Title:  

 

 

N-2-5



--------------------------------------------------------------------------------

SCHEDULE “1.0”

LIST OF SELLER’S DELIVERIES

 

1. A copy of all Tenant Leases;

 

2. Copies of any draft leases relating to any pending lease negotiations;

 

3. Certificate of occupancy for all Tenants

 

4. Financial statements on all Tenants and any applicable guarantors relating
thereto

 

5. Copies of insurance certificates on all Tenants

 

6. Tenant contacts and phone numbers for both the onsite managers and the
corporate headquarters

 

7. Billing address for all Tenants

 

8. Notice addresses for all Tenants defaults

 

9. Copies of gross sales reports for all applicable Tenants for as long as said
Tenants were required to report, but not less than the past three (3) years

 

10. Copies of all warranty agreements

GENERAL PROPERTY INFORMATION

 

11. Copies of all common area utility bills with account numbers for the past
six (6) months

 

12. Copies of any loan documents on the property, including but not limited to,
any notes, deeds of trust, financing statements and security agreements

 

13. Architectural plans and specs

 

14. Zoning certificate from the applicable governmental authority

 

15. Copies of all surveys in Seller’s possession

 

16. Copies of all Phase I, Phase II and other environmental reports in Seller’s
possession

 

17. Copies of all structural/engineering reports in Seller’s possession

 

18. Copies of all ADA related reports in Seller’s possession

 

19. Deferred maintenance schedule

 

Schedule 1-1



--------------------------------------------------------------------------------

20. Copies of any soils reports in Seller’s possession

 

21. Tenants site map that ties the rent roll and suite numbers to the map

 

22. MAI appraisals (most recent in Seller’s possession)

 

23. Copies of service/vendor contracts with the contact names, phone numbers and
account numbers including any alarm or sprinkler contracts

 

24. Copies of building, roof, HVAC and equipment warranties

 

25. Copies of current insurance policies on the property

 

26. Physical addresses for any vacant space

 

27. Copies of any current broker leasing contracts and contacts

 

28. Personal Property inventory list to be transferred at closing

 

29. Any current aerial and ground level photographs

 

30. Current demographics for the immediate area and city/town where the property
is located

 

31. Copies of any legal proceedings currently affecting the project

PROJECT FINANCIAL INFORMATION

 

32. A UCC Search for the Seller

 

33. Operating statements for the past three (3) years

 

34. Copies of expense ledgers, CAM reconciliation and Tenants billing statements
for the immediately preceding calendar year

 

35. Copy of tax reconciliation and Tenants billing statements for the
immediately preceding calendar year

 

36. Last month’s Tenants billing statements itemizing rent, CAM, tax, insurance
and other charges

 

37. Itemized property operating budget for the current calendar year

 

38. Year-to-date operating statement

 

39. Year-to-date expense ledgers

 

Schedule 1-2



--------------------------------------------------------------------------------

40. Year-to-date accounting trial balance

 

41. Rent Receivables Ledger

 

42. List of all rent abatements, allowances and concessions

 

43. Current rent roll

 

44. Rent roll for the previous full calendar year

 

45. Details on any special assessments or improvement districts

 

46. List of all security deposits and prepaid rents

 

47. Property tax billing for the current year and for the past three (3) years

 

48. A copy of the utility bills, insurance bills and management fee bills for
the previous calendar year

 

49. Year-end trial balance for the previous calendar year

 

50. MRI data disks, if available

 

51. All other documents, agreements, instruments and communications materially
affecting the Property in Seller’s possession or control.

 

Schedule 1-3



--------------------------------------------------------------------------------

SCHEDULE “2.0”

PROPERTY LIST

 

    

Parcel/Improved Parcel

   Allocable Share of
Purchase Price   1.   

Lake Burden Shoppes

   $ 22,407,012.00    2.   

Maguire Shoppes

   $ 9,996,149.58    3.   

Maguire Shoppes II

   $ 9,536,814.00         

 

 

        $ 41,939,975.58   

 

Schedule 2-1



--------------------------------------------------------------------------------

SCHEDULE “3.0”

LIST OF MAJOR TENANTS

 

1. CVS

 

Schedule 3-1



--------------------------------------------------------------------------------

SCHEDULE “4.0”

RECEIVED SELLER’S DELIVERIES

Please see attached

 

Schedule 4-1



--------------------------------------------------------------------------------

Run Date: 05-15-12

Due Diligence Inventory Status

Unicorp Portfolio

 

     Bay Hill
Fountains    Dellagio    Lake
Burden    Maquire
Shoppes    Maquire
Shoppes II    West Broad
Village    

1. One copy of each tenant lease

   R    R    R    R    R    R  

2. Copies of any draft leases or LOI’s

      R    R    R    R    R  

3. Certificate of Occupancy for each tenant

   M    R    R    R    R    M  

4. Financial statements on each tenant and guarantor

   M    M    M    M    M    M  

5. Copies of tenant insurance certificates

   M    R    R    R    R    R   Not all certificates

6. Tenant contact info for onsite & corporate

   R    R    R    R    R    M  

7. Billing address for each tenant

   R    R    R    R    R    M   In monthly billing notices

8. Notice addresses for tenant defaults

                    In Leases

9. Gross sales reports for as long as tenants were required to report, but not
less than the past 3 years.

   R    R    R    R    R    M  

10. common area utility bills with account numbers

   R    R    R    R    R    M  

11. Copies of any loan documents, if being assumed

   M    N/A             M  

12. Preliminary title commitment w/ exceptions.

   M    M    M    M    M    M   Missing FATCO w/ backup docs

13. Architectural plans and specs

   M    R    R    R    R    R  

14. Zoning Certificate

   R             R    R  

15. Copies of all ALTA surveys in your possession

   BO    BO    R    M    M    BO   (BO=Boudary Only)

16. Current ALTA Survey.

   E    E    E    E    E    E  

17. Copies of any Phase I Environmental reports

   M    R    M    R    R    R  

18. Copies of any structural/engineering/PCR

   M    M    M    R    R    R  

19. Copies of any soils reports in your possession

   M    R    M    R    R    R  

20. Copies of any ADA related reports

   M    M    M    M    M    M  

21. Deferred maintenance schedule

   M    M    M    M    M    M  

22. Current ESA & PCR report

   E    E    E    E    E    E  

23. Tenant site map that reflects the current rent roll

   R    R    R    M    M    R   WBV almost current

24. UCC search on each of the selling entities

   M    M    M    M    M    M   Prior to closing

25. MAI appraisals (most recent in your possession)

   N/A    N/A    N/A    N/A    N/A    N/A  

26. service/vendor contracts w/ the contact info including any alarm or
sprinkler contracts

   R    M    M    M    M    M   Forthcoming

27. Building, roof, HVAC & equipment warranties

   R    R    R    R    R    M  

28. Current insurance policies on the property

   M    R    R    M    R    R  

29. Insurance loss report (liability & property) for the past 3 years for any
open or closed claims.

   N/A    N/A    N/A    N/A    N/A    N/A  

30. Physical addresses for any vacant space

         M    R    R    M  

31. Copies of any broker leasing contracts and contacts

   N/A    N/A    N/A    N/A    N/A    M  

32. Personal property list to be transferred at closing

   N/A    N/A    N/A    N/A    N/A    N/A  

33. Any current aerial and ground level photographs

   R    N/A    N/A    N/A    N/A    R  

34. Current demographics

   R    R    R    R    R    R  

35. Legal proceedings currently affecting the project

   N/A    N/A    N/A    N/A    N/A    R  

36. Copies of any existing licenses or permits

   N/A    N/A    N/A    N/A    N/A    N/A  

37. co’s and/or building permits for the property

   M    R    R    M    R    R  

38. Operating statements for the past 3 years

   R    R    R    R    R    M   Missing WBV III, VI and Apts

39. Expense ledgers, CAM recs & T billings for 2011

   M    M    M    M    M    M  

40. Tax reconciliation & tenant billings for 2011

   M    M    M    M    M    M  

41. utility bills, insurance bills & management fee bills for 2011

   R    R    R    R    R    M  

42. Last month’s tenant billing statements

   R    R    R    R    R    M  

43. Itemized property operating budget for 2012

   M    M    M    M    M    M  

44. Year-to-date operating statement

   R    R    R    R    R    M  

45. Year-to-date expense ledgers

   M    M    M    M    M    M  

46. Year-to-date accounting trial balance

   M    M    M    M    M    M  

47. ARGUS proforma

   E    E    E    E    E    E  

48. Rent Receivables Ledger

   R    R    R    R    R    M  

49. List of rent abatements, allowances & concessions

   M    M    M    R    R    M  

50. Current rent roll

   R    R    R    R    R    M   Missing WBV VI and Apts

51. Rent roll for the previous full calendar year

   R    R    R    R    R    R  

52. Details on any special assessments or improvement districts

   N/A    N/A    N/A    N/A    N/A    N/A  

53. List of all security deposits and prepaid rents

   R    R    R    R    R    M   WBV VI and Apts

54. List of all outstanding leasing commissions

   M    M    M    M    M    M  

55. RE tax bills for the current & past 3 years

   R    R    R    R    R    M  

56. Year-end trial balance for the 2011

   M    M    M    M    M    M  

57. MRI data disks, if available

   N/A    N/A    N/A    N/A    N/A    N/A     

 

R=Received; Not Reviewed

M=Missing

E=Excel is obligated to obtain

 

Schedule 4-2



--------------------------------------------------------------------------------

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

[LAKE BURDEN & MAGUIRE SHOPPES]

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS [LAKE BURDEN & MAGUIRE SHOPPES] (the “First Amendment”), dated for
reference purposes as of the 13th day of July, 2012 (the “Effective Date”), by
and between MAGUIRE SHOPPES LLC, a Florida limited liability company
(“Maguire”), MAGUIRE SHOPPES II, LLC, a Florida limited liability company
(“Maguire II”), and LAKE BURDEN/OVERSTREET 1, a Florida limited liability
company, LLC (“Lake Burden”), (Maguire, Maguire II, and Lake Burden are
hereinafter collectively referred to as the “Seller”), and EXCEL TRUST, L.P., a
Delaware limited partnership (“Buyer”), constitutes an amendment to that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated for reference
purposes as of May 31, 2012 (the “Purchase Agreement”). Capitalized terms used
herein without definition shall have the meaning ascribed to such terms in the
Purchase Agreement.

In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1. Investigation Period. The first sentence of Section 4.1 of the Purchase
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:

“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 11:59 p.m. on July 17, 2012 (the “Investigation Period”),
Buyer shall have the right to conduct and complete an investigation of all
matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”

2. References. All references in the Purchase Agreement to the “Agreement” shall
mean the Purchase Agreement, as amended by this First Amendment. All references
in the Purchase Agreement to the “Investigation Period” shall mean the
Investigation Period, as extended by this First Amendment.

3. Full Force and Effect. Except as expressly provided in this First Amendment,
all other terms and conditions of the Purchase Agreement shall remain in full
force and effect.

4. Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of Seller and Buyer and their respective successors and assigns.

5. Counterparts. This First Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which, when taken together, shall
constitute one and the same agreement. Signatures transmitted by facsimile
transmission or scan attached to an email shall be accepted and enforceable as
originals.

[Signature page to follow.]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first set forth above.

 

SELLER: MAGUIRE SHOPPES, LLC, a Florida limited liability company By:   CW
Family, LLLP, a Florida limited liability limited partnership, its Managing
Member   By:   CW Family, LLC, a Florida limited liability company, its General
Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager MAGUIRE SHOPPES II, LLC, a Florida limited
liability company By:   CW Family, LLLP, a Florida limited liability limited
partnership, its Managing Member   By:   CW Family, LLC, a Florida limited
liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager LAKE BURDEN/OVERSTREET I, a Florida limited
liability company, LLC By:   CW Family, LLLP, a Florida limited liability
limited partnership, its Managing Member   By:   CW Family, LLC, a Florida
limited liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager

 

2



--------------------------------------------------------------------------------

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:  

/s/ Mark T. Burton

    Mark T. Burton   Title:   Chief Investment Officer

 

3



--------------------------------------------------------------------------------

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

[LAKE BURDEN & MAGUIRE SHOPPES]

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS [LAKE BURDEN & MAGUIRE SHOPPES] (the “Second Amendment”), dated for
reference purposes as of the 17th day of July, 2012 (the “Effective Date”), by
and between MAGUIRE SHOPPES LLC, a Florida limited liability company
(“Maguire”), MAGUIRE SHOPPES II, LLC, a Florida limited liability company
(“Maguire II”), and LAKE BURDEN/OVERSTREET 1, a Florida limited liability
company, LLC (“Lake Burden”), (Maguire, Maguire II, and Lake Burden are
hereinafter collectively referred to as the “Seller”), and EXCEL TRUST, L.P., a
Delaware limited partnership (“Buyer”), constitutes an amendment to that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated for reference
purposes as of May 31, 2012 and First Amendment dated for reference purposes as
of July 13, 2012 (collectively, the “Purchase Agreement”). Capitalized terms
used herein without definition shall have the meaning ascribed to such terms in
the Purchase Agreement.

In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1. Investigation Period. The first sentence of Section 4.1 of the Purchase
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:

“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 07:00 p.m. on July 18, 2012 (the “Investigation Period”),
Buyer shall have the right to conduct and complete an investigation of all
matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”

2. References. All references in the Purchase Agreement to the “Agreement” shall
mean the Purchase Agreement, as amended by this Second Amendment. All references
in the Purchase Agreement to the “Investigation Period” shall mean the
Investigation Period, as extended by this Second Amendment.

3. Full Force and Effect. Except as expressly provided in this Second Amendment,
all other terms and conditions of the Purchase Agreement shall remain in full
force and effect.

4. Successors and Assigns. This Second Amendment shall be binding upon and inure
to the benefit of Seller and Buyer and their respective successors and assigns.

5. Counterparts. This Second Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which, when taken together, shall
constitute one and the same agreement. Signatures transmitted by facsimile
transmission or scan attached to an email shall be accepted and enforceable as
originals.

[Signature page to follow.]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first set forth above.

 

SELLER: MAGUIRE SHOPPES, LLC, a Florida limited liability company By:   CW
Family, LLLP, a Florida limited liability limited partnership, its Managing
Member   By:   CW Family, LLC, a Florida limited liability company, its General
Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager MAGUIRE SHOPPES II, LLC, a Florida limited
liability company By:   CW Family, LLLP, a Florida limited liability limited
partnership, its Managing Member   By:   CW Family, LLC, a Florida limited
liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager LAKE BURDEN/OVERSTREET I, a Florida limited
liability company, LLC By:   CW Family, LLLP, a Florida limited liability
limited partnership, its Managing Member   By:   CW Family, LLC, a Florida
limited liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager

 

2



--------------------------------------------------------------------------------

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:  

/s/ Mark T. Burton

    Mark T. Burton   Title:   Chief Investment Officer

 

3



--------------------------------------------------------------------------------

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

[LAKE BURDEN & MAGUIRE SHOPPES]

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS [LAKE BURDEN & MAGUIRE SHOPPES] (the “Second Amendment”), dated for
reference purposes as of the 18th day of July, 2012 (the “Effective Date”), by
and between MAGUIRE SHOPPES LLC, a Florida limited liability company
(“Maguire”), MAGUIRE SHOPPES II, LLC, a Florida limited liability company
(“Maguire II”), and LAKE BURDEN/OVERSTREET 1, a Florida limited liability
company, LLC (“Lake Burden”), (Maguire, Maguire II, and Lake Burden are
hereinafter collectively referred to as the “Seller”), and EXCEL TRUST, L.P., a
Delaware limited partnership (“Buyer”), constitutes an amendment to that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated for reference
purposes as of May 31, 2012, as amended by that certain First Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 13, 2012, and as amended by that certain Second Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 17, 2012 (collectively, the “Purchase Agreement”).
Capitalized terms used herein without definition shall have the meaning ascribed
to such terms in the Purchase Agreement.

In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1. Investigation Period. The first sentence of Section 4.1 of the Purchase
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:

“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 11:59 p.m. on August 10, 2012 (the “Investigation Period”),
Buyer shall have the right to conduct and complete an investigation of all
matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”

2. Seller’s Pre-Closing Obligations - Tenant Estoppel Certificates. The first
sentence of Section 5.1(h) of the Purchase Agreement is hereby deleted in its
entirety and the following is hereby substituted in lieu thereof:

“On or before the Estoppel Delivery Deadline, Seller shall use its good faith
and diligent efforts to deliver to Buyer a fully completed and executed estoppel
certificate from each of the Tenants (each, a “Tenant Estoppel Certificate”),
and shall use its good faith and diligent efforts to ensure that each Tenant
Estoppel Certificate is dated effective no earlier than thirty (30) Calendar
Days prior to the Closing Date.”

 

1



--------------------------------------------------------------------------------

3. Seller’s Pre-Closing Obligations - Tenant Estoppel Certificates. The first
two sentences of Section 5.1(h)(ii) of the Purchase Agreement are hereby deleted
in their entirety and the following is hereby substituted in lieu thereof:

“Seller shall forward to Buyer the fully executed Estoppel Certificates it has
obtained promptly upon receipt, but in no event later than the Estoppel Delivery
Deadline. Buyer shall have the right to approve or reasonably disapprove of the
Estoppel Certificates. If Buyer disapproves of one or more of the Estoppel
Certificates, then Buyer may deliver to Seller written notice(s) of Buyer’s
disapproval (“Estoppel Objection Notice”) no later than five (5) Business Days
following the Estoppel Delivery Deadline.”

Notwithstanding the foregoing, if Seller has not timely delivered to Buyer a
Tenant Estoppel Certificate, in form and substance reasonably acceptable to
Buyer, from all of the Major Tenants and those Shop Tenants representing the
Minimum Tenant Square Footage Requirement, or alternatively, if Seller has
timely delivered a Tenant Estoppel Certificate from all of the Major Tenants and
those Shop Tenants representing the Minimum Tenant Square Footage Requirement,
but has not provided to Buyer a Tenant Estoppel Certificate nor a Landlord
Estoppel Certificate, in form and substance reasonably acceptable to Buyer, with
respect to any remaining Lease, then Buyer shall have the right to terminate the
Purchase Agreement pursuant to Section 8.5(a) of the Purchase Agreement.

4. Closing. The first paragraph of Section 8.4 of the Purchase Agreement is
hereby deleted in its entirety and the following is hereby substituted in lieu
thereof:

“The closing of the transaction contemplated by this Agreement (“Closing”) shall
take place at the offices of Escrow Agent, or at such other location as may be
mutually agreed upon in writing by Seller and Buyer, on August 31, 2012 (the
“Closing Date”).”

5. Full Force and Effect. Except as expressly amended in this Third Amendment,
all other terms and conditions of the Purchase Agreement shall remain in full
force and effect. In the event of any ambiguity or conflict between the terms of
the Purchase Agreement and this Third Amendment, this Third Amendment shall
control.

6. Successors and Assigns. This Third Amendment shall be binding upon and inure
to the benefit of Seller and Buyer and their respective successors and assigns.

7. Counterparts. This Third Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which, when taken together, shall
constitute one and the same agreement. Signatures transmitted by facsimile
transmission or scan attached to an email shall be accepted and enforceable as
originals.

[Signature page to follow.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date first set forth above.

 

SELLER: MAGUIRE SHOPPES, LLC, a Florida limited liability company By:   CW
Family, LLLP, a Florida limited liability limited partnership, its Managing
Member   By:   CW Family, LLC, a Florida limited liability company, its General
Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager MAGUIRE SHOPPES II, LLC, a Florida limited
liability company By:   CW Family, LLLP, a Florida limited liability limited
partnership, its Managing Member   By:   CW Family, LLC, a Florida limited
liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager LAKE BURDEN/OVERSTREET I, a Florida limited
liability company, LLC By:   CW Family, LLLP, a Florida limited liability
limited partnership, its Managing Member   By:   CW Family, LLC, a Florida
limited liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager

 

3



--------------------------------------------------------------------------------

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:  

/s/ Mark T. Burton

    Mark T. Burton   Title:   Chief Investment Officer

 

4



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

[LAKE BURDEN & MAGUIRE SHOPPES]

THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS [LAKE BURDEN & MAGUIRE SHOPPES] (the “Second Amendment”), dated for
reference purposes as of the 10th day of August, 2012 (the “Effective Date”), by
and between MAGUIRE SHOPPES LLC, a Florida limited liability company
(“Maguire”), MAGUIRE SHOPPES II, LLC, a Florida limited liability company
(“Maguire II”), and LAKE BURDEN/OVERSTREET 1, a Florida limited liability
company, LLC (“Lake Burden”), (Maguire, Maguire II, and Lake Burden are
hereinafter collectively referred to as the “Seller”), and EXCEL TRUST, L.P., a
Delaware limited partnership (“Buyer”), constitutes an amendment to that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated for reference
purposes as of May 31, 2012, as amended by that certain First Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 13, 2012, as amended by that certain Second Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 17, 2012, and as amended by that certain Third Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 18, 2012 (collectively, the “Purchase Agreement”).
Capitalized terms used herein without definition shall have the meaning ascribed
to such terms in the Purchase Agreement.

In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1. Investigation Period. The first sentence of Section 4.1 of the Purchase
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:

“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 11:59 p.m. on August 17, 2012 (the “Investigation Period”),
Buyer shall have the right to conduct and complete an investigation of all
matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”

2. Full Force and Effect. Except as expressly amended in this Fourth Amendment,
all other terms and conditions of the Purchase Agreement shall remain in full
force and effect. In the event of any ambiguity or conflict between the terms of
the Purchase Agreement and this Fourth Amendment, this Fourth Amendment shall
control.

3. Successors and Assigns. This Fourth Amendment shall be binding upon and inure
to the benefit of Seller and Buyer and their respective successors and assigns.

 

1



--------------------------------------------------------------------------------

4. Counterparts. This Fourth Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which, when taken together, shall
constitute one and the same agreement. Signatures transmitted by facsimile
transmission or scan attached to an email shall be accepted and enforceable as
originals.

[Signature page to follow.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as of the
date first set forth above.

 

SELLER: MAGUIRE SHOPPES, LLC, a Florida limited liability company By:   CW
Family, LLLP, a Florida limited liability limited partnership, its Managing
Member   By:   CW Family, LLC, a Florida limited liability company, its General
Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager MAGUIRE SHOPPES II, LLC, a Florida limited
liability company By:   CW Family, LLLP, a Florida limited liability limited
partnership, its Managing Member   By:   CW Family, LLC, a Florida limited
liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager LAKE BURDEN/OVERSTREET I, a Florida limited
liability company, LLC By:   CW Family, LLLP, a Florida limited liability
limited partnership, its Managing Member   By:   CW Family, LLC, a Florida
limited liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager

 

3



--------------------------------------------------------------------------------

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:  

/s/ Mark T. Burton

    Mark T. Burton   Title:   Chief Investment Officer

 

4



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

[LAKE BURDEN & MAGUIRE SHOPPES]

THIS FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS [LAKE BURDEN & MAGUIRE SHOPPES] (the “Fifth Amendment”), dated for
reference purposes as of the 17th day of August, 2012 (the “Effective Date”), by
and between MAGUIRE SHOPPES LLC, a Florida limited liability company
(“Maguire”), MAGUIRE SHOPPES II, LLC, a Florida limited liability company
(“Maguire II”), and LAKE BURDEN/OVERSTREET 1, a Florida limited liability
company, LLC (“Lake Burden”), (Maguire, Maguire II, and Lake Burden are
hereinafter collectively referred to as the “Seller”), and EXCEL TRUST, L.P., a
Delaware limited partnership (“Buyer”), constitutes an amendment to that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated for reference
purposes as of May 31, 2012, as amended by that certain First Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 13, 2012, as amended by that certain Second Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 17, 2012, as amended by that certain Third Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 18, 2012, as amended by that certain Fourth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 10, 2012 (collectively, the “Purchase Agreement”).
Capitalized terms used herein without definition shall have the meaning ascribed
to such terms in the Purchase Agreement.

In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1. Article 1 Certain Definitions.

“Parcels” – Exhibit “A-1” is hereby deleted in its entirety and replaced with
the Exhibit “A-1” attached hereto.

2. Investigation Period. The first sentence of Section 4.1 of the Purchase
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:

“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 11:59 p.m. on August 22, 2012 (the “Investigation Period”),
Buyer shall have the right to conduct and complete an investigation of all
matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”

3. Full Force and Effect. Except as expressly amended in this Fifth Amendment,
all other terms and conditions of the Purchase Agreement shall remain in full
force and effect. In the event of any ambiguity or conflict between the terms of
the Purchase Agreement and this Fifth Amendment, this Fifth Amendment shall
control.

 

1



--------------------------------------------------------------------------------

4. Successors and Assigns. This Fifth Amendment shall be binding upon and inure
to the benefit of Seller and Buyer and their respective successors and assigns.

5. Counterparts. This Fifth Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which, when taken together, shall
constitute one and the same agreement. Signatures transmitted by facsimile
transmission or scan attached to an email shall be accepted and enforceable as
originals.

[Signature page to follow.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Fifth Amendment as of the
date first set forth above.

 

SELLER: MAGUIRE SHOPPES, LLC, a Florida limited liability company By:   CW
Family, LLLP, a Florida limited liability limited partnership, its Managing
Member   By:   CW Family, LLC, a Florida limited liability company, its General
Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager MAGUIRE SHOPPES II, LLC, a Florida limited
liability company By:   CW Family, LLLP, a Florida limited liability limited
partnership, its Managing Member   By:   CW Family, LLC, a Florida limited
liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager LAKE BURDEN/OVERSTREET I, a Florida limited
liability company, LLC By:   CW Family, LLLP, a Florida limited liability
limited partnership, its Managing Member   By:   CW Family, LLC, a Florida
limited liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager

 

3



--------------------------------------------------------------------------------

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:  

/s/ Mark T. Burton

    Mark T. Burton   Title:   Chief Investment Officer

 

4



--------------------------------------------------------------------------------

EXHIBIT “A-1”

LEGAL DESCRIPTION OF MAGUIRE SHOPPES

LOTS 1 AND 7, MAGUIRE SHOPPES AT MEADOW RIDGE, ACCORDING TO THE PLAT THEREOF
RECORDED IN PLAT BOOK 72, PAGES 85 AND 86, OF THE PUBLIC RECORDS OF ORANGE
COUNTY, FLORIDA.

TOGETHER WITH THE EASEMENT RIGHTS ESTABLISHED IN:

A) AMENDED AND RESTATED DECLARATION OF EASEMENTS AND DECLARATION OF MAINTENANCE
OBLIGATIONS FOR MEADOW RIDGE PUD RECORDED APRIL 5, 2007 IN OFFICIAL RECORDS BOOK
9197, PAGE 230, OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA; AND

B) DECLARATION OF COVENANTS, CONDITIONS, RESTRICTIONS AND EASEMENTS FOR MAGUIRE
SHOPPES AT MEADOW RIDGE COMMERCIAL PARCEL RECORDED AUGUST 11, 2008 IN OFFICIAL
RECORDS BOOK 9742, PAGE 2652, OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

5



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

[LAKE BURDEN & MAGUIRE SHOPPES]

THIS SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS [LAKE BURDEN & MAGUIRE SHOPPES] (the “Sixth Amendment”), dated for
reference purposes as of the 22nd day of August, 2012 (the “Effective Date”), by
and between MAGUIRE SHOPPES LLC, a Florida limited liability company
(“Maguire”), MAGUIRE SHOPPES II, LLC, a Florida limited liability company
(“Maguire II”), and LAKE BURDEN/OVERSTREET 1, a Florida limited liability
company, LLC (“Lake Burden”), (Maguire, Maguire II, and Lake Burden are
hereinafter collectively referred to as the “Seller”), and EXCEL TRUST, L.P., a
Delaware limited partnership (“Buyer”), constitutes an amendment to that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated for reference
purposes as of May 31, 2012, as amended by that certain First Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 13, 2012, as amended by that certain Second Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 17, 2012, as amended by that certain Third Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 18, 2012, as amended by that certain Fourth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 10, 2012, and as amended by that certain Fifth Amendment
to Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden &
Maguire Shoppes] dated August 17, 2012 (collectively, the “Purchase Agreement”).
Capitalized terms used herein without definition shall have the meaning ascribed
to such terms in the Purchase Agreement.

In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1. Investigation Period. The first sentence of Section 4.1 of the Purchase
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:

“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 11:59 p.m. on August 27, 2012 (the “Investigation Period”),
Buyer shall have the right to conduct and complete an investigation of all
matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”

2. Full Force and Effect. Except as expressly amended in this Sixth Amendment,
all other terms and conditions of the Purchase Agreement shall remain in full
force and effect. In the event of any ambiguity or conflict between the terms of
the Purchase Agreement and this Sixth Amendment, this Sixth Amendment shall
control.

3. Successors and Assigns. This Sixth Amendment shall be binding upon and inure
to the benefit of Seller and Buyer and their respective successors and assigns.

 

1



--------------------------------------------------------------------------------

4. Counterparts. This Sixth Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which, when taken together, shall
constitute one and the same agreement. Signatures transmitted by facsimile
transmission or scan attached to an email shall be accepted and enforceable as
originals.

[Signature page to follow.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sixth Amendment as of the
date first set forth above.

 

SELLER: MAGUIRE SHOPPES, LLC, a Florida limited liability company By:   CW
Family, LLLP, a Florida limited liability limited partnership, its Managing
Member   By:   CW Family, LLC, a Florida limited liability company, its General
Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager MAGUIRE SHOPPES II, LLC, a Florida limited
liability company By:   CW Family, LLLP, a Florida limited liability limited
partnership, its Managing Member   By:   CW Family, LLC, a Florida limited
liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager LAKE BURDEN/OVERSTREET I, a Florida limited
liability company, LLC By:   CW Family, LLLP, a Florida limited liability
limited partnership, its Managing Member   By:   CW Family, LLC, a Florida
limited liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager

 

3



--------------------------------------------------------------------------------

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:  

/s/ Mark T. Burton

    Mark T. Burton   Title:   Chief Investment Officer

 

4



--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

[LAKE BURDEN & MAGUIRE SHOPPES]

THIS SEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS [LAKE BURDEN & MAGUIRE SHOPPES] (the “Seventh Amendment”), dated
for reference purposes as of the 27th day of August, 2012 (the “Effective
Date”), by and between MAGUIRE SHOPPES LLC, a Florida limited liability company
(“Maguire”), MAGUIRE SHOPPES II, LLC, a Florida limited liability company
(“Maguire II”), and LAKE BURDEN/OVERSTREET 1, a Florida limited liability
company, LLC (“Lake Burden”), (Maguire, Maguire II, and Lake Burden are
hereinafter collectively referred to as the “Seller”), and EXCEL TRUST, L.P., a
Delaware limited partnership (“Buyer”), constitutes an amendment to that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated for reference
purposes as of May 31, 2012, as amended by that certain First Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 13, 2012, as amended by that certain Second Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 17, 2012, as amended by that certain Third Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 18, 2012, as amended by that certain Fourth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 10, 2012, as amended by that certain Fifth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 17, 2012, and as amended by that certain Sixth Amendment
to Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden &
Maguire Shoppes] dated August 22, 2012 (collectively, the “Purchase Agreement”).
Capitalized terms used herein without definition shall have the meaning ascribed
to such terms in the Purchase Agreement.

In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1. Investigation Period. The first sentence of Section 4.1 of the Purchase
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:

“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 11:59 p.m. on August 31, 2012 (the “Investigation Period”),
Buyer shall have the right to conduct and complete an investigation of all
matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”

2. Full Force and Effect. Except as expressly amended in this Seventh Amendment,
all other terms and conditions of the Purchase Agreement shall remain in full
force and effect. In the event of any ambiguity or conflict between the terms of
the Purchase Agreement and this Seventh Amendment, this Seventh Amendment shall
control.

 

1



--------------------------------------------------------------------------------

3. Successors and Assigns. This Seventh Amendment shall be binding upon and
inure to the benefit of Seller and Buyer and their respective successors and
assigns.

4. Counterparts. This Seventh Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which, when taken together, shall
constitute one and the same agreement. Signatures transmitted by facsimile
transmission or scan attached to an email shall be accepted and enforceable as
originals.

[Signature page to follow.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Seventh Amendment as of the
date first set forth above.

 

SELLER: MAGUIRE SHOPPES, LLC, a Florida limited liability company By:   CW
Family, LLLP, a Florida limited liability limited partnership, its Managing
Member   By:   CW Family, LLC, a Florida limited liability company, its General
Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager MAGUIRE SHOPPES II, LLC, a Florida limited
liability company By:   CW Family, LLLP, a Florida limited liability limited
partnership, its Managing Member   By:   CW Family, LLC, a Florida limited
liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager LAKE BURDEN/OVERSTREET I, a Florida limited
liability company, LLC By:   CW Family, LLLP, a Florida limited liability
limited partnership, its Managing Member   By:   CW Family, LLC, a Florida
limited liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager

 

3



--------------------------------------------------------------------------------

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:  

/s/ Mark T. Burton

    Mark T. Burton   Title:   Chief Investment Officer

 

4



--------------------------------------------------------------------------------

EIGHTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

[LAKE BURDEN & MAGUIRE SHOPPES]

THIS EIGHTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS [LAKE BURDEN & MAGUIRE SHOPPES] (the “Eighth Amendment”), dated for
reference purposes as of the 31st day of August, 2012 (the “Effective Date”), by
and between MAGUIRE SHOPPES LLC, a Florida limited liability company
(“Maguire”), MAGUIRE SHOPPES II, LLC, a Florida limited liability company
(“Maguire II”), and LAKE BURDEN/OVERSTREET 1, a Florida limited liability
company, LLC (“Lake Burden”), (Maguire, Maguire II, and Lake Burden are
hereinafter collectively referred to as the “Seller”), and EXCEL TRUST, L.P., a
Delaware limited partnership (“Buyer”), constitutes an amendment to that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated for reference
purposes as of May 31, 2012, as amended by that certain First Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 13, 2012, as amended by that certain Second Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 17, 2012, as amended by that certain Third Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 18, 2012, as amended by that certain Fourth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 10, 2012, as amended by that certain Fifth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 17, 2012, as amended by that certain Sixth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 22, 2012, and as amended by that certain Seventh Amendment
to Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden &
Maguire Shoppes] dated August 22, 2012 (collectively, the “Purchase Agreement”).
Capitalized terms used herein without definition shall have the meaning ascribed
to such terms in the Purchase Agreement.

In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1. Investigation Period. The first sentence of Section 4.1 of the Purchase
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:

“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 11:59 p.m. on September 5, 2012 (the “Investigation Period”),
Buyer shall have the right to conduct and complete an investigation of all
matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”

2. Closing. Section 8.4 of the Purchase Agreement is hereby deleted in its
entirety and the following is hereby substituted in lieu thereof:

“The closing of the transaction contemplated by this Agreement (“Closing”) shall
take place at the offices of Escrow Agent, or at such other location as may be
mutually agreed upon in writing by Seller and Buyer, on September 20, 2012 or
such earlier date as may be mutually agreed upon by Seller and Buyer (the
“Closing Date”).”

 

1



--------------------------------------------------------------------------------

3. Full Force and Effect. Except as expressly amended in this Eighth Amendment,
all other terms and conditions of the Purchase Agreement shall remain in full
force and effect. In the event of any ambiguity or conflict between the terms of
the Purchase Agreement and this Eighth Amendment, this Eighth Amendment shall
control.

4. Successors and Assigns. This Eighth Amendment shall be binding upon and inure
to the benefit of Seller and Buyer and their respective successors and assigns.

5. Counterparts. This Eighth Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which, when taken together, shall
constitute one and the same agreement. Signatures transmitted by facsimile
transmission or scan attached to an email shall be accepted and enforceable as
originals.

[Signature page to follow.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Eighth Amendment as of the
date first set forth above.

 

SELLER: MAGUIRE SHOPPES, LLC, a Florida limited liability company By:   CW
Family, LLLP, a Florida limited liability limited partnership, its Managing
Member   By:   CW Family, LLC, a Florida limited liability company, its General
Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager MAGUIRE SHOPPES II, LLC, a Florida limited
liability company By:   CW Family, LLLP, a Florida limited liability limited
partnership, its Managing Member   By:   CW Family, LLC, a Florida limited
liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager LAKE BURDEN/OVERSTREET I, a Florida limited
liability company, LLC By:   CW Family, LLLP, a Florida limited liability
limited partnership, its Managing Member   By:   CW Family, LLC, a Florida
limited liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager

 

3



--------------------------------------------------------------------------------

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:  

/s/ Mark T. Burton

    Mark T. Burton   Title:   Chief Investment Officer

 

4



--------------------------------------------------------------------------------

NINTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

[LAKE BURDEN & MAGUIRE SHOPPES]

THIS NINTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS [LAKE BURDEN & MAGUIRE SHOPPES] (the “Ninth Amendment”), dated for
reference purposes as of the 5th day of September, 2012 (the “Effective Date”),
by and between MAGUIRE SHOPPES LLC, a Florida limited liability company
(“Maguire”), MAGUIRE SHOPPES II, LLC, a Florida limited liability company
(“Maguire II”), and LAKE BURDEN/OVERSTREET 1, a Florida limited liability
company, LLC (“Lake Burden”), (Maguire, Maguire II, and Lake Burden are
hereinafter collectively referred to as the “Seller”), and EXCEL TRUST, L.P., a
Delaware limited partnership (“Buyer”), constitutes an amendment to that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated for reference
purposes as of May 31, 2012, as amended by that certain First Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 13, 2012, as amended by that certain Second Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 17, 2012, as amended by that certain Third Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 18, 2012, as amended by that certain Fourth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 10, 2012, as amended by that certain Fifth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 17, 2012, as amended by that certain Sixth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 22, 2012, as amended by that certain Seventh Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 22, 2012, and as amended by that certain Eighth Amendment
to Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden &
Maguire Shoppes] dated August 31, 2012 (collectively, the “Purchase Agreement”).
Capitalized terms used herein without definition shall have the meaning ascribed
to such terms in the Purchase Agreement.

In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1. Investigation Period. The first sentence of Section 4.1 of the Purchase
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:

“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 11:59 p.m. on September 10, 2012 (the “Investigation
Period”), Buyer shall have the right to conduct and complete an investigation of
all matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”

2. Full Force and Effect. Except as expressly amended in this Ninth Amendment,
all other terms and conditions of the Purchase Agreement shall remain in full
force and effect. In the event of any ambiguity or conflict between the terms of
the Purchase Agreement and this Ninth Amendment, this Ninth Amendment shall
control.

 

1



--------------------------------------------------------------------------------

3. Successors and Assigns. This Ninth Amendment shall be binding upon and inure
to the benefit of Seller and Buyer and their respective successors and assigns.

4. Counterparts. This Ninth Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which, when taken together, shall
constitute one and the same agreement. Signatures transmitted by facsimile
transmission or scan attached to an email shall be accepted and enforceable as
originals.

[Signature page to follow.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Ninth Amendment as of the
date first set forth above.

 

SELLER: MAGUIRE SHOPPES, LLC, a Florida limited liability company By:   CW
Family, LLLP, a Florida limited liability limited partnership, its Managing
Member   By:   CW Family, LLC, a Florida limited liability company, its General
Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager MAGUIRE SHOPPES II, LLC, a Florida limited
liability company By:   CW Family, LLLP, a Florida limited liability limited
partnership, its Managing Member   By:   CW Family, LLC, a Florida limited
liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager LAKE BURDEN/OVERSTREET I, a Florida limited
liability company, LLC By:   CW Family, LLLP, a Florida limited liability
limited partnership, its Managing Member   By:   CW Family, LLC, a Florida
limited liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager

 

3



--------------------------------------------------------------------------------

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:  

/s/ Mark T. Burton

    Mark T. Burton   Title:   Chief Investment Officer

 

4



--------------------------------------------------------------------------------

TENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

[LAKE BURDEN & MAGUIRE SHOPPES]

THIS TENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS [LAKE BURDEN & MAGUIRE SHOPPES] (the “Tenth Amendment”), dated for
reference purposes as of the 7th day of September, 2012 (the “Effective Date”),
by and between MAGUIRE SHOPPES LLC, a Florida limited liability company
(“Maguire”), MAGUIRE SHOPPES II, LLC, a Florida limited liability company
(“Maguire II”), and LAKE BURDEN/OVERSTREET 1, a Florida limited liability
company, LLC (“Lake Burden”), (Maguire, Maguire II, and Lake Burden are
hereinafter collectively referred to as the “Seller”), and EXCEL TRUST, L.P., a
Delaware limited partnership (“Buyer”), constitutes an amendment to that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated for reference
purposes as of May 31, 2012, as amended by that certain First Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 13, 2012, as amended by that certain Second Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 17, 2012, as amended by that certain Third Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 18, 2012, as amended by that certain Fourth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 10, 2012, as amended by that certain Fifth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 17, 2012, as amended by that certain Sixth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 22, 2012, as amended by that certain Seventh Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 22, 2012, as amended by that certain Eighth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 31, 2012, and as amended by that certain Ninth Amendment
to Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden &
Maguire Shoppes] dated September 5th, 2012 (collectively, the “Purchase
Agreement”). Capitalized terms used herein without definition shall have the
meaning ascribed to such terms in the Purchase Agreement.

In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1. Investigation Period. The first sentence of Section 4.1 of the Purchase
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:

“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 11:59 p.m. on September 20, 2012 (the “Investigation
Period”), Buyer shall have the right to conduct and complete an investigation of
all matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”

 

1



--------------------------------------------------------------------------------

2. Full Force and Effect. Except as expressly amended in this Tenth Amendment,
all other terms and conditions of the Purchase Agreement shall remain in full
force and effect. In the event of any ambiguity or conflict between the terms of
the Purchase Agreement and this Tenth Amendment, this Tenth Amendment shall
control.

3. Successors and Assigns. This Tenth Amendment shall be binding upon and inure
to the benefit of Seller and Buyer and their respective successors and assigns.

4. Counterparts. This Tenth Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which, when taken together, shall
constitute one and the same agreement. Signatures transmitted by facsimile
transmission or scan attached to an email shall be accepted and enforceable as
originals.

[Signature page to follow.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Tenth Amendment as of the
date first set forth above.

 

SELLER: MAGUIRE SHOPPES, LLC, a Florida limited liability company By:   CW
Family, LLLP, a Florida limited liability limited partnership, its Managing
Member   By:   CW Family, LLC, a Florida limited liability company, its General
Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager MAGUIRE SHOPPES II, LLC, a Florida limited
liability company By:   CW Family, LLLP, a Florida limited liability limited
partnership, its Managing Member   By:   CW Family, LLC, a Florida limited
liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager LAKE BURDEN/OVERSTREET I, a Florida limited
liability company, LLC By:   CW Family, LLLP, a Florida limited liability
limited partnership, its Managing Member   By:   CW Family, LLC, a Florida
limited liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager

 

3



--------------------------------------------------------------------------------

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:  

/s/ Mark T. Burton

    Mark T. Burton   Title:   Chief Investment Officer

 

4



--------------------------------------------------------------------------------

ELEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

[LAKE BURDEN & MAGUIRE SHOPPES]

THIS ELEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS [LAKE BURDEN & MAGUIRE SHOPPES] (the “Eleventh Amendment”), dated
for reference purposes as of the 20th day of September, 2012 (the “Effective
Date”), by and between MAGUIRE SHOPPES LLC, a Florida limited liability company
(“Maguire”), MAGUIRE SHOPPES II, LLC, a Florida limited liability company
(“Maguire II”), and LAKE BURDEN/OVERSTREET 1, a Florida limited liability
company, LLC (“Lake Burden”), (Maguire, Maguire II, and Lake Burden are
hereinafter collectively referred to as the “Seller”), and EXCEL TRUST, L.P., a
Delaware limited partnership (“Buyer”), constitutes an amendment to that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated for reference
purposes as of May 31, 2012, as amended by that certain First Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 13, 2012, as amended by that certain Second Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 17, 2012, as amended by that certain Third Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 18, 2012, as amended by that certain Fourth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 10, 2012, as amended by that certain Fifth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 17, 2012, as amended by that certain Sixth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 22, 2012, as amended by that certain Seventh Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 22, 2012, as amended by that certain Eighth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 31, 2012, as amended by that certain Ninth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated September 5th, 2012, and as amended by that certain Tenth
Amendment to Purchase and Sale Agreement and Joint Escrow Instructions [Lake
Burden & Maguire Shoppes] dated September 7th, 2012 (collectively, the “Purchase
Agreement”). Capitalized terms used herein without definition shall have the
meaning ascribed to such terms in the Purchase Agreement.

In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1. Investigation Period. The first sentence of Section 4.1 of the Purchase
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:

“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 11:59 p.m. on October 1, 2012 (the “Investigation Period”),
Buyer shall have the right to conduct and complete an investigation of all
matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”

 

1



--------------------------------------------------------------------------------

2. Closing. Section 8.4 of the Purchase Agreement is hereby deleted in its
entirety and the following is hereby substituted in lieu thereof:

“The closing of the transaction contemplated by this Agreement (“Closing”) shall
take place at the offices of Escrow Agent, or at such other location as may be
mutually agreed upon in writing by Seller and Buyer, on October 1, 2012 or such
earlier date as may be mutually agreed upon by Seller and Buyer (the “Closing
Date”).”

3. Full Force and Effect. Except as expressly amended in this Eleventh
Amendment, all other terms and conditions of the Purchase Agreement shall remain
in full force and effect. In the event of any ambiguity or conflict between the
terms of the Purchase Agreement and this Eleventh Amendment, this Eleventh
Amendment shall control.

4. Successors and Assigns. This Eleventh Amendment shall be binding upon and
inure to the benefit of Seller and Buyer and their respective successors and
assigns.

5. Counterparts. This Eleventh Amendment may be executed in counterparts, each
of which shall be deemed an original, and all of which, when taken together,
shall constitute one and the same agreement. Signatures transmitted by facsimile
transmission or scan attached to an email shall be accepted and enforceable as
originals.

[Signature page to follow.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Eleventh Amendment as of the
date first set forth above.

 

SELLER: MAGUIRE SHOPPES, LLC, a Florida limited liability company By:   CW
Family, LLLP, a Florida limited liability limited partnership, its Managing
Member   By:   CW Family, LLC, a Florida limited liability company, its General
Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager MAGUIRE SHOPPES II, LLC, a Florida limited
liability company By:   CW Family, LLLP, a Florida limited liability limited
partnership, its Managing Member   By:   CW Family, LLC, a Florida limited
liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager LAKE BURDEN/OVERSTREET I, a Florida limited
liability company, LLC By:   CW Family, LLLP, a Florida limited liability
limited partnership, its Managing Member   By:   CW Family, LLC, a Florida
limited liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager

 

3



--------------------------------------------------------------------------------

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:  

/s/ Mark T. Burton

    Mark T. Burton   Title:   Chief Investment Officer

 

4



--------------------------------------------------------------------------------

TWELFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

[LAKE BURDEN & MAGUIRE SHOPPES]

THIS TWELFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS [LAKE BURDEN & MAGUIRE SHOPPES] (the “Twelfth Amendment”), dated
for reference purposes as of the 28th day of September, 2012 (the “Effective
Date”), by and between MAGUIRE SHOPPES LLC, a Florida limited liability company
(“Maguire”), MAGUIRE SHOPPES II, LLC, a Florida limited liability company
(“Maguire II”), and LAKE BURDEN/OVERSTREET 1, a Florida limited liability
company, LLC (“Lake Burden”), (Maguire, Maguire II, and Lake Burden are
hereinafter collectively referred to as the “Seller”), and EXCEL TRUST, L.P., a
Delaware limited partnership (“Buyer”), constitutes an amendment to that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated for reference
purposes as of May 31, 2012, as amended by that certain First Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 13, 2012, as amended by that certain Second Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 17, 2012, as amended by that certain Third Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 18, 2012, as amended by that certain Fourth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 10, 2012, as amended by that certain Fifth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 17, 2012, as amended by that certain Sixth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 22, 2012, as amended by that certain Seventh Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 22, 2012, as amended by that certain Eighth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 31, 2012, as amended by that certain Ninth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated September 5th, 2012, as amended by that certain Tenth Amendment
to Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden &
Maguire Shoppes] dated September 7th, 2012, and as amended by that certain
Eleventh Amendment to Purchase and Sale Agreement and Joint Escrow Instructions
[Lake Burden & Maguire Shoppes] dated September 20th, 2012 (collectively, the
“Purchase Agreement”). Capitalized terms used herein without definition shall
have the meaning ascribed to such terms in the Purchase Agreement.

In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1. Investigation Period. The first sentence of Section 4.1 of the Purchase
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:

“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 11:59 p.m. on October 10, 2012 (the “Investigation Period”),
Buyer shall have the right to conduct and complete an investigation of all
matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”

 

1



--------------------------------------------------------------------------------

2. Closing. Section 8.4 of the Purchase Agreement is hereby deleted in its
entirety and the following is hereby substituted in lieu thereof:

“The closing of the transaction contemplated by this Agreement (“Closing”) shall
take place at the offices of Escrow Agent, or at such other location as may be
mutually agreed upon in writing by Seller and Buyer, on October 10, 2012 or such
earlier date as may be mutually agreed upon by Seller and Buyer (the “Closing
Date”).”

3. Full Force and Effect. Except as expressly amended in this Twelfth Amendment,
all other terms and conditions of the Purchase Agreement shall remain in full
force and effect. In the event of any ambiguity or conflict between the terms of
the Purchase Agreement and this Twelfth Amendment, this Twelfth Amendment shall
control.

4. Successors and Assigns. This Twelfth Amendment shall be binding upon and
inure to the benefit of Seller and Buyer and their respective successors and
assigns.

5. Counterparts. This Twelfth Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which, when taken together, shall
constitute one and the same agreement. Signatures transmitted by facsimile
transmission or scan attached to an email shall be accepted and enforceable as
originals.

[Signature page to follow.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Twelfth Amendment as of the
date first set forth above.

 

SELLER: MAGUIRE SHOPPES, LLC, a Florida limited liability company By:   CW
Family, LLLP, a Florida limited liability limited partnership, its Managing
Member   By:   CW Family, LLC, a Florida limited liability company, its General
Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager MAGUIRE SHOPPES II, LLC, a Florida limited
liability company By:   CW Family, LLLP, a Florida limited liability limited
partnership, its Managing Member   By:   CW Family, LLC, a Florida limited
liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager LAKE BURDEN/OVERSTREET I, a Florida limited
liability company, LLC By:   CW Family, LLLP, a Florida limited liability
limited partnership, its Managing Member   By:   CW Family, LLC, a Florida
limited liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager

 

3



--------------------------------------------------------------------------------

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:  

/s/ Mark T. Burton

    Mark T. Burton   Title:   Chief Investment Officer

 

4



--------------------------------------------------------------------------------

THIRTEENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

[LAKE BURDEN & MAGUIRE SHOPPES]

THIS THIRTEENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS [LAKE BURDEN & MAGUIRE SHOPPES] (the “Thirteenth Amendment”), dated
for reference purposes as of the 10th day of October, 2012 (the “Effective
Date”), by and between MAGUIRE SHOPPES LLC, a Florida limited liability company
(“Maguire”), MAGUIRE SHOPPES II, LLC, a Florida limited liability company
(“Maguire II”), and LAKE BURDEN/OVERSTREET 1, a Florida limited liability
company, LLC (“Lake Burden”), (Maguire, Maguire II, and Lake Burden are
hereinafter collectively referred to as the “Seller”), and EXCEL TRUST, L.P., a
Delaware limited partnership (“Buyer”), constitutes an amendment to that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated for reference
purposes as of May 31, 2012, as amended by that certain First Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 13, 2012, as amended by that certain Second Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 17, 2012, as amended by that certain Third Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 18, 2012, as amended by that certain Fourth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 10, 2012, as amended by that certain Fifth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 17, 2012, as amended by that certain Sixth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 22, 2012, as amended by that certain Seventh Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 22, 2012, as amended by that certain Eighth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 31, 2012, as amended by that certain Ninth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated September 5th, 2012, as amended by that certain Tenth Amendment
to Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden &
Maguire Shoppes] dated September 7th, 2012, as amended by that certain Eleventh
Amendment to Purchase and Sale Agreement and Joint Escrow Instructions [Lake
Burden & Maguire Shoppes] dated September 20th, 2012, and as amended by that
certain Twelfth Amendment to Purchase and Sale Agreement and Joint Escrow
Instructions [Lake Burden & Maguire Shoppes] dated September 28th, 2012
(collectively, the “Purchase Agreement”). Capitalized terms used herein without
definition shall have the meaning ascribed to such terms in the Purchase
Agreement.

In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1. Purchase Price. The first sentence of Section 2.2 of the Purchase Agreement
is hereby deleted in its entirety and the following is hereby substituted in
lieu thereof:

“The purchase price for the Property shall be the sum of Thirty-Seven Million
One Hundred Six Thousand Nineteen Dollars ($37,106,019) (“Purchase Price”).”

 

1



--------------------------------------------------------------------------------

2. Property List. The Schedule “2.0” attached to the Purchase Agreement is
hereby deleted in its entirety and the Schedule “2.0” attached to this
Thirteenth Amendment is hereby substituted in lieu thereof. All references to
the Property List in the Purchase Agreement shall mean and refer to the Property
List attached as Schedule “2.0” to this Thirteenth Amendment.

3. Put Option Agreement. The Put Option Agreement attached as Exhibit “M” to the
Purchase Agreement is hereby deleted in its entirety and the Put Option
Agreement in the form attached as Exhibit “M” to this Thirteenth Amendment is
hereby substituted in lieu thereof. All references to the Put Option Agreement
in the Purchase Agreement shall mean and refer to the Put Option Agreement
attached as Exhibit “M” to this Thirteenth Amendment.

4. Master Lease of Vacant Space. Seller and Buyer hereby acknowledge and agree
that Buyer shall not have the right to require Seller to master lease the Vacant
Space within the Improved Parcel owned by Maguire at Closing pursuant to Article
14 of the Purchase Agreement. Accordingly, Article 14 of the Purchase Agreement
is hereby deleted in its entirety and the words “Intentionally Deleted” shall be
inserted as the new heading of Article 14 of the Purchase Agreement. In
connection with the foregoing, Exhibit “N-1,” “Exhibit “N-2,” and Sections
6.1(i), 6.1(j), 7.6 and 7.7 of the Purchase Agreement are hereby deleted in
their entirety. The following defined terms are also hereby deleted from Article
1 of the Purchase Agreement: “Escrow Holdback Agreement,” “Holdback Account,”
“Holdback Funds,” “Replacement Lease,” “Replacement Tenant,” “Replacement Tenant
Inducement Costs,” and “Vacant Space”.

5. Investigation Period. The first sentence of Section 4.1 of the Purchase
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:

“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 11:59 p.m. on October 17, 2012 (the “Investigation Period”),
Buyer shall have the right to conduct and complete an investigation of all
matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”

6. Closing. Section 8.4 of the Purchase Agreement is hereby deleted in its
entirety and the following is hereby substituted in lieu thereof:

“The closing of the transaction contemplated by this Agreement (“Closing”) shall
take place at the offices of Escrow Agent, or at such other location as may be
mutually agreed upon in writing by Seller and Buyer, on October 17, 2012 or such
earlier date as may be mutually agreed upon by Seller and Buyer (the “Closing
Date”).”

7. Full Force and Effect. Except as expressly amended in this Thirteenth
Amendment, all other terms and conditions of the Purchase Agreement shall remain
in full force and effect. In the event of any ambiguity or conflict between the
terms of the Purchase Agreement and this Thirteenth Amendment, this Thirteenth
Amendment shall control.

 

2



--------------------------------------------------------------------------------

8. Successors and Assigns. This Thirteenth Amendment shall be binding upon and
inure to the benefit of Seller and Buyer and their respective successors and
assigns.

9. Counterparts. This Thirteenth Amendment may be executed in counterparts, each
of which shall be deemed an original, and all of which, when taken together,
shall constitute one and the same agreement. Signatures transmitted by facsimile
transmission or scan attached to an email shall be accepted and enforceable as
originals.

[Signature page to follow.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Thirteenth Amendment as of
the date first set forth above.

 

SELLER: MAGUIRE SHOPPES, LLC, a Florida limited liability company By:   CW
Family, LLLP, a Florida limited liability limited partnership, its Managing
Member   By:   CW Family, LLC, a Florida limited liability company, its General
Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager MAGUIRE SHOPPES II, LLC, a Florida limited
liability company By:   CW Family, LLLP, a Florida limited liability limited
partnership, its Managing Member   By:   CW Family, LLC, a Florida limited
liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager LAKE BURDEN/OVERSTREET I, a Florida limited
liability company, LLC By:   CW Family, LLLP, a Florida limited liability
limited partnership, its Managing Member   By:   CW Family, LLC, a Florida
limited liability company, its General Partner     By:  

/s/ Charles Whittall

      Charles Whittall, Manager

 

4



--------------------------------------------------------------------------------

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:  

/s/ Mark T. Burton

    Mark T. Burton   Title:   Chief Investment Officer

 

5



--------------------------------------------------------------------------------

SCHEDULE “2.0”

PROPERTY LIST

 

    

Parcel/Improved Parcel

   Allocable Share of
Purchase Price   1.   

Lake Burden Shoppes

   $ 11,317,013.00    2.   

Maguire Shoppes

   $ 12,918,390.00    3.   

Maguire Shoppes II

   $ 12,870,616.00         

 

 

        $ 37,106,019.00   

 

6



--------------------------------------------------------------------------------

EXHIBIT “M”

PUT OPTION AGREEMENT

THIS PUT OPTION AGREEMENT (“Agreement”), is entered into this              day
of October, 2012, by and among UNICORP NATIONAL DEVELOPMENTS, INC., a Florida
corporation (“Unicorp”), and EXCEL MAGUIRE I LLC, a Delaware limited liability
company (“Owner”), both of whom shall sometimes collectively be referred to
herein as the “Parties,” and is based upon the following facts:

RECITALS

A. Owner and certain affiliates of Unicorp are parties to that certain Purchase
and Sale Agreement and Joint Escrow Instructions, dated May 31, 2012, as amended
and assigned (“Purchase Agreement”). Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Purchase
Agreement.

B. Pursuant to the Purchase Agreement, Owner purchased the Maguire Parcel, the
legal description of which is attached hereto as Exhibit “A” to this Agreement.
The Maguire Parcel, together with all items of Property relating thereto, shall
hereinafter be collectively referred to as the “Maguire Property.”

C. Unicorp derived certain direct and indirect benefits from the consummation of
the transactions contemplated in the Purchase Agreement and is therefore willing
to grant to Owner the right to require Unicorp to purchase and acquire the
Maguire Property, subject to and in accordance with the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Unicorp and Owner hereby agree as follows:

1. Grant of Put Option. Unicorp hereby grants to Owner the right to require
Unicorp to purchase from Owner the Maguire Property within sixty (60) Calendar
Days following the date that is five (5) years following the Closing Date (the
five (5) year time period following the Closing Date is hereinafter referred to
as the “Lockout Period”), subject to and in accordance with the terms and
conditions set forth in this Agreement (“Put Option”).

2. Exercise of Put Option. Owner may exercise the Put Option at any time during
the time period commencing on the Closing Date and terminating on the date that
is six (6) months prior to the expiration of the Lockout Period (“Put Option
Exercise Period”). Owner may exercise the Put Option by delivering written
notice (“Put Option Exercise Notice”) to Unicorp at any time during the Put
Option Exercise Period. In the event that Owner fails to deliver the Put Option
Exercise Notice to Unicorp prior to the expiration of the Put Option Exercise
Period, then the Put Option shall expire, and neither Party shall have any
liability hereunder. In the event that Owner timely delivers the Put Option
Exercise Notice to Unicorp prior to the expiration of the Put Option Exercise
Period, then Owner shall sell, assign, transfer and convey to Unicorp the
Maguire Property, and Unicorp shall purchase and acquire the Maguire Property,
subject to and in accordance with the terms and conditions set forth in this
Agreement.

 

7



--------------------------------------------------------------------------------

3. Put Option Purchase Price. The purchase price for the Maguire Property to be
sold, assigned, transferred and conveyed by Owner to Unicorp pursuant to the Put
Option shall be an amount equal to Nine Million Seven Hundred Twenty Eight
Thousand Nine Hundred Fifteen and No/100 U.S. Dollars ($9,728,915.00) (the “Put
Option Purchase Price”).

4. Payment of Put Option Purchase Price. In the event that Owner timely delivers
the Put Option Exercise Notice to Unicorp, Unicorp shall be required to deposit
in escrow with Escrow Agent, on or before the expiration of the Lockout Period,
the sum of Seventy-Five Thousand Dollars ($75,000.00) (the “Deposit”), in Cash,
as an earnest money deposit (the “Deposit”). Unicorp may direct Escrow Agent to
invest the Deposit in one or more interest bearing accounts with a federally
insured state or national bank located in California and approved by Escrow
Agent. Subject to the termination and default provisions contained in this
Agreement: (a) the Deposit shall remain in escrow prior to the Put Option
Closing (as said term is defined below); (b) upon the Put Option Closing, the
Deposit shall be applied as a credit toward the payment of the Put Option
Purchase Price; and (c) all interest that accrues on the Deposit while in Escrow
Agent’s control shall belong to Unicorp. The Put Option Purchase Price shall be
payable by Unicorp to Owner in Cash upon the Put Option Closing.

5. Put Option Closing; Put Option Closing Date. In the event Owner timely
exercises the Put Option during the Put Option Exercise Period pursuant to this
Agreement, the closing (“Put Option Closing”) of the purchase and acquisition of
the Maguire Property by Unicorp pursuant to the Put Option shall be handled
through Escrow Agent and shall take place within sixty (60) Calendar Days
following the expiration of the Lockout Period (“Put Option Closing Date”).

6. Closing Costs.

a. Unicorp. Unicorp shall pay: (i) all recording costs, documentary transfer
taxes, deed stamps and similar costs, fees and expenses payable in connection
with the recordation of Owner’s deed; (ii) all title costs relating to any title
insurance requested by Unicorp; (iii) all of Escrow Agent’s fees and costs for
the escrow; (iv) Unicorp’s share of prorations; (v) Unicorp’s attorneys fees;
and (vi) all other costs, fees and expenses relating to the transactions
contemplated by this Agreement, except as expressly provided in Section 6(b)
below.

b. Owner. Owner shall pay: (i) Owner’s share of prorations; and (ii) Owner’s
attorneys’ fees.

7. Prorations. On the Put Option Closing, the adjustments and prorations
described in Section 11.2 of the Purchase Agreement (excluding any provisions
which do not apply to the Maguire Property) shall be made as of 12:01 a.m. on
the Put Option Closing Date, provided Owner shall be deemed to be the “Seller”
and Unicorp shall be deemed to be the “Buyer” with respect to such adjustments
and prorations.

8. Conveyance of Maguire Property The Maguire Property shall be conveyed by
Owner to Unicorp free and clear of any and all liens (excluding non-delinquent
real and personal property taxes) and on an “AS IS, WHERE IS AND WITH ALL
FAULTS” basis, without

 

8



--------------------------------------------------------------------------------

representation, warranty or indemnification of any kind. Owner and Unicorp
hereby agree to execute, deliver and acknowledge, where applicable, all
documents, agreements and instruments reasonably necessary to accomplish the
purchase and sale of the Maguire Property in accordance with the terms and
conditions set forth in this Agreement (collectively, the “Transaction
Documents”), including without limitation a deed, bill of sale, certificate of
non-foreign status, assignment and assumption of leases and security deposits,
assignment and assumption of contracts, assignment of permits, entitlements and
intangible property, and assignment of declarant’s rights in form and substance
similar to those used in connection with the conveyance of the Maguire Property
to Owner.

9. BREACH OR DEFAULT BY UNICORP. IN THE EVENT THAT UNICORP FAILS TO CONSUMMATE
THE PUT OPTION CLOSING FOR ANY REASON, OTHER THAN DUE TO A DEFAULT BY OWNER,
OWNER SHALL BE RELEASED FROM ITS OBLIGATION TO SELL THE MAGUIRE PROPERTY TO
UNICORP PURSUANT TO THIS AGREEMENT. IN SUCH A CASE, UNICORP AND OWNER AGREE THAT
IT WOULD BE DIFFICULT OR IMPOSSIBLE TO DETERMINE THE AMOUNT OF DAMAGES OF OWNER
AS A RESULT OF ANY SUCH FAILURE BY UNICORP TO PURCHASE THE MAGUIRE PROPERTY, AND
ACCORDINGLY, IN ADDITION TO ALL OTHER REMEDIES AVAILABLE TO OWNER UNDER
APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO PURSUE THE EUITABLE
REMEDY OF SPECIFIC PERFORMANCE OF THIS AGREEMENT, OWNER SHALL BE ENTITLED TO
RECEIVE AND RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES.

 

 

     

 

   Unicorp’s Initials       Owner’s Initials   

10. Miscellaneous.

a. Time of Essence. Time is of the essence of this Agreement.

b. Notices. Any tender, delivery, notice, demand or other communication
(“Notice”) required or permitted under this Agreement shall be in writing, and
shall be personally delivered or sent by registered or certified mail, postage
prepaid, return receipt requested, overnight mailed, delivered or sent by
telefacsimile machine capable of confirming transmission and receipt, and shall
be deemed delivered, given and received upon the earlier of: (i) if personally
served, the date of delivery to the person to receive such notice; (ii) if given
by telefacsimile, when sent, provided the telefacsimile machine confirms
transmission and receipt; (iii) if sent by registered or certified mail, four
(4) Business Days after the date of posting by the United States Postal Service;
(iv) if sent via electronic mail, when sent, provided the message is confirmed
as sent; or (v) if sent by Federal Express or other comparable overnight
delivery service, when sent, as documented by the service’s delivery records,
all in accordance with the following:

 

  (1) Unicorp’s Address. If to Unicorp, at the following address:

c/o Unicorp National Developments, Inc.

7940 Via Dellagio Way, Suite 200

Orlando, Florida 32819

Attention: Chuck Whittall

Telephone: (407) 999-9985

Facsimile: (407) 536-2089

E-mail: chuck@unicorpusa.com

 

9



--------------------------------------------------------------------------------

With a copy to:

Shutts & Bowen LLP

300 South Orange Avenue, Suite 1000

Orlando, Florida 32801

Attn: Daniel T. O’Keefe, Esquire

Telephone: (407) 835-6956

Facsimile: (407) 849-7256

E-mail: dokeefe@shutts.com

 

  (2) Owner’s Address. If to Owner, at the following address:

Excel Maguire I LLC

801 North 500 West, Suite 201

West Bountiful, Utah 84010

Attention: Mark T. Burton

Telephone (801) 294-2400

Facsimile (801) 294-7479

E-mail: mb@exceltrust.com

With a copy to:

Van A. Tengberg, Esq.

Kelly C. Spicher, Esq.

Foley & Lardner LLP

402 West Broadway, Suite 2100

San Diego, California 92101-3542

Telephone: (619) 685-6408

Facsimile: (619) 234-3510

E-mail: vtengberg@foley.com

             kspicher@foley.com

c. Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and interpreted in accordance with the laws (other than that body of law
relating to conflicts of law) of the State of California. The proper venue for
any claims, causes of action or other proceedings concerning this Agreement
shall be in the state and federal courts located in the County of San Diego,
State of California.

d. Binding Effect. Subject to Section 10(h), hereof, this Agreement shall be
binding upon and shall inure to the benefit of the parties and their respective
successors, assigns and legal and personal representatives.

 

10



--------------------------------------------------------------------------------

e. Survivability. Except as otherwise provided in this Agreement or in the
Transaction Documents to the contrary, all of the covenants and obligations of
the parties to this Agreement and the applicable Transaction Documents shall
survive the Put Option Closing indefinitely.

f. Attorneys’ Fees. In the event any litigation is instituted between the
parties arising out of or relating to this Agreement, the party in whose favor
judgment shall be entered shall be entitled to have and recover from the
non-prevailing party all costs and expenses (including attorneys’ fees and court
costs) incurred in such action and any appeal therefrom.

g. Counterparts. This Agreement may be executed in multiple counterparts or with
multiple signature pages which, when assembled as a single document or, if not
so assembled, when taken together shall be deemed to be fully effective and
operative as an original document.

h. Assignment. Unicorp shall not assign this Agreement. Owner may freely assign
this Agreement without Unicorp’s prior written consent.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

UNICORP: UNICORP NATIONAL DEVELOPMENTS, INC., , a Florida corporation         By
 

 

        Title  

 

Owner: EXCEL MAGUIRE I LLC, a Delaware limited liability company By:  

EXCEL TRUST, LP, a Maryland limited partnership, its Manager

        By:  

EXCEL TRUST, Inc. a Maryland corporation, its general partner

          By:  

 

        Mark T. Burton         Its: Chief Investment Officer

 

12



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF MAGUIRE PARCEL

LOTS 1 AND 7, MAGUIRE SHOPPES AT MEADOW RIDGE, ACCORDING TO THE PLAT THEREOF
RECORDED IN PLAT BOOK 72, PAGES 85 AND 86, OF THE PUBLIC RECORDS OF ORANGE
COUNTY, FLORIDA.

TOGETHER WITH THE EASEMENT RIGHTS ESTABLISHED IN:

A) AMENDED AND RESTATED DECLARATION OF EASEMENTS AND DECLARATION OF MAINTENANCE
OBLIGATIONS FOR MEADOW RIDGE PUD RECORDED APRIL 5, 2007 IN OFFICIAL RECORDS BOOK
9197, PAGE 230, OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA; AND

B) DECLARATION OF COVENANTS, CONDITIONS, RESTRICTIONS AND EASEMENTS FOR MAGUIRE
SHOPPES AT MEADOW RIDGE COMMERCIAL PARCEL RECORDED AUGUST 11, 2008 IN OFFICIAL
RECORDS BOOK 9742, PAGE 2652, OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA,
AS SUBSEQUENTLY AMENDED.

 

13



--------------------------------------------------------------------------------

FOURTEENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

[LAKE BURDEN & MAGUIRE SHOPPES]

THIS FOURTEENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS [LAKE BURDEN & MAGUIRE SHOPPES] (the “Fourteenth Amendment”), dated
for reference purposes as of the 16th day of October, 2012 (the “Effective
Date”), by and between MAGUIRE SHOPPES LLC, a Florida limited liability company
(“Maguire”), MAGUIRE SHOPPES II, LLC, a Florida limited liability company
(“Maguire II”), and LAKE BURDEN/OVERSTREET 1, a Florida limited liability
company, LLC (“Lake Burden”), (Maguire, Maguire II, and Lake Burden are
hereinafter collectively referred to as the “Seller”), and EXCEL TRUST, L.P., a
Delaware limited partnership (“Buyer”), constitutes an amendment to that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated for reference
purposes as of May 31, 2012, as amended by that certain First Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 13, 2012, as amended by that certain Second Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 17, 2012, as amended by that certain Third Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated July 18, 2012, as amended by that certain Fourth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 10, 2012, as amended by that certain Fifth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 17, 2012, as amended by that certain Sixth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 22, 2012, as amended by that certain Seventh Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 22, 2012, as amended by that certain Eighth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated August 31, 2012, as amended by that certain Ninth Amendment to
Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden & Maguire
Shoppes] dated September 5th, 2012, as amended by that certain Tenth Amendment
to Purchase and Sale Agreement and Joint Escrow Instructions [Lake Burden &
Maguire Shoppes] dated September 7th, 2012, as amended by that certain Eleventh
Amendment to Purchase and Sale Agreement and Joint Escrow Instructions [Lake
Burden & Maguire Shoppes] dated September 20th, 2012, as amended by that certain
Twelfth Amendment to Purchase and Sale Agreement and Joint Escrow Instructions
[Lake Burden & Maguire Shoppes] dated September 28th, 2012, and as amended by
that certain Thirteenth Amendment to Purchase and Sale Agreement and Joint
Escrow Instructions [Lake Burden & Maguire Shoppes] dated October 10th, 2012
(collectively, the “Purchase Agreement”). Capitalized terms used herein without
definition shall have the meaning ascribed to such terms in the Purchase
Agreement.

In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1. Investigation Period. The first sentence of Section 4.1 of the Purchase
Agreement is hereby deleted in its entirety and the following is hereby
substituted in lieu thereof:

 

1



--------------------------------------------------------------------------------

“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 11:59 p.m. on October 18, 2012 (the “Investigation Period”),
Buyer shall have the right to conduct and complete an investigation of all
matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”

2. Closing. Section 8.4 of the Purchase Agreement is hereby deleted in its
entirety and the following is hereby substituted in lieu thereof:

“The closing of the transaction contemplated by this Agreement (“Closing”) shall
take place at the offices of Escrow Agent, or at such other location as may be
mutually agreed upon in writing by Seller and Buyer, on October 18, 2012 or such
earlier date as may be mutually agreed upon by Seller and Buyer (the “Closing
Date”).”

3. Full Force and Effect. Except as expressly amended in this Fourteenth
Amendment, all other terms and conditions of the Purchase Agreement shall remain
in full force and effect. In the event of any ambiguity or conflict between the
terms of the Purchase Agreement and this Fourteenth Amendment, this Fourteenth
Amendment shall control.

4. Successors and Assigns. This Fourteenth Amendment shall be binding upon and
inure to the benefit of Seller and Buyer and their respective successors and
assigns.

5. Counterparts. This Fourteenth Amendment may be executed in counterparts, each
of which shall be deemed an original, and all of which, when taken together,
shall constitute one and the same agreement. Signatures transmitted by facsimile
transmission or scan attached to an email shall be accepted and enforceable as
originals.

[Signature page to follow.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Fourteenth Amendment as of
the date first set forth above.

 

SELLER: MAGUIRE SHOPPES, LLC, a Florida limited liability company By:   CW
Family, LLLP, a Florida limited liability limited partnership, its Managing
Member   By:   CW Family, LLC, a Florida limited liability company, its General
Partner     By:   /s/ Charles Whittall       Charles Whittall, Manager MAGUIRE
SHOPPES II, LLC, a Florida limited liability company By:   CW Family, LLLP, a
Florida limited liability limited partnership, its Managing Member   By:   CW
Family, LLC, a Florida limited liability company, its General Partner     By:  
/s/ Charles Whittall       Charles Whittall, Manager LAKE BURDEN/OVERSTREET I, a
Florida limited liability company, LLC By:   CW Family, LLLP, a Florida limited
liability limited partnership, its Managing Member   By:   CW Family, LLC, a
Florida limited liability company, its General Partner     By:   /s/ Charles
Whittall       Charles Whittall, Manager

 

3



--------------------------------------------------------------------------------

BUYER: EXCEL TRUST, L.P., a Delaware limited partnership By:   Excel Trust,
Inc., a Maryland corporation, its General Partner   By:   /s/ Mark T. Burton    
Mark T. Burton   Title:   Chief Investment Officer

 

4